       Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 1 of 124


 1   Mark E. Ellis - 127159
     Anthony P. J. Valenti — 284542
 2   Lawrence K. Iglesias - 303700
     ELLIS LAW GROUP,LLP
 3   1425 River Park Drive, Suite 400
     Sacramento, CA 95815
 4   Tel:(916)283-8820
     Fes:(916)283-8821
 5   mellis@ellislawgrp.com
     avalenti@ellislawgrp.com
 6   liglesias@ellislawgrp.com

 7 Attorneys for
   DEFENDANT RASH CURTIS &ASSOCIATES
 8

 9

10                                UNITED STATES DISTRICT COURT

11                              NORTHERN DISTRICT OF CALIFORNIA

12

13   IGNACIO PEREZ,on Behalf of Himself and all   Case No.: 4:16-cv-03396-YGR JSC
     Others Similarly Situated,
14                                                SUPPLEMENTAL DECLARATION OF
             Plaintiffs,                          MARK E. ELLIS IN SUPPORT OF
15                                                MOTION TO AMEND OR ALTER THE
     v.                                           JUDGMENT IN FAVOR OF THE
16                                                DEFENDANT (1)ON PLAINTIFF AND THE
     RASH CURTIS &ASSOCIATES,                     CLASSES'FIRST COUNT FOR WILLFUL
17                                                AND KNOWING VIOLATIONS OF THE
            Defendant.                            TCPA;(2)ON PLAINTIFF AND THE RULE
18                                                23(b)(2) CLASSES' CLAIM FOR
                                                  INJUNCTIVE RELIEF;(3)ON
19                                                PLAINTIFF'S CLAIMS UNDER THE
                                                  FDCPA AND ROSENTHAL ACT; AND (4)
20                                                TO CLARIFY THAT ANY RESIDUAL
                                                  CLASS DAMAGES AWARD
21                                                UNDISTRIBUTED TO A CLASS MEMBER
                                                  RELEASES BACK TO DEFENDANT[FRCP
22                                                50,52,59, and 60]

23                                                DATE:    November 18, 2019
                                                  TIME:    2:00 p.m.
24                                                DEPT:    Courtroom 1

25                                                JUDGE:   Hon. Yvonne Gonzalez Rogers

26

27

28
                                              -1-
       SUPPLEMENTAL DECLARATION OF MARK E. ELLIS IN SUPPORT OF MOTION TO AMEND OR
                                 ALTER THE JUDGMENT
          Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 2 of 124


 1             I, Mark E. Ellis, declare:
 2             1.     I am an attorney at law duly licensed to practice before this Court, and I am a Partner in
 3
       the law firm of Ellis Law Group LLP, attorneys ofrecords for Defendant Rash Curtis &Associates in
 4
       the above matter. This declaration is based upon my own personal knowledge except as to those
 5''
       matters stated upon information and belief, and as to those things I believe them to be true. If called as
 6

 7 a witness to testify to the matters asserted herein I would do so competently.

 8             2.     Attached to this declaration as Exhibit S-1 is a true and correct copy of the Parties'

 9 Joint Pretrial Statement, ECF No. 260, filed on February 15, 2019.

10
               3.     Attached to this declaration as Exhibit S-2 is a true and correct copy of Plaintiff's
11
       Closing Argument Regarding Phase 2(Knowing and Willfulness), ECF No. 361, filed on May 20,
12
       2019.
13
               4.     Attached to this declaration as Exhibit S-3 is a true and correct copy of Rash Curtis'
14

15 Trial Brief Re: Phase II, ECF No. 362, filed on May 20, 2019.

16             5.     Attached to this declaration as Exhibit S-4 are true and correct copies of excerpts ofthe

17 Trial Transcript from the trial in this action, which took place between May 6, 2019 and May 13, 2019

18
               6.     Attached to this declaration as Exhibit S-5 is a true and correct copy of the Final
19
       Judgment in this action, ECF No. 370, filed September 9, 2019.
20
               7.     Attached to this declaration as Exhibit S-6 is a true and correct copy of this Court's
21

22 'Standing Order Re: Pretrial Instructions in Civil Cases, Updated Apri12, 2019.

23             8.     Attached to this declaration as Exhibit S-7 is a true and correct copy of Plaintiff

24             9.     Attached to this declaration as Exhibit S-8 is a true and correct copy of Defendant Rash
25     Curtis &Associates' excerpted letter to class counsel, dated September 5, 2019.
26
               10.    Attached to this declaration as Exhibit S-9 is a true and correct copies ofthe Parties'
27
       proposed special verdict forms, ECF No.
28
                                                         -2-
         SUPPLEMENTAL DECLARATION OF MARK E. ELLIS IN SUPPORT OF MOTION TO AMEND OR
                                   ALTER THE JUDGMENT
          Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 3 of 124


  1            11.    Attached to this declaration as Exhibit 5-10 is a true and correct copy of Rash Curtis'
 2 transmission letter to the Court regarding the proposed forms ofjudgment based on the jury's
                                                                                                verdict,
 3
       ECF No. 353-1, filed on May 15, 2019.
 4
               12.    Attached to this declaration as Exhibit 5-11 is a true and correct copy of excerpts from
 5
       the March 19, 2019 pretrial hearing transcript.
 6

 7            13.     Attached to this declaration as Exhibit 5-12 is a true and correct copy of an email to me

 8 from Victoria Fellner attaching KCC's "Weekly Case Status Report" showing statistics for class notice

 9 (in this litigation, dated October 7, 2019.

10
              14.     Attached to this declaration as Exhibit 5-13 is a true and correct copy ofthe "Weekly
11
      ~ Case Status Report" showing statistics for class notice in this litigation which was emailed to me on
12
      (October 7, 2019 from Victoria Fenner of KCC.
13
              15.     On October 7, 2019, I spoke with Victoria Fenner of KCC about the status of class
14

15 notice, among other things. Ms. Fenner explained the contents of the Weekly Case Status Report to

16 me, which she had provided to me via email prior to our call that day. Ms. Fenner explained to me

17 during our call that the table in Exhibit 5-13 to this declaration shows that, between two separate

18
      'mailings on Apri12, 2019 and April 18, 2019, a total of 17,703 class notices were mailed to addresses
19
      via LISPS to addresses believed to belong to class members. Additionally, 34,823 notices were emailed
20
      to email addresses believed to belong to class members. Ms. Fenner explained to me that email notices
21

22 were sent in lieu of LISPS notices to class members who had no known address to send a notice via

23 LISPS mail. Based on what Ms. Fenner told me and what Exhibit 5-13 shows, approximately two-

24 thirds ofthe 52,025 purported class members identified by Plaintiff's experts have no known physical

25 ' address to receive mail.

26
              I declare under penalty of perjury under the laws ofthe United States of America that the
27
      foregoing is true and correct.
28
                                                         -3-
         SUPPLEMENTAL DECLARATION OF MARK E. BLLIS IN SUPPORT OF MOTION TO AMEND OR
                                   ALTER THE JUDGMENT
        Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 4 of 124



 1
     (Dated: November 6,2019
 2                                        /s/Mark E. Ellis
                                        Mark E. Ellis
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           -4-
       SUPPLEMENTAL DECLARATION OF MARK E. ELLIS IN SUPPORT OF MOTION TO AMEND OR
                                 ALTER THE JUDGMENT
        Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 5 of 124


 1                                      CERTIFICATE OF SERVICE

 2'          I, ,declare:

 3           I am a citizen of the United States, am over the age of eighteen years, and am not a party to or

 4 interested in the within entitled cause. My business address is 1425 River Park Drive, Suite 400,

 5 Sacramento, CA 95815.

 6        On November 6,2019, I served the following documents)on the parties in the within action:
      DECLARATION OF MARK E. ELLIS IN SUPPORT OF MOTION TO DECERTIFY CLASS
 7

 8               VIA ELECTRONIC SERVICE: The above-described documents) will be delivered
                 electronically through the Court's ECF/PACER electronic filing system, as stipulated by
 9               all parties to constitute personal service, to the following:

10              BY MAIL: I am familiar with the business practice for collection and processing of mail.
                The above-described documents) will be enclosed in a sealed envelope, with first class
11       X      postage thereon fully prepaid, and deposited with the United States Postal Service at
                Sacramento, CA on this date, addressed as follows:
12              BY HAND: The above-described documents) will be placed in a sealed envelope which
                will be hand-delivered on this same date by                                   ,addressed as
13              follows:
                VIA FACSIMILE: The above-described documents) was transmitted via facsimile from
14              the fax number shown on the attached facsimile report, at the time shown on the attached
                facsimile report, and the attached facsimile report reported no error in transmission and
15              was properly issued from the transmitting facsimile machine, and a copy of same was
                mailed, on this same date to the followin
16              VIA OVERNIGHT SERVICE: The above-described documents) will be delivered by
                overni ht service, to the followin
17

18    L. Timothy Fisher                                     Attorneys for
      Bursor &Fisher, P.A.                                  Plaintiffs Sandra McMillion, Jessica Adekoya an
19    1990 N. California Boulevard                          Ignacio Perez

20    Suite 940
      Walnut Creek, CA 94596
21
      Yeremey Krivoshey                                     Attorneys for
22    Bursor &Fisher,P.A.                                   Plaintiffs Sandra McMillion, Jessica Adekoya an
      1900 N. California Boulevard                          Ignacio Perez
23    Suite 490
      Walnut Creek, CA 94596
24

25    Blair E. Reed                                       Attorneys for
      Bursor &Fisher,P.A.                                 Plaintiffs Sandra McMillion, Jessica Adekoya an
26    1990 N California Blvd                              Ignacio Perez
      Suite 940
27    Walnut Creek, CA 94596
28
                                                      -5-
       SUPPLEMENTAL DECLARATION OF MARK E. ELLIS IN SUPPORT OF MOTION TO AMEND OR
                                 ALTER THE JUDGMENT
        Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 6 of 124


 1    Scott A. Bursor                                      Attorneys for
      Bursor &Fisher,P.A.                                  Plaintiffs Sandra McMillion, Jessica Adekoya an
 2    2665 S. Bayshore Drive                               Ignacio Perez
 3    220
      Miami,FL 33133
 4
                                                           Attorneys for
 5

 6
            I declare under penalty of perjury under the laws of the United States of America that the
 7
     foregoing is a true and correct statement and that this Certificate was executed on November 6, 2019.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     -6-
       SUPPLEMENTAL DECLARATION OF MARK E. ELLIS IN SUPPORT OF MOTION TO AMEND OR
                                 ALTER THE JUDGMENT
Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 7 of 124
     Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 8 of 124
        Case 4:16-cv-03396-YGR Document 260 Filed 02/15/19 Page 1 of 23



 1   BURSOR &FISHER,P.A.                                ELLIS LAW GROUP LLP
     L. Timothy Fisher (State Bar No. 191626)           Mark E. Ellis - 127159
 2   Yeremey O. Krivoshey (State Bar No. 295032)        Anthony P. J. Valenti - 284542
     Blair E. Reed (State Bar No. 316791)               Lawrence K. Iglesias - 303700
 3   1990 North California Blvd., Suite 940             1425 River Park Drive, Suite 400
     Walnut Creek, CA 94596                             Sacramento, CA 95815
 4   Telephone:(925) 300-4455                           Tel:(916)283-8820
     Facsimile:(925)407-2700                            Fax:(916)283-8821
 5   E-Mail: ltfisher@bursor.com                        mellis@ellis~awgrp.com
               ykrivoshey@bursor.com                    avalenti@ellislawgrp.com
 6             breed@bursor.com                         liglesias@ellislawgrp.com
 7   BURSOR &FISHER,P.A.                                Attorneysfor Defendant
     Scott A. Bursor (State Bar No. 276006)
 8   888 Seventh Avenue
     New York, NY 10019
 9   Telephone:(212)989-9113
     Facsimile: (212)989-9163
10   E-Mail: scoff@bursor.com
11   Attorneysfor Plaints
12

13

14                               UNITED STATES DISTRICT COURT

15                            NORTHERN DISTRICT OF CALIFORNIA

16
     SANDRA MCMILLION,JESSICA                             Case No. 4:16-cv-03396-YGR
17   ADEKOYA,and IGNACIO PEREZ,on Behalf
     of Themselves and all Others Similarly Situated,     Hon. Yvonne Gonzalez Rogers
18
                                                          JOINT PRETRIAL CONFERENCE
                               Plaintiffs,                STATEMENT
19      v.
20                                                        Date: April 12, 2019
     RASH CURTIS &ASSOCIATES,                             Time: 9:00 a.m.
21                                                        Courtroom 1, 4th Floor
                               Defendant.
22

23

24

25

26

27



     JOINT PRETRIAL CONFBRENCE STATEMENT
     CASE NO. 4:16-cv-03396-YGR
     Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 9 of 124
           Case 4:16-cv-03396-YGR Document 260 Filed 02/15/19 Page 2 of 23




 1    I.      SUBSTANCE OF THE ACTION

 2            A.     Plaintiffs Statement Of Elements Of Proof

 3            Plaintiff asserts a single claim against Rash Curtis for violation of the TCPA. "The

 4    elements for a TCPA claim are that(1)a `call' was made;(2) using an ATDS;(3)or an artificial or

 5    prerecorded voice;(4)the number called was assigned to a cellular telephone service; and {5) the

 6    `call' was not made with the `prior express consent' of the receiving party." Pimental v. Google,

 7    Inc. 2012 WL 1458179, at *2 n.2(N.D. Cal. Apr. 26, 2012)(Gonzalez Rogers, J.)(citing 47 U.S.C.

 8    § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(1)). Although "prior express consent" is often

 9    referred to as an "element" of a TCPA claim,"express consent is not an element of a TCPA

10    plaintiff's prima facie case, but rather is an affirmative defense for which the defendant bears the

11    burden of proof" Meyer v. Bebe Stores, Inc., 2015 WL 431148, at *3 n.3 (N.D. Cal. Feb. 2, 2415)

12    (Gonzalez Rogers, J.)(quoting Grant v. Capital Mgmt. Sef~vs., L.P., 449 Fed. Appx. 598,600 n.l

13    (9th Cir. 2011)). Plaintiffs will use the following evidence to prove each of these claims:

14            A call was made: Rash Curtis produced logs of 534,698 calls it made using Global

15    Connect, TCN,and DAKCS/VIC dialers (the "Dialers") during the class period (the "Ca11 Logs").

16    Plaintiff will introduce summaries of these ca11 logs into evidence with their expert witness, Colin

17   I Weir, and Anya Verkhovskaya, as the supporting witness. Plaintiff will also introduce logs of calls

18    Rash Curtis made to Mr. Perez using the Dialers during the class period.

19            Using an ATDS: The Court has already determined that "[Rash Curtis'] Global Connect,

20    TCN,and DAKCS/VIC dialers (the "Dialers") constitute Automatic Telephone Dialing Systems

21   ("ATDSs") within the meaning of the TCPA." Dkt. No. 167 at 2.

22            Using a prerecorded or artificial voice: Plaintiff will introduce his own testimony that he

23    heard a prerecorded. or artificial voice when answering calls. Plaintiff will also introduce the expert

24    testimony of Randall A. Snyder who determined, through a review of Defendant's deposition

25    testimony, dialer manuals, and Defendant's admissions, that Defendant used prerecorded or

26    artificial voice when making calls with its Global Connect and VIC dialers. Plaintiff will also

27    introduce expert testimony from Colin B. Weir discussing the number of calls Defendant made to

28    class members utilizing a prerecorded or artificial voice.

      JOINT PRETRIAL CONFERENCE STATEMENT                                                                    1
      CASE NO.4:16-cv-03396-YGR
     Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 10 of 124
         Case 4:16-cu-03396-YGR Document 260 Filed Q2/15/19 Page 3 of 23




 1            The number called was assigned to a cellular telephone service: At Summary

 2    Judgment, it was undisputed that Mr. Perez was called on his cellular telephone. In fact, Rash

 3    Curtis did not refute Mr. Perez was called on a cellular telephone. Dkt. No. 152. Plaintiff's expert

 4    witness, Ms. Verkhovskaya, will testify that her searches using the LexisNexis database confirmed

 5    that class members' phone numbers were assigned to cellular telephone services at the times the

 6    calls were made.

 7           The call was made without the prior express consent of the receiving party: The Court

 8    has already determined that"[Rash Curtis] lacked prior express consent to call [Plaintiff) Perez."

 9    Dkt. No. 167 at 12.

10           B.      Defendant's Defenses

11           Prior Express Consent: No violation of the TCPA occurs when a phone call using an

Iz    automatic telephone dialing system, ar an artificial or prerecorded voice, is initiated with the "prior

13    express consent" of the called party. 47 U.S.C. § 227(b)(1). "[P]rior express consent is a complete

14    defense" to a TCPA claim. Van Patten v. Vertical Fitness Group, LLC,$47 F.3d 1037, 1044 (9th

15    Cir. 2017)."Persons who knowingly release their phone numbers have in effect given their

16    invitation or permission to be called at the number which they have given, absent instructions to

17    the contrary." In re Rules &Regulations Implementing the Telephone Consumes Protection Act of

18    1991, 7 F.C.C. Rcd. 8752, 8769 (1992). A debt collector, such as Rash Curtis, who calls on behalf

19    of the party to whom consent has been provided, operates within that consent. Hudson v. Sharp

20   Healthcare, 2014 WL 2892290, at *3 (S.D. Cal. June 25, 2014).

21           Plaintiff has not proven that Rash Curtis lacked the prior express consent to place any of

22   the calls to any of the persons Plaintiff has identified as putative class members. Plaintiff Perez'

23   cell phone number does not appear on the list Plaintiff has described as class members. Rash Curtis

24   can prove through its records that some of the persons identified by Plaintiff's experts as class

25   members voluntarily provided their phone numbers to Rash Curtis or its creditor-clients with prior

26   express consent to be called. Rash Curtis' collection notes, ECA Advanced Trace reports, and Edit

27   Tracking reports may show whether a specific telephone number was obtained through skip

28   tracing, or by other methods. Plaintiffs experts have erroneously assumed that all telephone
     JOINT PRETRIAL CONFERENCE STATEMENT                                                                    2
     CASE NO. 4:16-cv-03396-YGR
     Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 11 of 124
         Case 4:16-cv-03396-YGR Document 260 Filed 02/15/19 Page 4 of 23




 1    numbers in phone fields 5 through 10 were obtained by skip tracing and thus failed to reliably

      separate phone numbers obtained by Rash Curtis through skip tracing from phone numbers

 3    obtained through other methods, including those which were obtained with prior express consent.

 4    Plaintiff has not established that any phone number stored in phone fields 5 through 10 was

 5    obtained through skip tracing, or that Rash Curtis lacked prior express consent to dial any phone

 6    number stored in those fields. Snapp v. United ?'ransportation Union, 8$9 Fad 1088, 1104 (9tn

 7    Cir. 201.8).

 8            Good Faith: TCPA liability does not extend to debt collectors where the phone number

 9    provided to the debt collector by its creditor-client "gave Defendant agood-faith basis to believe

10    that it had prior express consent to contact Plaintiff at that number." See, e.g., Chyba v. First

11    Financial Asset Management, Inc., 2014 WL 1744136, at *11 (S.D. Cal. 2014) aff'd 671

12    Fed.App'x 989(9th Cir. 2016). The Ninth Circuit has confirmed that liability under the TCPA is

13    not appropriate where "[t]here appears to have been little that the Defendant could have done to

14   further ascertain whether there was consent except to call Plaintiff'. Id.

15           Here, Rash Curtis obtained a cell phone number from its creditor client, Sutter General

16    Hospital ostensibly affiliated with a debt owed to Sutter by Daniel Reynoso. Rash Curtis

17   reasonably relied upon this information from Sutter; it did not know that the cell phone number in

18   question had been ported from Daniel Reynoso to Plaintiff Perez, until June 7, 2016,the first time

19   that Plaintiff Perez answered. On that date, upon notice, Rash Curtis deleted the cell number from

20    Mr. Reynoso's account, and never called Plaintiff Perez again. The evidence, including testimony

21   from Rash Curtis' employees, as well as its business records, show that Rash Curtis reasonably and

22   in good faith believed that it possessed prior express consent to call the phone number in question

23   up until June 7, 2016. This defense is relevant to liability and the measure of damages.

24           ATDS: Rash Curtis raises, so as not to waive, the issue of whether Plaintiff has stated a

25   claim as to Rash Curtis' use of"automatic telephone dialing systems" within the meaning of 47

26   U.S.C, § 227(a)(1}. Rash Curtis submits that the TCPA defines an "automatic telephone dialing

27   system" as "equipment which has the capacity(A)to store or produce telephone numbers to be

28   called, using a random or sequential number generator; and(B)to dial such numbers." Although
     JOINT PRETRIAL CONFERENCE STATEMENT                                                                   3
     CASE NO. 4:16-cv-03396-YGR
     Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 12 of 124
         Case 4:16-cv-03396-YGR Document 260 Filed 02/15/19 Page 5 of 23




 1    the Ninth Circuit recently embraced a more expansive definition which includes ali dialing

 2    equipment that has the capacity to store phone numbers and dial them, there is a split among

 3    Circuits, and the defendant in Marks v. Crunch San Diego, LLC,filed a petition for a writ of

 4    certiorari to the Supreme Court of the United States on January 28, 2019, requesting the Supreme

 5    Court resolve the circuit-split. The interpretation of the TCPA's definition of an "automatic

 6    telephone dialing system" given by other circuits would obviate some or all of Plaintiff's class

 7    claims because Rash Curtis' dialing equipment has never possessed the capacity to "generate"

 8    telephone numbers "using a random or sequential number generator". See, e.g., Dominguez v.

 9    Yahoo, Inc., 894 F.3d 116, 120 (3`d Cir. 2018); ACA Intl v. Federal Commc'ns Comrr~'n, 885 F.3d

10   687, 696-697(D.C. Cir. 2018). Rash's dialers, like smartphones, are only used to dial phone

11    numbers off a list of specific phone numbers loaded and stored in Rash's dialers, and not numbers

12    which it "generated" randomly or sequentially.

13           Safe Harbor: Last year, the D.C. Circuit Court's decision in ACA v. FCC, supra, set aside

14   the FCC's "one-call safe harbor;" previously, the FCC had permitted "one liability-free call, rather

15   than impose a traditional strict liability standard, because it interpreted a caller's ability under the

16   statute to rely on a recipient's `prior express consent' to mean reasonable reliance. And when a

17   caller has no knowledge of a reassignment, the [FCC] understandably viewed the caller's continued

18   reliance on the prior subscriber's consent to be reasonable." ACA International, supra, 894 F.3d at

19   706-707(some internal quotation marks omitted). The D.C. Circuit discussed the purpose of the

20   FCC's reasonable reliance approach:

21                  Elsewhere in the. Declaratory Ruling, the Commission echoed the
                    same "reasonable reliance" understanding of the statute's approval of
22
                    calls based on "prior express consent." The ruling accepts that a caller
23                  can rely on consent given by a wireless number's "customary user"
                    ("such as a close relative on a subscriber's family calling plan"), rather
24                  than by the subscriber herself [] That is because the "caller in this
                    situation cannot reasonably be expected to divine that the consenting
25                  person is not the subscriber." [] The [FCC] reiterated in that regard
26                  that, in "construing the term `prior express consent' in section
                    227(b)(1)(A), we consider the caller's reasonableness in relying on
2~                  consent. Q[¶] The [FCC] thus consistently adopted a "reasonable
                    reliance" approach when interpreting the TCPA's approval of calls
28                  based on "prior express consent,'" including as the justification for
     JOINT PRETRIAL CONFERENCE STATEMENT                                                                        4
     CASE NO. 4:16-cv-03396-YGR
     Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 13 of 124
         Case 4:16-cv-03396-YGR Document 260 Filed 02/15/19 Page 6 of 23




                      allowing aone-call safe harbor when a consenting party's number is
                      reassigned. The [FCC], though, gave no explanation of why
                      reasonable-reliance considerations would support limiting the safe
                      harbor to just one call or message. That is, why does a caller's
                      reasonable reliance on a previous subscriber's consent necessarily
                      cease to be reasonable once there has been a single, post-reassignment
                      call? The first ca11 or text message, after a11, might give the caller no
                      indication whatsoever of a possible reassignment (if, for instance,
                      there is no response to a text message, as would often be the case with
 6                    or without a reassignment).
      ACA International, supra, 885 F.3d at 707 (internal citations omitted}.
 7
              In setting aside the ane-call safe harbor, the D.C. Circuit did not set aside the FCC's
 8
      "reasonable reliance understanding of calls based on prior express consent." Id. (Internal quotation
 9
      marks omitted.) Unlike some TCPA cases (e.g.,junk fax cases) where there is no prior express
10
      consent from a previous subscriber upon which the defendant reasonably relied, the FCC has
11
      "consistently adopted a `reasonable reliance' approach" in these circumstances. Id. ACA noted,"the
12
     [FCC]said that `it could have interpreted the TCPA to impose a traditional strict liability standard,'
13
      i.e., `a zero call' approach.' [] But the agency declined to `require a result that severe"'. Id. at 708.
14
      The ACA court went on to set aside the one-call safe harbor only because it was under the
15
      impression that the FCC does not treat reassigned number cases as strict-liability cases:
16
                     When we invalidate a specific aspect of an agency's action, we leave
17                  related components of the agency's action standing only if"we can
                    say without any `substantial doubt' that the agency would have
18                  adopted the severed portion on its own."[][¶] Here, we have no such
                    assurance. If we were to excise the Commission's one-call safe harbor
19
                    alone, that would leave in place the Commission's interpretation that
20                  "called party" refers to the new subscriber. And that in turn would
                    mean that a caller is strictly liable for all calls made to the reassigned
21                  number, even if she has nn knowledge of the reassignment. [~] We
                    cannot be certain that the agency would have adopted that rule in the
22                  first instance.... We cannot say without substantial doubt that the
                    agency would have embraced the "severe" implications of a pure,
23
                    strict-liability regime in the absence of any safe harbor.
24   ACA Intl, supra, 885 Fad at 708 (internal citations omitted).
25           Thus, when the ACA court set aside the FCC's treatment of reassigned numbers, it did not
26   contemplate leaving in place astrict-liability regime in reassigned number cases; rather, it left in
27   place a "reasonable reliance" standard. Id. The TCPA imposes liability based upon negligence and
28
     JOINT PRETRIAL CONFERENCE STATEMENT
     CASE NO.4:16-cv-03396-YGR
     Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 14 of 124
         Case 4:16-cv-03396-YGR Document 260 Filed 02115/19 Page 7 of 23




      willfulness standards. See, e.g., 47 U.S.C. § 227(b)(3). Here, Rash Curtis' conduct in calling

 2    Plaintiff Perez does not rise to the level of"negligent" conduct, let alone "willful" or "knowing"

 3    within the plain language of the TCPA.See 47 U.S.C. § 227(b)(3).

 4            No Proper Class: Rash Curtis raises, so as not to waive, the issue that Federal Rule of Civil

 5    Procedure 23 is not satisfied in this litigation. Rash intends to submit a motion to decertify in the

 6    coming days explaining the basis for its defense in more detail. There are two primary issues here:

 7    first, class certification was granted on the basis that individual issues would not predominate

 8    because the classes only included skip traced phone numbers, and Rash could "easily identify"

 9    which phone numbers were skip traced by searching for a unique status code. Now that expert

10    discovery has been conducted, it is clear that Plaintiff's experts do not intend to rely on any unique

11    status code, and instead, assert that calls placed to phone numbers obtained through "a variety of

12    sources", other than by skip tracing fall, within the scope of this litigation. Plaintiff's experts have

13    not conducted any adequate analysis of skip tracing by review of the relevant records and, as such,

14    have no non-speculative way of separating skip traced phone numbers from phone numbers

15    obtained with prior express consent.

16           Second, Plaintiff Perez is not designated as a member of the certified classes as framed by

17    Plaintiff and Plaintiff s experts' reports. The evidence demonstrates that his phone number was

18    given to Rash Curtis by its creditor-client, Sutter General, who was given the phone number by

19    Sutter's patient, Daniel Reynoso. Plaintiff defines the class merely by assuming that all phone

20    numbers stored in dialer fields five through ten (and which were not stored in fields one through

21   four) were skip traced; this assumption has no evidentiary support, and, conflicts with the

22   testimony of Rash's former Compliance Director, Steve Kizer, who Plaintiff deposed in April of

23   2017 and upon whose testimony his experts rely. Plaintiff Perez' phone number was not even

24   stored in one of those fields (5-10). As testified to by Kizer, Plaintiff Perez' phone number was

25   stored in phone field 1.

26           Plaintiff's experts' methodology for identifying class members whose phone numbers were

27   obtained through skip tracing, which begins with an analysis of which phone numbers were stored

28   in which phone fields in Rash Curtis' database, was a methodology invented solely for this
     JOINT PRETRIAL CONFERENCE STATEMENT                                                                      6
     CASE NO. 4:16-cv-03396-YGR
     Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 15 of 124
         Case 4:16-cv-03396-YGR Document 260 Filed 02/15/19 Page 8 of 23




 1    litigation. Methodology which is "invented" for preparing an opinion for use in a particular case

 2    and "likely never will be used again" is inherently unreliable. In re SFPP Right-of Way Claims,

 3    2017 WL 237$363, at *7(C.D. Cal. May 23, 2017)(citing Clausen v. M/V NEW CARISSA, 339

 4    F.3d 1049, 1056(9th Cir. 2003).

 5            Due Process; This defense is both relevant to liability and damages. As to liability,

 6    "Congress did not intend to depart from the common law understanding of consent because the

 7    statute does not treat the term differently from its common law usage." Gager v. Dell Financial

 8    Services, LLC, 727 F.3d 265, 271 (3`d Cir. 2013). Here, where Rash was validly given prior express

 9    consent to call Mr. Reynoso at the cell number in question prior to the number being reassigned to

10    Plaintiff Perez, and no revocation of that consent was made until June 7, 2016, the first time

11    Plaintiff Perez spoke with anyone from Rash Curtis, due process requires revocation of consent be

12    made "clearly and expressly" before liability may be imposed. See Van Patten, supra, 847 F.3d at

13    1048. Imposing liability for calls placed after Rash had obtained prior express consent but before it

14    was notified that the consent was withdrawn, especially on a classwide basis, violates common law

15    principles of consent(under which the TCPA operates) and thus violates due process. Id.; Gager,

16    supra, 727 F.3d at 271. Additionally, class-wide liability would deprive Rash Curtis of an

17    opportunity to set forth its defenses to individual claims in violation of due process.

18           Due process is also relevant to the issue of damages, where the TCPA's "adding-machine"

19    damages were created to incentivize individual actions (for a nominal harm not otherwise likely to

20    be pursued by individual plaintiffs) but can quickly create ruinous liability on a class-wide basis.

21    While the TCPA's statutory damages are not facially unconstitutional, they "may become

22    unconstitutional as applied in an individual case." Maryland v. Universal Electronics, Inc., 862

23   F.Supp.2d 457, 465(D. Md. 2012)("In such situations, a damages award may violate due process

24    or constitute an `excessive file' under the Eighth Amendment");see also Forman v. Data Transfer,

25   Inc., 164 F.R.D. 400,405 (E.D. Pa. 1995)(noting that the statutory damages allowed under the

26   TCPA were designed by Congress to be sufficient to incentivize individual actions and that class

27   actions posed the risk of"horrendous, possibly annihilating punishment, unrelated to any damage

28   to the purported class"); see also Texas v. American Blastfax, Inc., 164 F.Supp.2d 892, 900-901
     JOINT PRETRIAL CONFERENCE STATEMENT                                                                     7
     CASE NO. 4:16-cv-03396-YGR
     Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 16 of 124
           Case 4:16-cv-03396-YGR Document 260 Filed 02/15/19 Page 9 of 23




 1    (W.D. Tex. 2001)(awarding 7 cents per TCPA violation, instead of $500 or more, for equitable,

 2    reasonableness, and due process concerns).

 3                C.      Plaintiffs Response to Defendant's Listed Defenses
 4            The Court has already determined as a matter of law that "[D]efendant lacked prior express

 5    consent to call [Plaintiffs Perez." Dkt. No. 167, at 12. The Court further denied Defendant's

 6    arguments regarding a purported "good faith" or "reasonable reliance" defense to call Plaintiff, and

 7    denied Defendant's motion for reconsideration on these issues. Accordingly, whether Defendant

      had consent to call Plaintiff Perez(and whether Defendant had a good faith basis to believe it had

 9    consent to call his number) will not be an issue to be proved at trial. See Dkt. No. 199, at 5-6

10   (Order denying Defendant's motion for reconsideration where Defendant made the same "good

11    faith" and "reasonable reliance" argument). And, as this Court has held, there is no such thing as a

12    good faith defense in the first place. See Abrantes v. Northland Grp., Inc., 2015 WL 1738255, at

13    * 1 (N.D. Cal. Apr. 13, 2015).

14            Defendant also states that it may prove through its records that some of the class members

15    identified in Plaintiff's expert reports provided prior express consent or that their phone numbers

16    were not obtained through skip tracing, including through the use of ECA Advanced Trace reports

17    and Edit Tracking reports. However, fact and expert discovery have long closed. Defendant has

18    not designated any rebuttal witnesses, and its deadline to do so has lapsed. Defendant also has not

19   disclosed or identified a single document that it may use to prove consent or absence of skip

20   tracing for the identified class members, and its deadline to disclose or exchange e~ibits to be

21   used at trial passed on January 11, 2019. Dkt. No. 246, at 1. Accordingly, Defendant is foreclosed

22   from relying on any such undisclosed documents at trial. Dkt. No. 240, at 1 ("to the extent any

23   party intends to rely on any data in this lawsuit, be it in support of or in opposition to a motion or at

24   trial, the party shall first produce that data to the opposing party").

25           Plaintiff will address the other listed defenses in the relevant future pretrial filings.

26   II.     RELIEF PRAYED
27            Plaintiff seeks the following relief:
             ~ _;
28
     JOINT PRETRIAL CONFERENCE STATEMENT                                                                    8
     CASE NO. 4:16-cv-03396-YGR
      Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 17 of 124
             Case 4:16-cv-03396-YGR Document 260 Filed 02/15119 Page 10 of 23




 1                 1.     For Rash Curtis' violations of the TCPA,Plaintiff and class members seek at

 2         minimum "statutory damages in the amount of$500 per violation." See Meyer v. Bebe Stores, Inc.,

 3          2015 WL 431148, at *2(N.D. Cal. Feb. 2, 2015)(Gonzalez Rogers, J.). Plaintiff also intends to
                                                                                     ~ _ _. _
 4          present evidence   that Rash C"t~rtis' conduct
          ti -        __ .   _                     --,,, _ was knowing
                                                               -       and willful. "In the case of kn~«•ing or
                                                                                      __
 5          willful violations, statutory damages of up to $1,540 per violation may be awarded." Id. Here,

 6         Plaintiff will present testimony from Mr. Weir wha has reported that his analysis of Rash Curtis'

 7         Call Logs revealed 534,698 calls to class members using the Dialers during the class period. At the

 8         statutory floor of$500 per violation under the TCPA, damages total $267,349,000. If Plaintiff
                                                                                                            >.~
 9         establishes that Rash Curtis' violations
                                                 _.. , were knowing or wi11fu1, damages total $$02,041.! X00.
                    -     -_                                   -_._
10                 2.      Plaintiffs also seek an m~unction precluding Rash Curtis from calling class iTiembers

11         using an ATDS andlor artificial or prerecorded voice.

12                Defendant seeks the following relief:

13                1.      That Plaintiff Perez takes nothing from this action;
14   II           2.      An order decertifying the classes;
15                3.      That the putative class members take nothing from this action;
16                4.      An order that Defendant did not violate the TCPA; and
17                5.      An order denying Plaintiff's requested injunctive relief.
18        III.    THE FACTUAL BASIS OF THE ACTION
19                A.      Undisputed Facts
20        Background

21                1.      Plaintiff Perez filed the Class Action Complaint on June 17, 2016.

22                2.      The Court appointed Plaintiff Perez as class representative of the certified classes in

23        this case on September 6, 2017. Dkt. No. 81.

24                3.      The Court appointed Bursor &Fisher, P.A. as class counsel to represent the certified

25        classes in this case on September 6, 2017. Dkt. No. 81.

26                4.      Defendant Rash Curtis &Associates is a nationwide debt collection agency

27        specializing in the collection of healthcare debt.

28                5.      Rash Curtis' principal place of business in Vacaville, California.
          JOINT PRETRIAL CONFERENCE STATEMENT                                                                     0
          CASE NO. 4:16-cv-03396-YGR
     Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 18 of 124
        Case 4:16-cv-03396-YGR Document 260 Filed 02/15/19 Page 11 of 23




 1           6.      Rash Curtis obtains debtor accounts from healthcare providers for the purpose of

 2    collecting debts and may include one or more telephone numbers.

 3           7.      As part of its efforts to collect debt, Rash Curtis regularly calls debtors and other

 4    people related to them.

 5    Rash Curtis' Use of Skip Tracing
 6           8.      Each of the certified classes requires, as a precondition to membership, that the class

 7    members' telephone numbers called by Rash Curtis were "obtained through skip tracing." Dkt. No.

 8   81.

 9           9.      Skip tracing is a method of obtaining demographic information about individuals.

10    Skip tracing is used for a number of purposes including obtaining contact information such as

11   home telephone numbers, current home addresses, last known addresses, places of employment,

12   work phone numbers, fax numbers, spouse phone numbers (cellular or land line), family member

13   phone numbers, additional addresses or phone numbers such as neighbors or friends, assets, credit

14   scores, and searching for bankruptcy filings. Skip tracing may be performed via data analysis of

15   personal information obtained from various public and private databases. Through skip tracing, a

16   company like Rash Curtis may obtain new telephone numbers, addresses, and/or employment or

17   asset information on a debtor or third-parties.

18           10.    Rash Curtis uses skip tracing to obtain various information about debtors, such as

19   telephone numbers for the files it receives when it does not contain current telephone numbers for

20   debtors, additional telephone numbers for accounts it receives that do contain telephone numbers,

21   employment information, and, among other things, location information. Rash Curtis may also use

22   skip tracing to obtain other information pertinent to its collection activity.

23           11.    Rash Curtis stores the telephone numbers it obtains from skip tracing in certain

24   areas of its collection database.

25           12.    Rash Curtis maintains a database containing all of its collection accounts. Each

26   account record has ten telephone number "fields" used for storing phone numbers associated with

27   the account.

28
     JOINT PRETRIAL CONFBRENCE STATEMENT                                                                     10
     CASE NO.4:16-cv-03396-YGR
     Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 19 of 124
        Case 4:16-cv-03396-YGR Document 260 Filed Q2/15/19 Page 12 of 23




 1            13.    It is Rash Curtis' policy and procedure to place telephone numbers that it receives

 2    from its creditor-clients in phone fields one through four.

 3            14.    It is Rash Curtis' policy and procedure to place the telephone numbers that it obtains

 4    from skip tracing in phone fields five through ten.

 5    Rash Curtis' Use of the Global Connect Dialer:

 6           15.     In the course of collecting debts, Rash Curtis regularly called consumers using

 7    Global Connect, a progressive dialer.

 8           16.     A progressive dialer is a type of automatic telephone dialer whereby the equipment

 9    initiates outbound telephone calls by progressively dialing through a stored list of telephone

10    numbers

11           17.     At the time Rash Curtis was using Global Connect, Global Connect could make 10

12   simultaneous calls per each. of Rash Curtis' available debt collection agents.

13           18.     Global Connect could make thousands of calls within minutes.

14           19.     The Global Connect dialer allows for calling telephones using a prerecorded voice.

15           20.     Rash Curtis' employees would load lists of numbers for Global Connect to call prior

16   to Global Connect placing calls.

17           21.     The Court has already determined that Rash Curtis' Global Connect dialer is an

18   automatic telephone dialing system under the TCPA,47 U.S.C. § 227(a)(1). Dkt. No. 167.

19           22.     The Global. Connect dialer is no longer in use by Rash Curtis.

20   Rash Curtis' Use of the VIC Dialer

21           23.    In the course of collecting debts, Rash Curtis regularly called consumers using VIC,

22   a predictive dialer.

23           24.     A predictive dialer is a type of automatic telephone dialer that provides the

24   capability to "predict" the availability of call center agents that can respond to the outbound calls

25   that have been dialed by the predictive dialing system and answered by the called party.

26           25.    The VIC dialer utilizes debt collection business software sold by a company called

27   DAKCS.

28           26.    At the time Rash Curtis was using VIC, VIC could make a minimum of three
     JOINT PRETRIAL CONFERENCE STATEMENT                                                                     ll
     CASE NO. 4:16-cv-03396-YGR
     Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 20 of 124
        Case 4:16-cv-03396-YGR Document 260 Filed 02/15119 Page 13 of 23




 1    simultaneous calls per each of Rash Curtis' available debt collection agents.

 2             27.     The VIC dialer allows for calling telephones using a prerecorded voice.

 3             28.     Rash Curtis' employees would load lists of numbers for VIC to call prior to VIC

 4    placing calls.

 5             29.     The Court has already determined that Rash Curtis' VIC dialer is an automatic

 6    telephone dialing system under the TCPA,47 U.S.C. § 227(a)(1). Dkt. No. 167.

 7             30.     The VIC dialer is no longer in use by Rash Curtis.

 8    Rash Curtis' Use of the TCN Dialer

 9             3L      In the course of collecting debts, Rash Curtis regularly calls consumers using TCN,

10    a predictive dialer.

11             32.      TCN can make 10 simultaneous calls per each of Rash Curtis' available debt

12    collection agents.

13             33.     Rash Curtis' employees load lists of numbers for TCN to call prior to TCN placing

14    calls.

15             34.     The Court has already determined that Rash Curtis' TCN dialer is an automatic

16   telephone dialing system under the TCPA,47 U.S.C. § 227(a)(1). Dkt. No. 167.

17   Rash Curtis' Calls to the 5193 Phone Number

18             35.     Rash Curtis called Plaintiff Perez's cellphone (ending in 5193) attempting to collect

19   a debt purportedly owed by a man named Daniel Reynoso.

20             36.     Rash Curtis' call logs show that it made 26 calls to Plaintiff Perez's cellphone, all of

21   which were placed through its dialing system "Global Connect" and none of which were placed

22   through the VIC or TCN dialers. The calls were placed on the following dates:(1) June 3, 2015,

23   (2) February 24, 2016,(3) March 2, 2016,(4) March 9, 2016,(5) March 15, 2016,(6) March 28,

24   2016,(7) April 5, 2016,(8) April 6,.2016,(9)April 13, 2016,(10) April 1$, 2016,(11) Apri120,

25   2016,(12) April 22, 2016,(13) April 25, 2016,(14) Apri127, 2016,(15) May 12, 2016,(16) May

26   16, 2016,(17) May 20, 2016,(18} May 24, 2016,(19) May 25, 2016,(20) May 26, 2016,(21) May

27   27, 2016,(22) May 28, 2016,(23) May 31, 2016,(24) June 1, 2016,(25) June 3, 2016, and (26)

28   June 7, 2016.
     JOINT PRETRIAL CONFERENCE STATEMENT                                                                    12
     CASE NO. 4:16-cv-03396-YGR
              Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 21 of 124
                 Case 4:16-cv-Q3396-YGR Document 260 Filed 02/15/19 Page 14 of 23




          1            37.     Rash Curtis' call logs show that it made 14 ca11s to Plaintiff Perez where the ca11

          2    lasted six seconds or longer (indicating possible use of an artificial or prerecorded voice).

          3            38.    Plaintiff Perez does not know Daniel Reynoso.

          4            39.    Plaintiff Perez did not provide his cellphone number to Sutter General Hospital or to

          5    Rash Curtis in connection with Mr. Reynoso's purported debt.

          6           40.     Plaintiff Perez provided his cellphone number to Sutter General Hospital at various

          7    times as part of his job as a caregiver.

          8           41.     Plaintiff Perez also provided his cellphone number to Sutter General Hospital in

          9    connection with medical services both for himself and for his father.

         10           42.     Rash Curtis has never had an account in Plaintiff Perez's name.

         11           43.     Plaintiff Perez told Rash Curtis to stop calling his cellphone on June 7, 2016.

         12           44.     Rash Curtis did not obtain the patient information sheet with Plaintiff Perez's

         13    cellphone number until after this case commenced.

         14           45.     The Court has already determined that Rash Curtis lacked prior express consent to

         1S    call Plaintiff Perez. Dkt. No. 167.

         16           B.      Disputed Factual Issues
         17                   1.      Plaintiffs List of Disvuted Factual Issues
__ ~_;
  .:~
         18           1.      Whether Rash Curtis made 501,043 calls to class members through the Global

         19    Connect dialer that were answered and lasted six seconds or longer.

         20           2.      Whether Rash Curtis made 31,064 calls to class members through the TCN dialer

         21   that were answered and lasted six seconds or longer.

         22           3.      Whether Rash Curtis made 1679 calls to class members through the VIC dialer that

         23   resulted in the disposition code "Message —Hang Up."

         24           4.      Whether Rash Curtis utilized a prerecorded or artificial voice on calls with the

         25   disposition code "Message —Hang Up."

         26           5.      Whether Rash Curtis made 237 calls to class members through the VIC dialer that

         27   resulted in the disposition code "Message — VIC Voice Mail."

         28
              JOINT PRETRIAL CONFERENCE STATEMENT                                                                    13
              CASE NO. 4:16-cv-03396-YGR
     Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 22 of 124
        Case 4:16-cv-03396-YGR Document 260 Filed 02/15/19 Page 15 of 23




 1            6.       Whether Rash Curtis utilized a prerecorded or artificial voice on calls with the

 2    disposition code '`Message — VIC Voice Mail."

 3            7.     Whether Rash Curtis made 675 calls to class members through the VIC dialer that

 4    resulted in the disposition code "Message —Party Connect."

 5            8.     Whether Rash Curtis utilized a prerecorded or artificial voice on calls with the

 6    disposition code "Message —Party Connect."

 7           9.      Whether Rash Curtis made 534,698 calls to class members' celiphones during the

 8    class period using an autodialer.

 9            10.    Whether Rash Curtis made calls to Plaintiff Perez using prerecorded voice.

10            11.    Whether Rash Curtis made 503,634 calls to class members' cellphones using an

11    artificial or prerecorded voice.

12            12.   Whether Rash Curtis knowingly or willfully loaded cellphone numbers obtained
                                             -::    _             __.
13   through skip tracing into its dialers.

14           13.     Whether Rash Curtis knowingly ~r willfully called cellphone numbers obtained

15   through skip tracing using its dialers.

16           14.     Whether Rash Curtis called phone numbers in phone fields 5-10 that were not also

17    contained in phone fields 1-4 using its dialers.

18           15.     Whether Rash Curtis had prior express consent to ca11 class members' telephone

19    numbers.

20           16.     Whether Rash Curtis would run campaigns where its dialers were programmed to

21   exclusively call third parties and telephone numbers obtained through skip tracing.

22           17.     Whether Rash Curtis could determine if telephone numbers in its records were

23   cellphone numbers or landline telephone numbers.

24                   2. Rash Curtis' List of Additional Disputed Factual Issues:
25           1.      On Apri14, 2014, Sutter General Hospital provided medical treatment to a man

26   named Daniel Reynoso.

27           2.      Sutter General Hospital's records on Mr. Reynoso indicate that Mr. Reynoso gave

28   Sutter his cell phone number ending in 51.93 to Sutter to call him.
     JOINT PRETRIAL CONFERENCE STATEMENT
     CASE NO. 4:16-cv-03396-YGR
         Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 23 of 124
            Case 4:16-cv-03396-YGR Document 260 Filed 02/15/19 Page 16 of 23




 1                3.        Mr. Reynoso gave Sutter consent to dial the 5193 cell phone number.

 2                4.        Mr. Reynoso's April 4, 2014 medical treatment had an outstanding balance which

 3        was assigned to Rash Curtis for collection.

 4                5.        Sutter General Hospital transmitted Mr. Reynoso's account to Rash Curtis as a data

 5        file through its client portal with Rash Curtis on May 7, 2015.

 6               6.         Sutter General Hospital transmitted demographic information to Rash Curtis when

 7        it assigned Mr. Reynoso's account for collection, including the 5193 phone number, as well as

 8        another phone number ending in 3071 belonging to Darlene Lopez, believed to be a relative of Mr.

 9       Reynoso.

10               7.         The 5193 phone number was stored in the "home" field, i.e., phone field 1 by Rash

11        Curtis in its database.

12               8.      At some time between July of 2015 and July of 2016, the 5193 cell phone number

13       was reassigned to Plaintiff Perez.

14               9.      Plaintiff Perez did not acquire the 5193 cell phone number until some point in time

15       after Mr. Reynoso's debt account was assigned to Rash Curtis for collection on May 7, 2015.

16               10.     Rash Curtis typically obtains its debt accounts for collection from its creditor-

17       clients such as Sutter General Hospital through a data file directly from the creditor, as opposed to

18       obtaining the paper face sheets that the patients fill out at the hospital.

19   '           11.     Rash Curtis did not obtain the 5193 phone number through skip tracing, but rather,

20       directly from Sutter General Hospital, Rash's creditor-client, when Mr. Reynoso's account was

21       referred for collection.

22               12.     Rash Curtis did not obtain any phone numbers through skip tracing related to Mr.

23       Reynoso's account, including the reassigned phone number ending in 5193 now belonging to

24       Plaintiff Perez.

25               13.     The calls placed to Plaintiff Perez were "wrong number" calls placed. after Mr.

26       Reynoso's phone number was ported to Plaintiff Perez, unbeknownst to Rash Curtis.

27               14.     Skip tracing is a legal process. When Rash Curtis obtains a phone number through

28       skip tracing, does not always autodial the skip-traced phone number immediately. In some cases,
         JOINT PRETRIAL CONFERENCE STATEMENT                                                                 15
         CASE NO. 4:16-cv-03396-YGR
     Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 24 of 124
        Case 4:16-cv-03396-YGR Document 260 Filed 02/15119 Page 17 of 23




 1    Rash Curtis places manual calls, which are not regulated. by the TCPA,to the skip traced phone

 2    number to establish whether the phone number is accurate and to obtain prior express consent to

 3    autodial it in the future.

 4              15.   Plaintiff's experts have not performed any analysis of any manually dialed ca11s

 5    placed by Rash Curtis to skip traced phone numbers.

 6              16.   Plaintiff's experts have not performed any analysis of whether prior express consent

 7    to dial any ofthe phone numbers Plaintiff's experts assert belong to class members was first

 8    obtained during a manually dialed call prior to any autodialed calls.

 9              17.   Plaintiff's experts have not performed any analysis of whether Rash Curtis obtained

10    prior express consent to dial any of the calls which they purport were in violation of the TCPA in

11    any other way, such as from Rash Curtis' creditor-clients, from athird-party, or directly from the

12    debtor.

13              18.   It is impossible to know whether a phone number stored in phone fields 5 through

14    10 was obtained by Rash Curtis through skip tracing without looking at the individual collection

15    notes for each account.

16              19.   Plaintiffs experts have not looked at the individual collection notes for any of the

17    class members to determine whether any phone numbers were skip traced.

18           20.      It is impossible to know whether Rash Curtis had prior express consent to dial any

19   phone number stored in fields 5 through 10 without looking at the individual collection notes for

20   each account.

21           21.      Plaintiffs experts have not looked at the individual collection notes for any of the

22   class members to determine whether any phone numbers were skip traced.

23           22.      Plaintiff's experts' have assumed that all phone numbers stored in phone fields 5

24   through 10 were obtained through skip tracing..

25           23.      Phone numbers stored in phone fields 5 through 1 Q are obtained by Rash Curtis

26   through a variety of sources, including when an account is assigned from its creditor-clients in a

27   data file, directly from debtors, directly from a debtors' family members or other related third-

28   parties, as well as through skip tracing
     JOINT PRETRIAL CONFERENCE STATEMENT                                                                     16
     CASE NO.4:16-cv-03396-YGR
     Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 25 of 124
        Case 4:16-cv-03396-YGR Document 260 Filed 02/15/19 Page 18 of 23




 1            24.     Plaintiff's experts have not determined which phone numbers have been skip traced

 2    and which have not by looking at Rash Curtis' collection notes.

 3            25.     Plaintiff's claim that all phone numbers stored in phone fields 5 through 14 are skip
 4    traced is not supported by the evidence.

 5            26.     At least some, and potentially most or even all, of the third-party phone numbers

 6    Plaintiff's experts assert belong to putative class members were obtained by Rash Curtis with prior

 7    express consent.

 8           27.     At least some, and potentially most or even all, of the third-party phone numbers

 9    Plaintiff's experts assert belong to the putative class members were not obtained by Rash Curtis

10    through skip tracing

11           28.     Plaintiff has not established whether any ofthe persons asserted by Plaintiff's
12    experts as belonging to the putative classes provided prior express consent to be called prior to

13    one, several, or all of the calls placed by Rash Curtis using its dialers (i.e., whether a manual call

14    was placed prior to any autodialed calls wherein the third-party gave Rash Curtis prior express

15    consent to use autodialers andlor artificial or prerecorded voices to call him or her).

16           29.     Whether Rash Curtis obtained the phone numbers belonging to the pool of persons

17    Plaintiff's experts identified as putative class members through any method other than skip tracing.

18           30.     Whether Rash Curtis obtained the phone numbers belonging to the pool of persons

19    Plaintiff's experts identified as putative class members with prior express consent.

20           31.     Whether Rash Curtis knowingly or willingly, or even negligently, violated the

21   TCPA as to Plaintiff Perez.

22           32.     Whether Rash Curtis knowingly or willingly, or even negligently, violated the

23   TCPA as to any of the other persons identified by Plaintiff's experts as purportedly belonging to

24   the classes.

25           33.     Whether Rash Curtis' dialers have the capacity to store or produce telephone

26   numbers to be called, using a random or sequential number generator, and to dial such numbers.

27

28
     JOINT PRETRIAL CONFERENCE STATEMENT                                                                       17
     CASE NO. 4:16-cv-03396-YGR
     Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 26 of 124
        Case 4:16-cv-03396-YGR Document 260 Filed 02/15/19 Page 19 of 23




 1            34.    Whether Rash Curtis had agood-faith basis to dial the 5193 phone number up until

 2    the time Plaintiff Perez notified Rash that it was dialing a phone number that no longer belonged to

 3    Mr. Reynoso (on June 7, 2016).

 4           C.      Agreed Statement

 5           The parties have met and conferred and do not believe that all or part of this action may be

 6    presented upon an agreed statement offacts.

 7           D.      Stipulations

 8            1.     The parties stipulate to the authenticity of any document produced by a party in this

 9    case. This stipulation. shall not be deemed or interpreted to be a stipulation that any document is

10    admissible in evidence.

11           2.      The parties stipulate that copies of documents may be used at trial in lieu of

12    originals and shall not be deemed inadmissible solely on the basis that they are copies.

13           3.      The parties stipulate that venue is proper in this Court.

14           4.      The parties stipulate that this Court has personal jurisdiction over the parties for

15    purposes of this action.

16           5.      The parties stipulate that they may call witnesses out of order (including Plaintiff

17    calling witnesses during Rash Curtis' direct case and vice versa) if necessary, to accommodate

18    third-party witness' schedules.

19           6.      The parties stipulate that they will identify the live witnesses they intend to call by

20   9:00 a.m. the calendar day before the day on which they intend to call that witness.

21   IV. DISPUTED LEGAL ISSUES
22           Plaintiff does not believe that there are any disputed legal issues.

23           Defendant believes the following legal issues have not been resolved:

24           1.     If Rash Curtis had a good faith basis to believe that it was placing calls to Mr.

25                   Reynoso instead of Plaintiff Perez until Plaintiff Perez informed Rash Curtis that it

26                   was dialing the wrong number on June 7, 2016, whether that good faith believe

27                  should preclude TCPA liability.

28
     JOINT PRETRIAL CONFERENCE STATEMENT                                                                    18
     CASE NO. 4:16-cv-03396-YGR
     Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 27 of 124
        Case 4:16-cv-03396-YGR Document 260 Filed 02/15119 Page 20 of 23




 1           2.      Whether Plaintiff Perez is an adequate class representative fallowing expert

 2                   discovery (especially in light of the fact that Plaintiff's expert's list of purported

 3                   class members does not include Plaintiff Perez).

 4           3.      What a reasonable safe harbor is for callers who place calls to a phone number that

 5                   has been reassigned between the time that the phone number was provided with

 6                   prior express consent and the time the time that the calls were placed but without

 7                   notice of reassignment to the caller.

 8           4.      Whether individualized issues of prior express consent predominate over any

 9                   common issues.

10           S.      Whether the damages calculated proposed by Plaintiff's experts would violate due

11                   process.

12           6.      Whether any award of statutory damages predicated upon a "wrong number" call to

13                   a reassigned phone number would violate due process.

14           7.      Raised as not to waive the issue, whether Rash Curtis' dialers constitute an

15                  "automatic telephone dialing system" within the meaning of 47 U.S.C. § 227(a)(1).

16           8.      Whether a debt collector may reasonably rely on prior express consent transmitted

17                   to it by its creditor-client which was originally obtained by the debtor to the creditor

18                   directly.

19           9.      Whether statutory damages under the TCPA predicated on calls placed to a phone

20                   number that was obtained with prior express consent, but then subsequently

21                  reassigned to a different subscriber, and where the caller had no notice ofthe

22                  reassignment, would violate the caller's right to due process.

23           10.     Whether Rash Curtis may be held liable for calls placed without prior express

24                  consent via TCN in light of the certified class definitions.

25   V. FURTHER DISCOVERY OR MOTIONS
26           All discovery has been completed. Defendant has indicated that it intends to file a motion

27   for decertification of the classes. Plaintiff does not anticipate
                                                                  _    filing any additional
                                                                                       _     motions at this

28   time. However, Plaintiff notes that Plaintiff's unopposed Proposed Notice of Pendency of Class
         :~~
     JUlN~T PRETRIAL CONFERENCE STATEMENT                                                                     19
     CASE NO. 4:16-cv-03396-YGR
     Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 28 of 124
        Case 4:16-cv-03396-YGR Document 260 Filed 02115/19 Page 21 of 23




 1    Action, ECF Doc. No. 249, is still pending. As discussed in the Notice, Plaintiff has proposed that

 2    class members be given 60 days to request exclusion from the class from the date that notice is

 3    disseminated. Considering that trial is scheduled to begin on May 6, 2019, Plaintiff respectfully

 4    requests that the Court rule on the proposed notice plan as soon as possible.

 5           The parties are currently meet and conferring regarding the amount of costs that Defendant

 6    will remit to Plaintiff for taking Plaintiff's experts' depositions. Should the parties fail to agree on

 7    a cost figure, Plaintiff may ale a motion seeking an order for Defendant to pay the difference in

 8    costs Defendant agrees to pay and the amount Plaintiff believes Defendant is obligated to pay.

 9           Defendant's Further Statement: Defendant has not yet opposed the proposed notice

10    procedure but disputes that Plaintiff's proposed class notice plan is proper, which will be discussed

11    in greater detail in Defendant's upcoming motion to decertify classes. Defendant's position is that

12    an opt-in procedure, rather than an opt-out procedure, would be more suitable under the

13    circumstances. Defendant has identified at least one person an Plaintiff's proposed class list who

14    has already settled a TCPA case with Defendant(and, importantly, whose phone number was not

15    obtained by Defendant through skip tracing).

16    VI. ESTIMATE OF TRIAL TIME
17           Plaintiff estimates that his direct case will take three to four trial days. Rash Curtis

18   estimates the trial (both sides) will take 6 to 7 trial days, including opening statements, closing

19   arguments, and instructing the jury.

20    VII. LIST OF MOTIONS INL~II~INE
21           Plaintiffs Motions in Limine:

22           No. l: To Preclude Any Evidence Or Testimony Regarding Previously Stricken Evidence

23           No. 2: Hearsay And Misleading Testimony Regarding Trial Exhibits 504 And 505

24           No. 3: Preclude Cumulative Evidence

25           No. 4: Preclude Evidence Regarding Non-Class Representative Plaintiffs

26           No. 5: Preclude Deposition Transcript, Hearsay Declaration, Court Orders, Case Filings

27           No. 6: Preclude Evidence Regarding The "Good Faith Defense" And Consent To Call

28   Plaintiff
     JOINT PRETRIAL CONFERENCE STATEMENT                                                                   20
     CASE NO. 4:16-cv-03396-YGR
            Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 29 of 124
                Case 4:16-cv-03396-YGR Document 260 Filed 02/15/19 Page 22 of 23




        1              No. 7: Preclude Defendant From Presenting Deposition Excerpts It Did Not Timely

        2   (I Disclose

        3              No. 8: Preclude Defendant And Its Counsel From Making Statements Regarding

        4     Defendant's Financial Condition Or Ability To Pay A Judgment In This Case

        5              No. 9: Exclude Defendant's Witnesses' Testimony That Defendant Purportedly Never

        6     Made Calls To Phone Numbers From Phone Fields 5 Through 10

        7         Defendant's Motion in Limine:

        8              No. 1: To Use Documentary Screenshot Evidence From Rash Curtis' "Beyond ARM"

        9     Software Pertaining to Its Storage of the 5193 Phone Number in Phone Field No. 1, and

      la      Documentary Screenshot Evidence of Rash Curtis' ECA Advance Trace Report for Daniel

      11      Reynoso Showing That The 5193 Phone Number Was Not Obtained Through an ECA Advance

      12    ~ Trace.

      13      VIIL JUROR QUESTIONNAIRE
      14               The parties intend to file proposed additional questions for jury selection in accordance

      15      with Item 3.h of the Court's pretrial standing order.

      16     IX. SETTLEMENT DISCUSSIONS
      17               On August 16, 2017, the parties attended afull-day mediation with Doug DeVries at

      18     Judicate West in San Francisco. Both prior to and after the mediation, the parties have had several

      19     phone calls regarding settlement. Those attempts to settle the case have failed.~ The parties do not

      20     believe a settlement is likely at this time and do not have any settlement discussions planned.

      21     X. CONSENT TO TRIAL BEFORE A MAGISTRATE JUDGE
      22               The parties do not consent to trial before a magistrate judge.

`~< -, 23    XI. AMENDMENTS,DISMISSALS
      24               The parties intend to file stipulations of dismissal of the claims of Plaintiffs McMillion and

      25     Adekoya in the near future as required by the settlements with those plaintiffs.

      26

      27

      28     I The parties did reach a settlement of the individual claims of Plaintiffs Adekoya and McMillion.
             JOINT PRETRIAL CONFERENCE STATEMENT                                                                   21
             CASE NO. 4:16-cv-03396-YGR
     Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 30 of 124
        Case 4:16-cv-03396-YGR Document 260 Filed 02/15/19 Page 23 of 23



      XII. BIFURCATION,SEPARATE TRIAL OF ISSUES
 1
             The parties agree that bifurcation is not appropriate in this case.
 2

 3    Dated: February 15, 2019                      Respectfully submitted,
 4                                                  BURSOR &FISHER,P.A.
 5
                                                    By:    /s/ Yeremev Krivoshey
 6                                                        Yeremey Krivoshey

 7                                                  L. Timothy Fisher (State Bar No. 191626)
                                                    Yeremey Krivoshey (State Bar No.295032)
 8                                                  Blair E. Reed (State Bar No. 316791)
                                                    1990 North California Blvd., Suite 940
 9                                                  Walnut Creek, CA 94596
                                                    Telephone:(925) 300-4455
14                                                  Email: ltfisher@bursor.com
                                                            ykrivoshey~a bursor.com
11                                                          breed@bursor.com
12                                                 BURSOR &FISHER,P.A.
                                                   Scott A. Bursor (State Bar No. 276006}
13                                                 888 Seventh Avenue
                                                   New York, NY 10019
14                                                 Telephone:(212)989-9113
                                                   Facsimile: (212)989-9163
15                                                 E-Mail: scoff@bursor.com
16                                                 Attorneysfor Plaintiffs
17

18    Dated: February 15, 2019                     ELLIS LAW GROUP LLP

19
                                                   By:     /s/Mark E. Ellis
20                                                           Mark E. Ellis

21                                                 Mark E. Ellis (State Bar No. 127159)
                                                   Anthony P.J. Valenti (State Bar No. 288164)
22                                                 Lawrence K. Iglesias (State Bar No. 303700)
                                                   1425 River Park Drive, Suite 400
23
                                                   Sacramento, CA 95815
24                                                 Tel:(916)283-8820
                                                   Fax:(916)283-8821
25                                                 Email; mellis@ellislawgrp.com
                                                   avalenti@ellislawgrp.com
26
                                                   liglesias@ellislawgrp.com
27
                                                   Attorneysfor Defendant
28
     JOINT PRETRIAL CONFERENCE STATEMENT                                                         az
     CASE NO. 4:16-cv-03396-YGR
Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 31 of 124




               i   ..                            ,
     Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 32 of 124
         Case 4:16-cv-03396-YGR Document 361 Filed 05/20/19 Page 1 of 20
                                                             -,


     BURSOR &FISHER,P.A.
 1   L. Timothy Fisher (State Bar No. 191626)
     Yeremey O. Krivoshey (State Bar No. 295032)
 2   Blair E. Reed (State Bar No. 316791)
     1990 North California Blvd., Suite 940
 3   Walnut Creek, CA 94596
     Telephone:(925)300-4455
 4   Facsimile:(925)407-2700
     E-Mail: ltfisher@bursor.com
 5            ykrivoshey@bursor.com
              breed@bursor.com
 6
     BURSOR &FISHER,P.A.
 7   Scott A. Bursor (State Bar No. 276006)
     2665 S. Bayshore Dr., Suite 220
 8   Miami, FL 33133-5402
     Telephone:(305) 330-5512
 9   Facsimile:(305)676-9006
     E-Mail: scoff@bursor.com
10
     Class Counsel
11

12                                UNITED STATES DISTRICT COURT
13                             NORTHERN DISTRICT OF CALIFORNIA
14

15
     IGNACIO PEREZ,on Behalf of Himself            Case No. 4:16-cv-03396-YGR
16   and all Others Similarly Situated,
                                                   PLAINTIFF'S CLOSING ARGUMENT
17                             Plaintiff,          REGARDING PHASE 2(KNOWLEDGE
             v.                                    AND WILLFULNESS)
18
     RASH CURTIS &ASSOCIATES,                      Hon. Yvonne Gonzalez Rogers
19
                               Defendant.
20

21

22

23

24

25

26

27

28
     PLAINTIFF'S CLOSING ARGIJIvIENT REGARDING PHASE 2
     CASE NO. 4:16-cv-03346-YGR
     Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 33 of 124
            Case 4:16-cv-03396-YGR Document 361 Filed 05!20/19 Page 2 of 20




 1                                                       TABLE OF CONTENTS
                                                                                                                                           PAGES)
 2

 3    I.       INTRODUCTION ..................................................................................................................1
      II.      LEGAL STANDARD FOR KNOWLEDGE AND WILLFULNESS ...................................2
 4
      III.     DEFENDANT KNOWINGLY VIOLATED THE TCPA .....................................................4
 5             A.        Defendant's Owners —Terrence and Natasha Paff —Personally
                         Oversaw Defendant's Cellphone Compliance Program And
 6                       Instructed Defendant's Employees To Call Cellphones Using
                         Defendant's Autodialers .............................................................................................4
 7
               B.        Defendant Knew It Had No Consent To Call Phone Numbers In
 8                       Phone Fields Five Through Ten .................................................................................6
               C.        Each of Defendant's Trial Witnesses Lied About Not Calling Phone
 9                       Numbers In Phone Fields Five Through Ten .............................................................7
10             D.        Defendant Knew That It Was Using An Artificial Or Prerecorded
                         Voice...........................................................................................................................9
11             E.        Defendant Is A Repeat Offender ..............................................................................10
12   IV.       DEFENDANT'S DUE PROCESS ARGUMENTS ARE MERITLESS .............................11
      V.       CONCLUSION ....................................................................................................................15
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     PLAINTIFF'S CLOSING ARGUMENT REGARDING PHASE 2
     CASE NO.4:16-cv-03396-YGR
     Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 34 of 124
          Case 4:16-cv-03396-YGR Document 361 Filed Q5/20i19 Page 3 of 20




 1                                                    TABLE OF AUTHORITIES
                                                                                                                                     PAGES)
 2
      CASES
 3
      Bateman v. Am. Multi-Cinema, Inc.,
 4      623 F.3d 708 (9th Cir. 2010).................................................................................................. 11, 12
 5    Charvat v. Ryan,
        879 N.E. 2d 765(Ohio 2007)......................................................................................................... 3
 6
      Davis v. Diversified Consultants, Inc.,
 7      36 F. Supp. 3d 217(D. Mass. 2014)............................................................................................... 3
 8    Global-Tech Appliances, Inc. v. SEB S.A.,
        563 U.S. 754(2011)........................................................................................................... 3, 4, 5, 8
 9
      Golan v. Veritas Entm 't, LLC,
10      2017 WL 3923162(E.D. Mo. Sep. 7, 2017)...................................................... ............. 13, 14, 15
11   Italia Foods, Inc. v. Marinov Enters., Inc.,
        2007 WL 4117626(N.D. Ill. Nov. 16, 2007)..................................................... ......................... 13
12
      Kristensen v. Credit Payment Servs.,
13      12 F. Supp. 3d 1292(D. Nev. 2014).................................................................. ......................... 11
14   Maryland v. Universal Elections, Inc.,
       862 F. Supp. 2d 457(D. Md. 2012).................................................................... ......................... 14
15
     Meyer v. Portfolio Recovery Assocs., LLC,
16     707 F.3d 1036 (9th Cir. 2012)............................................................................ ......................... 11
17   Murray v. GMAC Mortg. Corp.,
       434 F.3d 948 (7th Cir. 2006).............................................................................. ,........................ 12
1$
     Phillips Randolph Enters., LLC v. Rice Fields,
19     2007 WL 129052(N.D. IlI. Jan 11, 2007).................................................................................... 13
20   Roylance v. ALG deal Estate Servs., Inc.,
       2015 WL 1522244(N.D. Cal. Mar. 16, 2015)............................................................................... 2
21
     Sa,feco Ins. Co. ofAm. v. Burr,
22      551 U.S. 47(2007)......................................................................................................................... 3
23   Sengenberger v. Credit Control Servs., Inc.,
       2010 WL 1791270(N.D. Ill. May 5, 2010).................................................................................... 3
24
     Shady Grove Orthopedic Assocs., P.A. v. Allstate Ins. Co.,
25     559 U.S. 393(2010)............................................................................................................... 12, 13
26   Texas v. Am. Blastfax, Inc.,
       164 F. Supp. 2d 892(W.D. Tex. 2001)........................................................................................ 14
27

28
     PLAINTIFF'S CLOSING ARGI.JMENT REGARDING PHASE 2
     CASE NO.4:16-cv-03396-YGR
     Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 35 of 124
         Case 4:16-cv-03396-YGR Document 361 Filed 05/20/19 Page 4 of 20



 1    STATUTES
 2    ~~ U.s.c. § 22~(b)(3)tB)                                        ....................... r s
 3    47 U.S.C. § 227(c)(5).....                                      ....................... 15
 4    47 U.S.C. § 3120(1)......                                       ......................... 3
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     PLAINTIFF'S CLOSING ARGIJNIENT REGARDING PHASE 2                                       iii
     CASE NO. 4:16-cv-03396-YGR
     Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 36 of 124
         Case 4:16-cv-03396-YGR Document 361 Filed 05/20/19 Page 5 of 2Q




 1                                           I. INTRODUCTION
 2           Defendant's owner and CEO,Terrence Paff, knew that he could `'lose everything" by

 3    violating the TCPA, but chose to do it anyway. See Trial E~ibit 82. The reason: to make more

 4    money. Mr. Paff's company had been sued repeatedly for TCPA violations. But rather than

 5    attempting to comply with the law, he decided it was more profitable to continue the illegal

 6    conduct. As Defendant's compliance director, Steven Kizer explained:"So we're calling them

 7    knowing were not supposed to. We are getting hit with maybe some very minor lawsuit, 1500,

 8    3,000 [dollars]. ... After a couple of days, they'd go right back to the same thing." Trial Tr. at

 9    201:10 and 213:5 (Kizer Dep. at 76.17-77:23).

10           The evidence presented at trial, and the jury's verdict, leave no doubt that Rash Curtis used

11    its autodialers to call skip-traced numbers without consent. These numbers were stored in phone

12   fields five through ten of Defendant's account database. Plaintiff presented evidence, through the

13    autodialer call logs and the testimony of Colin B. Weir, that Defendant's autodialers called

14    numbers stored only in phone fields five through ten at least 14 million times during the Class

15   Period. See Trial Tr. at 253:16-18 (9.7 million calls by Global Connect autodialer); id. at 262:1-3

16   (3.7 million calls by the TCN autodialer); id. at 265:21-22(665,181 calls by the VIC dialer). The

17   call logs show that this was a regular ongoing practice. See Trial Tr. at 253:23-25 ("I found that

18   calls were being placed to phone fields five through ten in every month of the call log data from

19    Global Connect."); id. at 262:7-9("Again, every month for which I had call detail records [for the

20   TCN autodialer], there were many calls placed to numbers contained in phone fields five through

21   ten."); id. at 265:23-266:1 ("This was occurring on a month-by-month basis."). Defendant made

22   no effort to rebut Mr. Weir's testimony concerning these call log data.

23           Defendant's witnesses (Robert Keith, his son Nick Keith, Dan Correa, and Chris Paff(son

24   of Terrence Paffl) claimed not to have looked at the call log data, but all swore under oath,

25   repeatedly, that the autodialers did not call phone fields five through ten. Trial Tr. at 552:1-5 ("Q.

26   Mr. Keith, did Rash Curtis ever put any numbers in Phone Fields Five through Ten into Global

27   Connect? A. Not to my knowledge. Q. That never happened? A. Not to my knowledge.); id. at

28
     PLAINTIFF'S CLOSING ARGt71vIENT REGARDING PHASE 2
     CASE NO. 4:16-cv-03396-YGR
     Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 37 of 124
         Case 4:16-cv-03396-YGR Document 361 Filed 05/20/19 Page 6 of 20




 1
      592:9-15(Dan Correa)("Q. Does Rash Curtis on a regular basis load numbers from phone fields
 2
      five through ten — A. No. Q. —into the autodialers? A. No. Q. Never has? A. No."); id. at 611:9-
 3    16(Nick Keith)("Q. So it's impossible for that to happen, the numbers cannot be loaded from
 4
      fields five through ten into the Global Connect dialer? A. They cannot be called from there. Q.
 5    That is your testimony? A. Correct. Q. And you swear to that under oath? A. Yes, sir.); id. at
 6    634:12-23 ("Q. Good afternoon, Mr. Paf£ I want to ask you, does the Rash Curtis company load
 7
      phone numbers from phone fields five though ten into the Global Connect dialer? A. I don't
 8
      believe so. That wouldn't be ... No,that is not our policy."). That testimony was obviously false.
 9
      And it was brazen. When four of four defense witnesses all give false testimony on the most
10
     important issue in the case, there can be little doubt that their testimony was part of a coordinated
11
      plan to attempt to defraud the court. The defense presented at this trial was a mockery. It was an
12
      affront to the dignity of the court.
13
             To treble damages, the Court need only find by a preponderance of the evidence that
14
     Defendant knowingly or willfully called skip-traced cellphone numbers using its autodialers
15
      without consent. The jury's verdict found that happened at least 534,712 times. And the evidence
16
     showed quite clearly that the Defendant did know that it was autodialing skip-traced numbers
17
     without consent, and did so willfully. The consequences of such a finding under the TCPA are
18
     severe. But the Defendant's conduct here, including their conduct during the trial, was so
19
     outrageous, that the court should not hesitate to apply the full measure ofjustice available under
20
     the TCPA.
21
                  II. LEGAL STANDARD FOR KNOWLEDGE AND WILLFULNESS
22
             In Defendant's Trial Brief on Standards Re: Treble Damages, ECF No. 344, Defendant
23   identifies a number of different standards courts have looked to in determining whether TCPA
24
     violations were knowing or willful, but does not argue that one or more of them are correct or
25
     explain which standard the Court should adopt. While there is some split of opinion, the majority
26
     of courts to rule on the issue have correctly held that a defendant need not have "intended'' to
27
     violate the TCPA for the defendant's conduct to be "knowing" or "willful.." Roylance v. ALG Real
28

     PLAINTIFF'S CLOSING ARGUMENT REGARDING PHASE 2                                                       f►7
     CASE NO. 4:16-cv-03396-YGR
     Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 38 of 124
         Case 4:16-cv-03396-YGR Document 361 Filed 05/20/19 Page 7 of 20




 1    Estate Servs., Inc., 2015 WL 1522244, at *11 (N.D. Cal. Mar. 16, 2015}.(discussing case law
 2
      regarding "knowledge" and "willfulness" under the TCPA); Davis v. Diversified Consultants, Inc.,
 3
      36 F. Supp. 3d 217, 226(D. Mass. 2014)("While neither the TCPA nor FCC regulations provide a
 4
      definition for willful and knowing, most courts have interpreted the willful or knowing standard to
 5
      require only that a party's actions were intentional, not that it was aware that is was violating the
 6
      statute."); Charvat v. Ryan, 879 N.E. 2d 765, 399(Ohio 2007)("We hold that to establish a
 7
      knowing violation of the TCPA for an award of treble damages, a plaintiff must prove only that the
 8
      defendant knew that it acted or failed to act in a manner that violated the statute, not that the
 9
      defendant knew that the conduct itself constituted a violation of law."). "While the TCPA does not
10
      define willful, the Communications Act of[1934], of which the TCPA is a part, defines willful as
11
      `the conscious or deliberate commission or omission of such act, irrespective of any intent to
12
      violate any provision[], rule or regulation."' Sengenberger v. Credit Contt•ol Servs., Inc., 2010 WL
13
      1.791270, at *6(N.D. Ill. May 5, 2010)(quoting 47 U.S.C. § 3120(1)}.
14
             Accordingly, to prove willfulness or knowledge by a preponderance ofthe evidence,
15
      Plaintiff does not need to prove, inter alia, that Defendant knew its autodialers constituted ATDS
16
      within the meaning of the TCPA or that Defendant knew the definition of prior express consent
17
      under the TCPA. Rather, Plaintiff need only show that Defendant knew it was calling cellphone
18
      numbers using its autodialers which it did not obtain from its creditor-clients.
19
             Plaintiff could also prove willfulness or knowledge by showing that Defendant was
20
     "willfully blind" to the fact that it was calling cellphones obtained through skip-tracing using its
21
     autodialers. See Safeco Ins. Co. ofAm. v. Burr, 551 U.S. 47, 48(2007)("Where willfulness is a
22
     statutory condition of civil liability, it is generally taken to cover not only knowing violations of a
23
     standard, but reckless ones as well."); Global-Tech Appliances, Inc. v. SEB S.A., 563 U.S. 754, 766
24
     (2011)("[P]ersons who know enough to blind themselves to direct proof of critical facts in effect
25
     have actual knowledge of those facts.").
26
             Whatever the standard, the evidence overwhelmingly shows that Defendant knew that the
27
     TCPA barred calling cellphones using its autodialers without prior express consent, but did so
28

     PLAIN'TIFF'S CLOSING ARGIJIv1ENT REGARDING PHASE 2                                                       3
     CASE NO. 4:16-cv-03396-YGR
     Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 39 of 124
         Case 4:16-cv-03396-YGR Document 361 Filed 05/20/19 Page 8 of 20




 1    anyway during every single month for which call records were produced.
 2
                       III. DEFENDANT KNOWINGLY VIOLATED THE TCPA
 3
             A.      Defendant's Owners —Terrence and Natasha Paff —Personally
 4                   Oversaw Defendant's Cellphone Compliance Program And
                     Instructed Defendant's Employees To Call Celiphones Using
 5                   Defendant's Autadialers

 6           Defendant's two owners, Terry Paff and Natasha Paff personally oversaw Defendant's

      feigned TCPA "compliance" program. See Trial Exhibit 4, at 4 (listing Terry Paff as
 7
      "President/CEO" and Natasha Paff as "Chief Administration Officer"). While Terry and Natasha
 8
      Paff discussed trying to get "compliant" with the TCPA for d ears, they simultaneously directed
 9
      Defendant's employees to call cellphones using autodialers in knowing violation of the TCPA.
14
             As early as February of 2014, Terry and Natasha Paff discussed methods for identifying
11
      phone numbers as being wireless phone numbers so that such numbers would not be dialed. See
12
      Trial E~ibits 8, 9.~ In August of 2015, Terry and Natasha Paff were consistently copied on emails
13
      discussing the need to get cell phone "compliant" and the fact that Defendant needs to call
14
      cellphones "manually unless our clients send us the admitting form that shows the debtor gave
15
      them this number to call." See Trial E~ibit 10, at 5. To be clear, Defendant's software allowed
16
      Defendant's employees to determine whether any given number was assigned to a cellphone with a
17
      click of a button. See Trial E~ibit 84, at 72:18-73:3.
18

19           Defendant's compliance program, however, was a sham. On November 19, 2015, after

      getting sued for violating the TCPA, Bob Keith, Defendant's Vice President in charge of
20
      Defendant's legal department, emailed Terry Paff stating that he was "under the impression that we
21
     stopped dialing cell phone." Trail Exhibit 82, at 3. Even though the email was prompted by a
22
     TCPA lawsuit, Bob Keith asked,"Do you want to continue to call them?" Id. In a subsequent
23
     email that same day, Chris Paff, Defendant's Executive Vice President of Collections and
24

25

26   i In discovery, Defendant produced emails from four custodians: Nick Keith, Dan Correa, Robert
     Keith, and Chris Paff. Defendant did not produce any emails directly from Terry or Natasha Paff.
27   All Trial E~ibits cited herein referencing Terry and Natasha Paff were obtained because of Terry
     and Natasha Paff's direct involvement in Defendant's TCPA practices, as can be seen through their
28   emails with the four custodians.

     PLAINTIFF'S CLOSING ARGI)Iv1ENT REGARDING PHASE 2                                                  4
     CASE NO. 4:16-cv-03396-YGR
     Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 40 of 124
         Case 4:16-cv-03396-YGR Document 361 Filed 05/20119 Page 9 of 20




 1
      Operations and Terry Paff's son, reminded Terry Paff ofthe reason Terry Paff instructed his
 2
      employees to restart dialing cellphones in violation of the TCPA:
 3
              When we were hurting you said to stop [doing cell phone scrubs] — it
 4            was too quite [sic] in here u didn't like it.
      Id., at 1 (bolding added). Terry Paff responded with a joke:"Maybe it's time to [sell] this place
 5
      and buy a fruit stand..... can we get sued for selling fruit?" Id. Based on the evidence presented
 6
      during this trial, it is clear that Terry Paff really did treat TCPA compliance as a joke.
 7
             Steven Kizer corroborated Terry Paff's clear instructions to violate the TCPA,testifying
 8
      that Defendant would call cellphones in knowing violation ofthe TCPA, stop for a few days upon
 9
      receiving a lawsuit, and then start back up again:
10

11           Q.      Do you know why Rash Curtis made the decision at the times that it
                     decided to place cell. phone numbers into the dialers, why was that
12                   decision made? Why were those — if you know?

13           A.      ... There was a time when it was made completely crystal clear to
                     management that calling cell phones was violation of statute. It was
14                   illegal. You're not supposed to do that without consent.

15           Q.      The TCPA,is that what you're referring to?

16           A.      Correct.

17

18           Q.      So when you first started for those first couple of years, the decision
                     was made to include cell phone numbers being inputted into the
19                   dialer?

20           A.      That is correct, knowing that it was not supposed to be happening.

21

22           Q.      Okay. So at some point did they stop then?

23           A.      When it was apparent it could potentially be too expensive. So it's
                     a cost factor .... So we're calling them knowing we're not supposed
24                   to. We are getting hit maybe with some very minor lawsuit,[$]1500,
                     [$]3000. Bob, Robert Keith, would come out of his office, vice
25                   president of the legal department, be all upset, because he's
                     complaining he's having to cut checks for $3,000 .... So he would
26                   come out and say, hey, we've been sued. I want to stop making
                     announcements to the entire floor. Don't call cell phone numbers.
27                   Make sure they're not in the header, and then that would go for about
                     two or three days.
28

     PLAlNTTFF'S CLOSING ARGiJMENT REGARDING PHASE 2                                                       5
     CASE NO. 4:16-cv-03396-YGR
     Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 41 of 124
         Case 4:16-cv-03396-YGR Document 361 Filed 05/20/19 Page 1p of 20




 1

 2            Q.       Did management ever explain their decision to restart loading cell
                       phones into the dialers?
 3
              A.       Not the staff, but in meeting they did.
 4
              Q.       Were you a part of those meetings?
 S
              A.       I was present at them.
 6
              Q.       So what were the reasons given?
 7
              A.       We need money.
 8
              Q.       ... So they figured by calling --- by loading cell phones into the
 9                     dialer, they could make more money from their accounts. Is that —

10            A.       That is correct, and unfortunately it's true. ...
      Trial Tr. at 201:10 and 213:5 (Kizer Dep. at 74:11-80:2).
11

12            B.       Defendant Knew It Had No Consent To Call Phone Numbers In
                       Phone Fields Five Through Ten
13
              Defendant's Rule 30(b)(6) witness conceded that Defendant knew it did not have consent to
14
      call phone numbers in phone fields five through ten. Trial Tr. at 219:2(Daniel Correa Dep. at
15
      52:17-19)("Q. You don't have consent to call numbers in phone fields 5 through 10? A.
16
      Correct."). Defendant may argue that it had consent to call some of the phone numbers in phone
17
      fields fve through ten, such as, e.g., numbers that were separately stored in phone fields one
1$
     through four or came in from a client. But there is no evidence in the record that a single phone
19
      number in phone fields five through ten came from a client. Defendant has not produced or
20
      designated any e~ibits showing a single instance of an account coming in from a creditor bearing
21
      more than four phone numbers, such that they would "spill over" into phone fields five through ten.
22
      All numbers that were separately stored in phone fields one through four were eliminated from
23
      Plaintiff's analysis at trial.
24

25
     2 Defendant's cited cases where courts found willfulness only after a defendant was told they have
26   reached the wrong person are inapposite. See Trial Brief on Standards Re: Treble Damages, ECF
     No. 344, at 4-5. Here, before placing a single call to phone numbers in phone fields five through
27   ten, Defendant knew that it had no consent to call the phone numbers. The entire purpose of
     putting phone numbers into those fields was, according to Defendant, so that Defendant would not
28   call them due to lack of consent.

     PLAINTIFF'S CLOSING ARGt.IMENT REGARDING PHASE 2
     CASE NO. 4:16-cv-03396-YGR
     Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 42 of 124
        Case 4:16-cv-03396-YGR Document 361 Filed 05/20119 Page 11 of 20




 1            C.     Each of Defendant's Trial Witnesses Lied About Not Calling
                     Phone Numbers In Phone Fields Five Through Ten
 2
              On August 10, 201.8, Plaintiff filed a motion for terminating sanctions because Defendant's
 3
      three key witnesses —Robert Keith, Nick Keith, and Dan Correa —each committed perjury at their
 4
      depositions by testifying that Defendant did not make a sin lg e call to any phone numbers in phone
 5
      fields five through ten, and, further, that Defendant's dialers were not capable of making such calls.
 6
      ECF No. 212. In fact, more than 14 million calls were made. See Trial Exhibit 56, at ~ 11. At the
 7    time Plaintiff deposed Defendant's witnesses, Defendant had not yet produced any call log data
 8
     (beyond one small sample) or any account records, and apparently assumed that Plaintiff would not
 9    be able to verify Defendant's statements.
10
             In opposing Plaintiff's sanctions motion, Defendant made up a phony story that, to the
11
      extent any phone numbers were called from phone fields five through ten, it was because those
12
      numbers were separately contained in phone fields one through four. Defendant's Opposition to
13
      Plaintiffs' Motion for Sanctions, ECF No. 220. Each of Defendant's witnesses filed declarations in
14
      support of Defendant's opposition brief where they doubled-down on their false testimony. ECF
15
      No. 220-3, at ¶ 4(Mr. Correa stating that "Phone numbers stored in phone fields 5 through 10 are
16
      not loaded from fields 5 through 10 into Rash Curtis' dialers"); ECF No. 220-2(Robert Keith
17    stating that "Phone numbers stored in phone fields 5 through 10 are not loaded from fields 5
18
     through 10 into Rash Curtis' dialers"); ECF No. 220-4, at ~ 5(Nick Keith stating that Global
19
      Connect was "incapable of loading phone numbers which were only stored in phone fields 5
20
     through 10")(underlining added). Defendant thought it could get away with this false narrative
21
      because it knew it did not produce phone field one through four data during discovery, and,
22
      accordingly, thought once again that Plaintiff would not be able to check whether Defendant was
23
     telling the truth. On September 27, 2018, however, Judge Coley ordered Defendant to produce
24
     data for phone fields one through four. ECF No. 228.
25
             In his September 21, 2018 reply brief, Plaintiff was able to show that Defendant's narrative
26
     that phone numbers contained in phone fields five through ten were only called using its
27
     autodialers if they were also separately stored in phone fields one through four was unequivocally
28

     PLAINTIFF'S CLOSING ARGtJNIENT REGARDING PHASE 2                                                   7
     CASE NO. 4:16-cv-03396-YGR
     Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 43 of 124
        Case 4:16-cv-03396-YGR Document 361 Filed 05120/19 Page 12 of 20




 1
      false. ECF No. 225. Using a sample of about 180,000 accounts for which phone fields one
 2
      through four and five through ten were available, Mr. Weir found that Defendant placed well over
 3
      a million calls to phone numbers from phone fields five through ten that were not separately stored
 4
      in phone fields one through four. See id., at 1-2. Indeed, more than 99 percent of the phone
 5
      numbers in phone fields five through ten in this 180,000 account sample did not have matching
 6    phone numbers in phone fields one through four. Id.
 7           After having a chance to analyze Defendant's production of the full phone field one through
 8
      four data, Plaintiff filed. a Motion for Leave to Submit Newly Discovered Evidence in Support of
 9
      Motion for Sanctions. ECF No. 247. Mr. Weir found that Defendant placed at least 14 million
10
      calls to phone numbers from phone fields five through ten that never appeared in phone fields one
11
     through four. Id.
12
             On January 23, 2019, the Court denied Plaintiff's motion for sanctions. ECF No. 250. The
13
      Court agreed with Plaintiff that whether Defendant called phone numbers in phone fields five
14
     through ten "is certainly central to determining whether Rash Curtis violated the TCPA as to a
15
      member of the class." Id., at 13. However, the Court denied the sanctions motion in large part
16
     because Defendant had not at that point attempted to use the false testimony in support of a motion
17
     or at trial. See id., at 11-13 ("defendant has not attempted to `use' the allegedly false statements
18
     during summary judgment, or at any other juncture").
19
             Defendant apparently felt emboldened. Every single witness Defendant called at trial
20
     repeated the same false testimony —that Defendant's autodialers did not call a single phone number
21
     from phone fields five through ten. See Trial Tr. at 552:1-564:22(Bob Keith); id., at 591:9-593:24
22
     (Daniel Correa); id., at 610:2Q-618:2(Nick Keith); id., at 634:13-23 (Chris Paf~.
23
             Defendant's call logs and account records show more than 14 million calls to phone
24
     numbers from phone fields five through ten that were not separately stored in phone fields one
25
     through four. Trial Tr. at 253-266. The call logs show what they show. Defendant made no effort
26
     to rebut or even address this evidence. Instead, Defendant's IT Manager, Nick Keith, claimed not
27
     to have looked at the call log data. See, e.g., Trial Tr. at 621:14-20("Q. And did you do one thing
28

     PLAINTIFF'S CLOSING ARGI7MENT REGARDING PHASE 2                                                        8
     CASE NO. 4:16-cv-03396-YGR
     Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 44 of 124
        Case 4:16-cv-03396-YGR Document 361 Filed 05/20/19 Page 13 of 2Q




 1
      to try to count how many phone calls there were on the auto dialer call logs since October of 2017,
 2    from the time you came to the federal courthouse today to testify in front of a judge and jury? Did
 3    you do one thing? A. Sir, when I know we didn't do anything wrong, I am not going to go chase a
 4
      carrot that doesn't exist.").
 5
              Defendant's internal emails confirm that they knew the autodialers were calling these
 6    numbers illegally. On May 5, 2016, Bob Keith emailed Chris Paff; Dan Correa, Terry Paff, and
 7
      Natasha Paff stating that Global Connect was "clearly" calling a number in phone fields five
 8
      through ten. See Trial E~ibit 83; Trial Tr. at 555:19-559:5(Bob Keith discussing E~ibit 83). On
 9
      May 12, 2016, Bob Keith emailed Nick Keith stating that Defendant's employees put phone fields
10
      five through ten into Global Connect.- See Trial Exhibit 11, at 2; Trial Tr. at $09;6-811:15 (Bob
11
      Keith discussing E~ibit 11).
12
             Mr. Kizer's testimony also confirms that Defendant knew it was autodialing these numbers,
13
      knew it was illegal, but did it anyway to meet their financial goals:
14
             A.      ... So at some point what they're doing is they're saying, we're short
15                   175,000 this month. We've got to make up some ground. We have
                     ten days left. They'd hit it. They'd hit every phone number. Maybe
16                   they'd hit it on a Monday; wouldn't do it on a Tuesday; do it on a
                     Thursday. They just kind of bounced around.
17
             Q.      When ... you say they hit every phone number, what do you mean?
18
             A.      Every number of Phone Fields 1 through 10.
19
             Q.      All accounts across the board in Rash Curtis's system?
20
             A.      That is correct, that were loaded to the dialer.
21
      Trial Tr. at 201:10 and 213:5 (Kizer Dep. at 80;14-81:2).
22
             D.      Defendant Knew That It Was Using An Artificial Or
23                   Prerecorded Voice

24           It is undisputed that calls made to class members utilized a prerecorded voice. Defendant's

      only argument at trial was that a prerecorded message was not left on class members' answering
25
      machines. Defendant never argued or put on any evidence that an artificial or prerecorded voice
26
     did not play when Class Members picked up the phone.
27

28

     PLAINTIFF'S CLOSING ARGUMENT REGARDING PHASE 2                                                       9
     CASE NO.4:16-cv-03396-YGR
     Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 45 of 124
        Case 4:16-cv-03396-YGR Document 361 Filed 05!20/19 Page 14 of 20




 1
               Defendant's knowledge that calls made to Class Members utilized an artificial or
 2
      prerecorded voice cannot reasonably be disputed. Defendant's employees determine what kind of
 3
      prerecorded voice is played before any given campaign is loaded into its dialers. For instance, at
 4
      his deposition, Defendant's Rule 30(b)(6) witness knew that Global Connect utilized prerecorded
 5
      voice, otherwise known as Interactive Voice Response. Trial Tr. at 219:2(Correa Dep. at 22:20-
 6
      23:2).
 7
               E.     Defendant Is A Repeat Offender
 8
               As Mr. Kizer testified, Defendant is a repeat offender that has been sued for violating the
 9
      TCPA many times. A PACER search of case filings against Defendant reveals that it has been
10
      sued repeatedly far violating the TCPA. Apparently, the only times Defendant stopped unlawfully
11
      calling cellphones with its autodialers were for short stints after getting served with a lawsuit.
12
      Indeed, anticipating that it would keep getting sued for violating the TCPA, Defendant instituted a
13
      system where it stored "all files that have been sent to us electronically for any backup." Trial Tr.
14
      at 219:12(Nick Keith Dep. at 78:22-24). The theory was that "in case of a [law suit,[Defendant]
15
     [could] prove these phone numbers were provided on the clients' file." Id.(Nick Keith Dep. at
16
      78:24-79:1). But, in the course of discovery and during trial, Defendant could not produce a single
17    electronic file from a client showing that it obtained any of the 40,420 class member telephone
18
      numbers for its creditor clients.
19
               Even after getting sued for violating the TCPA for calling cellphones with its autodialers,
20
     Bob Keith asked Defendant's CEO —Terry Paff —whether Terry Paff"want[ed] to continue to call
21
     them" even though Defendant "can't defend this." Exhibit 82, at 3. Although Terry Paff
22
     responded that "we could lose everything. This is not good," it was Terry Paff's decision to
23
     continue inputting celiphones into Defendant's autodialers as Defendant was "hurting'" and Terry
24
     Paff"didn't like it." Id., at 1. Exhibit 82 is dated November 19, 2015. Knowing fu11 well that
25
     Defendant could not "defend this" and that it could "lose everything," Terry Paff continued calling
26
     cellphone numbers contained in phone fields five through ten every single month for which call
27
     data was available.
28

     PLAINTIFF'S CLOSING ARGi)N1ENT REGARDING PHASE 2                                                        10
     CASE NO. 4:16-cv-03396-YGR
     Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 46 of 124
         Case 4:16-cv-03396-YGR Document 361 Filed 05/20/19 Page 15 of 2Q




 1               IV. DEFENDANT'S DUE PROCESS ARGUMENTS ARE MERITLESS
              In Plaintiff's Bench Memorandum Regarding Statutory Damages, ECF No. 345, Plaintiff
 2
      explained that the Court does not have discretion to award any amount under $500 per call under
 3

 4    the TCPA. ECF No. 345. Defendant appears to argue that the TCPA violates its due process rights

      because this case is a class action and the aggregated claims of all class members would impose
 5
      "severe and oppressive" liability. See Defendant's Trial Brief on Standards Re: Treble Damages,
 6
      ECF No. 344, at 3, 6, 7. This Court and the Ninth Circuit have already rejected that argument. See
 7
      Order Granting Plaintiffs' Motion for Class Certification, ECF No. 81, at 13, 14 n. 13 (citing
 8

 9    Bateman v. Am. Multi-Cinema, Inc., 623 F.3d 708, 721 (9th Cir. 2010)).

              Defendant further argues that the Court has "discretion to reduce a class action award to
10
      less than $500 per violation" to avoid such due process concerns. See zd., at 3. Plaintiff has
11
      already addressed this issue in part in his Memorandum Regarding Statutory Damages. See ECF
12
      No. 345, at 1-2. In any case, Defendant's argument is incorrect for several additional reasons.
13

14            In Meyer v. Portfolio Recovery Assocs., LLC,707 F.3d 1036, 1045 (9th Cir. 2012), the

      Ninth Circuit denied a substantive, procedural, and "as-applied" due process challenge to the
15
      TCPA brought by adebt-collector accused of calling cellular telephones obtained through skip
16
      tracing. The Ninth Circuit explained that, as here, adebt-collector's "interest in conducting a debt
17
      collection business" is an economic interest, and, accordingly, that a "fundamental right is not
18
      implicated." Id. Thus, Congress needed to have only a "rational basis" for barring the use of
19
      autodialers to call cellphones without prior express consent. Id. Congress also only needed to have
20

21   I a rational basis to set statutory damages at a minimum of $500 per violation. "Here, Congress had
      several goals when it passed the TCPA,including prohibiting the use of automatic telephone
22
      dialing systems to communicate with others by telephone in a manner that invades privacy." Id.
23
      Prohibiting the use of autodialers in certain contexts and setting damages at $500 per violation are
24
      rational means to achieve those goals. See id. See also Kristensen v. Credit Payment Sews., 12 F.
25
      Supp. 3d 1292, 1308(D. Nev. 2014)("The $500 statutory damages amount for each violation, even
26
      if increased to $1,500 for willful violations, is insufficient to incentivize individual actions, If a
27
      possible verdict reaches into the tens of millions of dollars, that is because Congress chose to set a
28

      PLAINTIFF'S CLOSING ARGi)IvIENT REGARDING PHASE 2                                                        11
      CASE NO. 4:16-cv-03396-YGR
      Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 47 of 124
             Case 4:16-cv-03396-YGR Document 361 Filed 05/20/19 Page 16 of 20




 1
          statutory damage amount for each violation and because the class is very large. The damages
 2
          amount grows in direct proportion to the class size. The Court does not perceive any unfairness
 3
          based on high damages.").
 4
                  The Ninth Circuit rejected an identical argument as brought by Defendant in the context of
 5
          a case brought under the Fair and Accurate Credit Transactions Act("FACTA"), which imposes a
 6
          minimum of$100 and up to $1000 for each willful violation of the statute and subjected the
 7
          defendant in that case to between $29 million to $290 million in potential liability. Bateman,623
 8        F. 3d at 710, 717. The Ninth Circuit explained:
 9
                  Importantly, the statute does not place a cap on these damages in the case
10                of class action, does not indicate any threshold at which courts are free to
                  award less than the minimum statutory damages, and does not limit the
11                number of individuals that can be certified in a class or the number of
                  individual actions that can be brought against a single merchant.
12

13   ',           There is no language in the statute, nor any indication in the legislative
                  history, that Congress provided for judicial discretion to depart from the
14                $l OQ to $1000 range where a district judge finds that damages are
                  disproportionate to harm. Further, we cannot surmise a principled basis for
15                determining when damages are and are not "proportionate" to actual harm.
                  Indeed, one might plausibly argue that a $1000 award, or even a $100
16                award, for a single violation of FACTA, without any allegation of harm, is
                  not proportionate. But the plain text of the statute makes absolutely clear
17                that, in Congress's judgment, the $100 to $1000 range is proportionate and
                  appropriately compensates the consumer. That proportionality does not
18                change as more plaintiffs seek relief; indeed, the size of AMC's potential
                  liability expands at exactly the same rate as the class size. In the absence of
19                any showing that courts have the discretion to modify this remedial scheme,
                  we agree with the Seventh Circuit that "it is not appropriate to use
20                procedural devices to undermine laws of which a judge disapproves."
21        Bateman, 623 F.3d at 718-719 (quoting Murray v. GMAC Mortg. Corp., 434 F.3d 94$, 954 (7th

22        Cir. 2006)). And so it is here. Congress made absolutely clear that awarding a minimum of$500

23        per violation is proportionate and appropriately compensates consumers for privacy rights that are

24        inherently difficult to quantify.

25               The Court has no discretion to award any amount under $500 per violation based. solely on

26        the fact that this case has been brought as a class action. See Shady Grove Orthopedic Assocs.,

27        P.A. v. Allstate Ins. Co., 559 U.S. 393, 408(2010)(holding that class actions "neither change

28

          PLAINTIFF'S CLOSING ARGI)MENT REGARDING PHASE 2                                                   12
          CASE NO. 4:16-cv-03396-YGR
     Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 48 of 124
        Case 4:16-cv-03396-YGR Document 361 Filed 05/20/19 Page 17 of 20




 1
      plaintiffs' separate entitlements to relief nor abridge defendants' rights; they alter only how the
 2
      claims are processed"). As the Supreme Court has held, a class action "merely enables a federal
 3    court to adjudicate claims of multiple parties at once, instead of in separate suits." Id. "And like
 4
      traditional joinder, it leaves the parties' legal rights and duties intact and the rules of decision
 5
      unchanged.'' The Court cannot treat this case any differently than had 40,420 people filed
 6
      individual actions in courts all across the country seeking redress for an average of 12 to 13 calls
 7
      per person at $500 to $1,500 per each call. Otherwise, defendants could bring due process
 8
      challenges to the TCPA's statutory damages provision even if only one violation (or 13 violations}
 9
      was at issue.
10
             Defendant's argument is effectively that violating the TCPA is too expensive and that a
11
     jury's finding that Defendant violated the law over 500,000 times, during every single month for
12
      which ca11 data was available, may put it out of business. As Judge Kocoras of the Northern
13
     District of Illinois stated, the argument is a "nonstarter":
14
             [The defendant] states that $500 would be a financially feasible amount if
15           it were imposed, but the potential damages that could result from a class
             action involving many separate violations would result in crippling
16           numbers. This argument is a nonstarter. Though the amount of damages
             could become very high if the statute is violated numerous times, as in the
17           context of a class action, the purpose of the statute is to combat
             transmissions of unsolicited fax advertisements. The statute accomplishes
18           that purpose by making the practice prohibitively expensive, which is an
             acceptable means of accomplishing the statute's goal of deterrence.
19           Contrary to [the defendant's] implicit position, the Due Process clause of
             the 5th Amendment does not impose upon Congress an obligation to make
20           illegal behavior affordable, particularly for multiple violations.

21   Phillips Randolph Enters., LLC v. Rice Fields, 2047 WL 129052, at *3(N.D. Ill. Jan 11, 2007).

22   See also Italia Foods, Inc. v. Marinov Enters., Inc., 2007 WL 4117626, at *4(N.D. Ill. Nov. 16,

     2007)(holding that the TCPA's statutory damages provisions are not "so severe and oppressive" as
23

24   to violate due process).

             In Defendant's Trial Brief on Standards Re: Treble Damages, ECF No. 344, at 3, 6, 7,
25
     Defendant cited three cases for its argument that the Court has "discretion to reduce a class action
26
     award to less than $500 per violation if it is so severe and oppressive as to be wholly
27

28   disproportionate to the offense and obviously unreasonable." Id., at 3 (citing Golan v. Veritas

     PLAINTIFF'S CLOSING ARGt.IMENT REGARDING PHASE 2                                                        13
     CASE NO.4:16-cv-03396-YGR
     Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 49 of 124
        Case 4:16-cv-03396-YGR Document 361 Filed 05/20/19 Page 18 of 20




 1
      Entm't, LLC,2017 WL 3923162(E.D. Mo. Sep. 7, 2017)(quotations omitted), Maryland v.
 2
      Universal Elections, Inc., 862 F. Supp. 2d 457(D. Md. 2012), and Texas v. Am. Blastfax, Inc., 164
 3
      F. Supp. 2d 892(W.D. Tex. 2001)). Each of these cases is easily distinguishable. None are
 4
      binding. Further, the cases directly conflict with the Ninth Circuit and Supreme Court precedent
 5
      discussed above.
 6
             In Golan, at $500 per violation, damages would have been more than $1.6 billion. Golan,
 7
      2017 WL 3923162, at * 1. The court noted that it ``was unable to find any district courts who
 8    determined a specific TCPA damages award was unconstitutional." Id., at *2. It found only one
 9    case where a court reduced a TCPA damages award to comport with due process. Id., at *3. The
10
      court reduced the damages award to $32 million to "reflect[] the severity of the offense, asix-day
11
      telemarketing campaign which placed 3.2 million telephone calls." Id., at *4. As an initial matter,
12
      Golan is incorrect for the reasons discussed above, as the district court there had no discretion to
13
      adjust the statutory damages award. Further, the circumstances in Golan are far afield of this case,
14
      where the jury found that Rash Curtis violated the TCPA every single month for which call data
15
      was available in a multi-year class period. In Golan, the court appears to have taken pity on the
16
     defendant because its violations stemmed from aone-off six-day campaign.
17
             In Maryland, as explained by the court in Golan, the district court reduced the TCPA award
18
     but "specifically explained it was not suggesting a $10 million award was necessarily
19
     unconstitutional." Id., at 3 (citing Maryland, 862 F. Supp. 2d at 466). Critically, in Maryland, the
20
       lap intiff —the State of Maryland —asked that the court reduce the TCPA damages award from over
21
     a hundred million dollars to just over $10 million. Maryland, 862 F. Supp. 2d at 462. The court
22
     obliged, but decided to decrease the award to $1 million, instead of the $10 million requested by
23
     the plaintiff, in its own discretion. Id. at 466. Accordingly, Maryland has no bearing on this case.
24
             Finally, the court in Am. Blastfax clearly had an erroneous reading of the plain language of
25
     the TCPA. The court interpreted the TCPA's mandatory floor of $500 per violation as "providing
26
     for `up to' $500 per violation." Am. Blastfax, 164 F. Supp. 2d at 900. Even the court in Golan
27
     found this reasoning unpersuasive:
28

     PLAINTIFF'S CLOSING ARGUMENT REGARDING PHASE 2                                                          14
     CASE NO. 4:16-cv-03396-YGR
     Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 50 of 124
        Case 4:16-cv-03396-YGR Document 361 Filed 05/20/19 Page 19 of 20



             The Court will not apply the reasoning of American Blastfcrx to this case.
             The TCPA statute clearly states the damages are $500 per violation for
 2           violations using automated telephone equipment. 47 U.S.C. § 227(b)(3)(B).
             Another provision in the TCPA, which applies to violations of the do-not-
             call list, does allow for damages up to $500 per violation. 47 U.S.C. §
             227(c)(5). If Congress intended damages for an automated telephone
0            equipment violation to be up to $500, instead of $500, it could easily have
             done so as it did for do-not-call list violations. Thus, the Court does not
             find the reasoning of American Blastfax persuasive.
      Golan,2017 WL 3923162, at *2(emphasis in original).3

             Accordingly, while the Court has discretion to treble damages up to $1,500 per call if it
 7
      finds that Defendant's conduct was knowing or willful, it does not have discretion to award any

      amount under $500 per each call that the jury found violated the TCPA.
 9

10                                           V. CONCLUSION
             The jury found that Defendant made 534,712 unlawful calls to Class Members, including
11
      14 calls to Plaintiff Ignacio Perez. Because Defendant's conduct was knowing and willful, the
12
      Court should treble damages and award $1,500 for each call. Accordingly, the Court should enter
13

14   judgment for $802,068,000 on the Class Claim, which would include $21,000 for Plaintiff Ignacic

      Perez's individual claim.
15
      Dated: May 20, 2019                         Respectfully submitted,
16

17                                                BURSOR &FISHER,P.A.

18                                                By:     /s/ Yeremev Krivoshey
                                                          Yeremey Krivoshey
19
                                                  L. Timothy Fisher (State Bar No. 191626)
20                                                Yeremey Krivoshey (State Bar No. 295032)
                                                  Blair E. Reed (State Bar No. 316791.)
21                                                1990 North California Blvd., Suite 940
                                                  Walnut Creek, CA 94596
22                                                Telephone:(925) 300-4455
                                                  Email: Itfisher@bursor.com
23                                                        ykrivoshey@bursor.com
                                                          breed@bursor.com
24

25
     3 In KNakauer v. Dish Network, L.L.C., Case No. 1:14-cv-333, ECF No. 439(M.D.N.C. Apr. S,
26   2018},the court trebled damages at a rate of $1,200 per call for an aggregate award of $61,342,800.
     In Krakauer, the TCPA claims were brought under 47 U.S.C. § 227(c)(5) which contains the "up to
27   $500" language, and not 47 U.S.C. § 227(b)(3)(B), which does not. Even with the "up to"
     language, the jury determined that an award of $400 per call was appropriate. The court then
28   trebled the award to $1,200 per call.

     PLAINTIFF'S CLOSING ARGi)1V1ENT REGARDING PHASE Z                                                   15
     CASE NO. 4:16-cv-03396-YGR
     Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 51 of 124
       Case 4:16-cv-03396-YGR Document 361 Filed 05/20/19 Page 20 of 20




 1                                           BURSOR &FISHER,P.A.
                                             Scott A. Bursor (State Bar No. 276006)
 2                                           2665 S. Bayshore Dr., Suite 220
                                             Miami, FL 33133-5402
 3                                           Telephone:(305) 330-5512
                                             Facsimile:(305)676-9006
 4                                           E-Mail: scoff@bursor.com

 5                                           Class Counsel
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     PLAIN'ITFF'S CLOSING ARGt7Iv1ENT REGARDING PHASE 2                               16
     CASE NO.4:16-cw03396-YGR
Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 52 of 124




                                ~`
                    ♦    ■      1
            Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 53 of 124
               Case 4:16-cv-03396-YGR Document 362 Filed 05/20/19 Page 1 of 17


   Mark E. Ellis - 127159
 1 Anthony P. J. Valenti - 284542
   Lawrence K. Iglesias - 303700
 2 ELLIS LAW GROUP LLP
   1425 River Park Drive, Suite 400
 3 Sacramento, CA 95815
   Tel:(916)283-8820
 4 Fax:(916} 283-8821
   mellis@ellislawgrp.com
 5

 6. Attorneys for
 7 DEFENDANT RASH CURTIS &ASSOCIATES

 8

 9                               UNITED STATES DISTRICT COURT
10                            NORTHERN DISTRICT OF CALIFORNIA
11
      IGNACIO PEREZ, on Behalf of                    Case No.: 4:16-cv-03396-YGR JSC
12    Themselves and all Others Similarly
      Situated,                                      RASH CURTIS' TRIAL BRIEF RE:
13
                                                     PHASE II -TREBLE DAMAGES
14             Plaintiffs,
                                                     TRIAL DATE: May 6, 2019
15
     i v.                                            TIME: 8:00 a.m.
16                                                   DEPT: 1, 4th Floor
      RASH CURTIS &ASSOCIATES,
17

18             Defendant.
19

20

21

22

23

24

25

26

27

28


                             RASH CURTIS' TRIAL BRIEF RE: PHASE II -TREBLE DAMAGES
       Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 54 of 124
           Case 4:16-cv-03396-YGR Document 362 Filed 05/2Q119 Page 2 of 17



 1                                   I.   INTRODUCTION
 2
 3         On Monday, May 13, 2019, the Court ordered the parties to provide closing
 4 briefing on Phase II ofthe trial —whether treble damages should be assessed. As
 5 discussed below, Defendant Rash Curtis requests that the Court exercise its discretion
 6 and award no treble damages as to either Mr. Perez, individually, or the class generally.
 ~        As outlined below, all ofthe evidence demonstrated that Rash Curtis obtained
 $ Perez' cell phone number ending in 5196 electronically from its client, Sutter, believing it
 9 was [the debtor's] Daniel Reynoso's telephone number. (Exh. 78.) The number had, in

10 turn been given to Sutter with consent to call. (See, e.g., Trial Testimony("TT")at
11 529:17, 533:13-23, 5$1:10-23, 607:4-10, 630:1-16, 792:25-793:18.) As such, the number
12 was put in phone field 1 by Rash Curtis (as a so-called "qualified," "primary" or
13 "resident" number). (TT at 601-1-2, 584:1-3.) Rash Curtis called the number 26 times
14 over one year, with a connection and hang up occurring 13 times and one live ca11.(Exh.
15 78.}
16        On June 7, 2016, Perez picked up Rash Curtis' call and told Rash Curtis he was not
1 ~ Mr. Reynoso; Rash Curtis purged the number ending in 5196 from its files and
18 admittedly never called it again. (TT 51$:1-6, 578:8-23, 584:15-23, 608:1-4.) Under

19 these circumstances, Defendant submits its conduct as to Mr.Perez should not be deemed
20 wi11fu1 and knowing. See, e.g., Harris v. World Fin. Network National Bank, 807
21 F.Supp.2d 888, 895 (E.D. Mich. 2012); Echeva~ia v. Diversified Consultants, Inc., 2014
22 WL 929275 at *11 (S.DN.Y. Feb 28, 2014; see also Warnick v. Dzsh Network, LLC,
23 2014 WL 12537066(D. Colo. Sept. 30, 2014); cf. Davis v. Diversified Consultants, .Inc.,
24 36 F.Supp3d 217, 227(D. Mass. 2014).
25        Even if the calls are deemed willful based upon a mere volitional standard (i.e.

26 Rash Curtis had the intent to dial), Defendant Rash Curtis nevertheless submits the Court
2~ should not treble damages as to Mr. Perez, as, among other things, it was acting in good
28 faith. Rash Curtis was clearly attempting to comply with the TCPA when it called. It

                                               -1-
                        RASH CURTIS'TRIAL BRIEF -RE: PHASE II -TREBLE DAMAGES
         Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 55 of 124
             Case 4:16-cv-03396-YGR Document 362 Filed 05!20/19 Page 3 of 17


  1   autodialed the number believing zt had prior express consent. Moreover, it stopped
 2 (calling that number, and never called Perez again after the June 7, 2016 call when Perez

 3 notified Rash Curtis it had the wrong number, as he was not the debtor Mr. Reynoso.

 4           As to the class, Defendant submits the Court should not treble damages, even if it
 5 finds simply making the calls alone is sufficient to establish willfulness. The evidence
 6 demonstrates that Rash Curtis began developing a policy and procedure from as early as

 7 2Q14 onward to become TCPA Compliant —meaning "Robo" calling to only cell phone

 8 numbers it obtained with prior express consent from its clients, or from debtors directly,'

 9 Other so-called "non-qualified" telephone numbers, including, but not limited to, cell

10 phone numbers obtained by skip tracing were placed in phone fields 5 through 10. These

11 phone numbers were not to be Robo-dialed.2
12          Certainly, there was no credible evidence of a regular, systemic failure ofthe
13 policy in process. Although emails showed Vice President Robert Keith's concerns that

14 the policies were being followed, only one incident was recalled by Messrs. Keith and

15    Correa about a breakdown where numbers in phone fields 5 through 10 (including
16 potential cell phone numbers) obtained without consent may have been called.

17          However, as shown in Exhs. 8,9, 10, 11 and 78, pp. 1-2, the Rash Curtis policy,
18 after being developed, was consistently applied. (B. Keith TT, at 793-794, 810-811, 819-

19 810, 820-822; Nick Keith TT, at 608-609; C. Paff TT, at 626-628; D. Correa TT, at 588-

20 590.) Even Steve Kizer, a disgruntled former employee of Rash Curtis, agreed with Rash

21    Curtis witnesses on this point. (Kizer Deposition Clips from May 13, 2019, passim.)
22          Plaintiffs produced absolutely no evidence that Rash Curtis has been successfully
23
   1 The Court itself suggested it was skeptical of why it took so long for the company to develop a policy.
24
   But, as the Court itself knows,the intricacies of TCPA liability, consent, good faith and so forth were in
   flux in those days, and indeed remain in flux up to today. The ACA v. FCC decision demonstrates this,
25
   as does the split in the U.S. Circuits as to such fundamental issues of what constitutes an "ATDS" under
   the TCPA. A11 ofthese issues have been raised in this litigation.
26
   z Plaintiffs presented no direct evidence to the contrary. The testimony and statistics presented by Mr.
27 Weir (see Exhs. 56-60, inclusive) do not reflect whether the calls were Robo-dialed or manually dialed —
   only that they were made on one of Rash Curtis' three dialing platforms. The fact the Court has
28 determined they are "auto dialers" does not mean phone numbers were not manually dialed.

                                                      -2-
                             RASH CURTIS'TRIAL BRIEF RE: PHASE II -TREBLE DAMAGES
         Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 56 of 124
              Case 4:16-cv-03396-YGR Document 362 Filed 05/20/19 Page 4 of 17


 1 I~ sued with an adverse verdict or judgment for TCPA non-compliance. It is true that Rash
 2 ~~ Curtis, like all collection agencies, is repeatedly sued by disgruntled debtors under the

 3 TCPA,FDCPA,RFDCPA,FCRA and other consumer statutes, but that is simply the

 4 product of doing business in today's litigious climate. The Court may take judicial notice

 5 ofthe hundreds ofsuch cases are filed in the Northern District of California.

 6           Finally, trebling the damages here would impose annihilating liability, putting

 ~I Rash Curtis, a family business, out of business. A treble damage award would be far in
 8 excess of its ability to pay, and the regular $500 damage under the circumstance, where

 9 they could exceed $250,000,000, would be, therefore, monopoly money — to use Berson's

10 phrase. Whatever the constitutionality of such damages without a cap3 in the abstract,

11   imposing such damage liability would violate the Constitution's due process clause as
12 applied. See 11~aryland v. Universal Elections, Inc., 729 F.3d 370 (4~' Cir. 2013,

13   affirming 962 F.Supp.2d 457, 465(D. Md. 2012); accord Texas v. Am. Blastfax, Inc., 164
14 F.Supp.2d 852, 900-901 (W.D. Texas 2001); BMW v. Gore, 517 U.S. 559(1996); State

15 Farm Mutual v. Campbell, 538 U.S. 408 (2003); Hale v. Morgan, 22 Ca1.3d 33$, 398-405

16 (1978); Starbucl~s v. Superior Court, 168 Ca1.App.4th 1436, 1450-1453.

17
                                     II.    STANDARD OF REVIEW
18
            The Telephone Communication Protection Act(TCPA)is found at 47 U.S.C. §§
19
     227(a), et seq, Section 227(b)(3)(A) provides:
20
               Ifthe court Ends that the defendant willfully o~ knowingly violated this
21
               subsection, or the regulations prescribed under this subsection, the
22             court may, at its discretion, increase the amount ofthe award to an
               amount equal to not more than 3 times the amount available under
23
               subparagraph(B)ofthis paragraph.
24
            ///
25
            ///
26
            ///
27
     3C.f.' FDCPA, 15 U.S.C. § 1692k (class action award capped at $500,000, or 1 percent of collector's net
28   worth, whichever is less).

                                                      -3-
                             RASH CURTIS' TRIAL BRIEF RE: PHASE II -TREBLE DAMAGES
         Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 57 of 124
             Case 4:16-cv-03396-YGR Document 362 Filed 05/20/19 Page 5 of 17



  1          The court determines whether any violation is "willful or knowing" within the
 2 meaning ofthe TCPA. See 47 U.S.C. § 227(b)(3). It has the discretion to award these
 3 additional damages, but it is not required to do so by the plain language ofthe statute.4
 4 As noted in Rash Curtis' earlier briefing, the terms "willful" and "knowing" are not
 5 defined under the statute. Pieterson v. Wells Fargo Bank, N.A., 2018 WL 4039972 at *4
 6 (N.D. Cal. August 8, 2018). There is a split of authority as to what constitutes a
 ~ willful/knowing violation ofthe TCPA. Ibid.
 g          In Charvat v. Ryan, 879 NE.2d 765(Iowa 2007), unauthorized pre-recorded voice
 9 messages were being used to solicit business. The Ohio Supreme Court analyzed
10 «owing" and "willing" separately. The court determined that even when a violation is
11 found to be "knowing or willful," a court has discretion not to award treble damages.

12 The court remanded so the trial court could apply the correct two-part test:
13
                   "[AJ twomart test is presentedfor the trial court to employ when
14                 ascertaining whether treble damages are a~~~~rzate in a
15                 particular case. First the court must decide whether a violation

16
1 ~ 4 A District Court further appears to have discretion to reduce a class action award to less than $500 per
    violation where the imposition of that award is "so severe and oppressive as to be wholly
1 g disproportionate to the offense and obviously unreasonable." Golan v. Veritas Ent., LLC, 2017 WL
    3923162, at *3(E.D. Mo. Sept. 7,2017)(quoting Capital Records, Inc. v. Thomas-basset, 692 F.3d 899,
19 907(8th Cir. 2012); see also St. Louis, I.M. & S. Ry. Co. v. Williams, 251 U.S. 63, 66-67, 40 S.Ct. 71
    (1919)(Congress possesses wide discretion to impose statutory damages, and only damages that are "so
20 severe and oppressive as to be wholly disproportioned to the offense and obviously unreasonable" are
21 prohibited). In this regard, the Golan court awarded only $10 per violative call, finding that amount was
    sufficient to vindicate the policies underlying the TCPA. Golan, supra, 2017 WL3923162, at *4. In
22 Texas v. Am. Blas~ax, Inc., 164 F. Supp. 2d 892(W.D. Tex. 2001), the State of Texas sued defendant
    mass fax advertiser for TCPA violations. Defendants built their database of phone numbers by taking
23 fax numbers from phone books, computer programs, public sources, and buying lists offax numbers
    from third parties. The Court held: "Although the TCPA provides for liquidated damages of $500 for
24 each violation, the Court finds it would be inequitable and unreasonable to award $500 or each these
                                                                                                        o
25  violations.$ The  Court therefore will interpret the provision as providing for "up to" $500 per
    violation...Because the defendants'conduct was willful and knowin~,for the~nal month, from F'ebruarX
~( 9 2001 to March 1S 2001 the Court exercises its discretion under the TCPA and trebles these
    damages,to $196,875. The defendants' total TCPA damages, therefore, are $459,375." Id. at 900-901
27 (emphasis added). In fn. 8, the court noted if it awarded damages strictly as prescribed by the TCPA, it
28 would amount to an award of about $2.34 billion against two individuals and afifteen-employee
    company.
                                                      -4-
                             RASH CURTIS' TRIAL BRIEF RE:PHASE II -TREBLE DAMAGES
        Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 58 of 124
            Case 4:16-cv-03396-YGR Document 362 Filed 05/20/19 Page 6 of 17


 1                was `knowing' o~ `willful.'Then the court mav, but need not,
                  awa~^d treble damages."
 2
     Id. (original italics, other emphasis added); accord Heidorn v. BDD Marketing &
 3
     Management Co., L~CV, 2013 WL 6571168 at *3 {N.D. Cal. 2013); Bridgeview wealth
 4
     Care Ctr. Ltd. v. Clark, 2013 WL 1154206(N.D. Ill. Mar. 19, 2013)("A Court may
 5
     treble the damage far a willful violation ofthe statute. 47 U.S.C. § 227(b)(3)(C).
 6
     However, in this case the Court determines that no enhanced damages aye appropriate.
 7
     Defendant is a small business with the normal desire to increase its business.").
 8
 9                                      III.   ANALYSIS

10 A.      Calls to Mr.Perez(Reynoso)

11
           Clearly, until June 7, 2016, Rash Curtis understood it was calling the cell phone
12
     number of one Daniel Reynoso. (Exh. 78; TT at pp. 526:2-10.) It had been provided this
13
   number by its creditor client Sutter, which had, in turn, received it from Mr. Reynoso
14 `,,
      hen treatment was rendered. (TT 533, 607,630.)
15
           Because this number was received from Sutter, it was a "qualified" primary
16
     number, also referred to as a "residence" number, or home number. As such, the number
17 was placed in phone field 1 by Rash Curtis. (TT, pp. 584, 601, 630.) Phone field 1 was
1 g made up of numbers for which Rash Curtis possessed prior express consent to call, and it
19
    «robo" called this number using the automatic dialing functions of its three dialing
20
    platforms. (Id.)
21
           At some point after treatment, Mr. Reynoso's cell phone number was apparently
22
    transferred to Mr. Perez. This was not discovered by Rash Curtis despite using ce11
23
    phone scrub technology.
24
          Rash Curtis attempted unsuccessfully to talk to Mr. Reynoso from May of 2015, up
25
    through June of 2016. (Exh. 78.) Although Mr. Perez initially claimed he talked to Rash
26
     Curtis on May 28, 2015, on cross-examination, he conceded he really did not remember,
27 and he instead agreed with his earlier deposition testimony that his first and last
28

                                                -5-
                         RASH CURTIS' TRIAL BRIEF RE:PHASE II -TREBLE DAMAGES
         Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 59 of 124
             Case 4:16-cv-03396-YGR Document 362 Filed 05/20/19 Page 7 of 17


 1 conversation with Rash Curtis was on June 7, 2016. (TT, pp. 192, 195-196, 199.) On
      that date, he told the collector he was not Mr. Reynoso. The 5196 number was then
     (removed from that account by Rash Curtis, and Perez was never called again. (Exh. 78;
     (TT, pp. 584-585, 607-608.)
            Under these circumstances, Rash Curtis submits its collection attempts were not
 Ci knowing or willful; there is no evidence that as to Mr. Perez(Reynoso) it intended to
 7 violate the statute or continued making phone ca11s knowing it did not have prior express
 8 consent. Under similar circumstances, courts have found trebling damages is
 9 inappropriate. See, e.g. Harris, supra; and Echevaria,supra.
10          The Ninth Circuit appears to have obliquely approved such a result where, as here,
ll the collector was operating under the good-faith beliefthat it possessed prior express
12 (consent to call the ce11 phone number: TCPA liability does not extend to debt collectors
13 ~ where the phone number provided to the debt collector by its creditor-client "gave
14 (Defendant a good-faith basis to believe that it had prior express consent to contact
15 Plaintiff at that number." See, e.g., Chyba v. First Financial Asset Management, Inc.,
16 2014 WL 1744136, at *11 (S.D. Cal. 2014)aff'd 671 Fed.App'x 989(9t"Cir. 2016).
17          Here, Rash Curtis obtained a cell phone number from its creditor client, Sutter
18 General Hospital ostensibly affiliated with a debt owed to Sutter by Daniel Reynoso.
19 Rash Curtis reasonably relied upon this information from Sutter; it did not know that the
20 cell phone number in question had been ported from Daniel Reynoso to Plaintiff Perez,
21 until June 7, 2016, the first time that PlaintiffPerez answered. On that date, upon notice,
22 Rash Curtis deleted the cell number from Mr. Reynoso's account, and never called
23 Plaintiff Perez again. The evidence, including testimony from Rash Curtis' employees,
24 as well as its business records, show that Rash Curtis reasonably and in good faith
25 believed that it possessed prior express consent to call the phone number in question up
26 until June 7, 2016. This defense is relevant to liability and the measure of damages.
27
28

                                                -6-
                          RASH CURTIS'TRIAL BRIEF RE: PHASE II -TREBLE DAMAGES
         Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 60 of 124
              Case 4:16-cv-03396-YGR Document 362 Filed 05/20119 Page 8 of 17


  1 B.       Calls to the Class
             The true battleground here is as to the calls allegedly made to numbers stored in
      phone fields 5 through 10. Class counsel argued that every number in those fields was
      skip traced, and every number belonged to anon-debtor. With due respect to the jury's
      verdict, these arguments were clearly shown to be erroneous.s

 ~i          The Court made a comment at some point in the trial questioning why it had not

 7
      heard of Rash Curtis' compliance program and manual dialing previously (or words to

 8 this
        effect). The simple answer is that these issues have been raised. However, once the

 9
      Court ruled Rash Curtis' three dialers were auto dialers —which it did as early as its class

10 certification order —how the calls were made (automatically or manually) should have

11    been irrelevant. All the calls under this ruling were dialed using an ATDS. As the Caurt

12 knows, Rash Curtis disagrees with this ruling given the plain language ofthe TCPA

13
      (capacity to automatically generate and dial numbers) and the authority ofACA v. FCC.

14          But, at trial, how the calls were actually dialed, and Rash Curtis' policies and

15 procedures became a huge issue of credibility, if nat liability. Not being satisfied that it

16 had won the issue of the diming platforms being ATDS's for TCPA purposes, class

17
      counsel attempted to give the impression that all phone calls to phone fields 5-10 were

18 "robo" dialed. But this is just not true, and to do so would have violated the policy and
19
   procedure that all of Rash Curtis' witnesses, and even Mr. Kizer, testified to. See also

20 Exhibits 8, 9,~
                 ~~ 10, 11 and 77, all of which support Rash Curtis' TCPA policy to only

21 "robo" dial cell phone numbers in fields 1-4 which it had consent to call, and to manually

22 dial, or dial with "human intervention" the numbers which were not qualified in phone

23
      fields 5-10.

24          The confusion stems from the fact that the three dialing platforms have been

25 'referred to repeatedly as "automatic dialing systems" or ATDS's. But that does not mean

26
      that all calls made from these platforms were in fact auto or robo dialed. It is clear they

27
      were not.

28 $ These issues, with numerous others, will be the subject of appeal if the case does not settle.

                                                       -7-
                             RASH CURTIS' TRIAL BRIEF RE: PHASE II -TREBLE DAMAGES
        Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 61 of 124
           Case 4:16-cv-03396-YGR Document 362 Filed 05/20119 Page 9 of 17



           Moreover, a careful reading of Mr. Weir's trial testimony demonstrates that he
     never claimed the numbers he reviewed were "robo" dialed. Instead, he testified that
     because the numbers were phoned.f~om an auto dialer, they were robo or auto dialed.
     Again, he presented no testimony as to whether he determined which numbers were robo
 5' dialed versus which numbers were manually dialed (both through the same dialing

 6 platform). Robert Keith, Vice President at Rash Curtis of Operations and Compliance,

 7 testified on May 13, 2019 during Phase II as follows:

 8
             Q. When did Rash Curtis begin to —attempt to implement policies and
 9              procedures that would be TCPA compliant?
10           A. You know,I would say 2014...
11
             Q. And in terms of the three platforms that we heard about over the
12              course ofthe trial, the VIC and the TCN and Global Connect,
                whether or not the phone call was manually made or with a click, or
13
                with a press ofthe F6 button that we heard about, or where the
14              phone numbers were batched and. ,.telephoned in bulk, were those
15
                ...were those the dialing platforms that were used.

16           A. VIC, TC, and global, yes — TCN.
17           Q. All right. And so let me just...see if I can summarize this. Was
18
                the policy and procedure that ultimately Rash Curtis came up with
                during this time period and implemented, was that if numbers came
19              in from clients, such as we saw with Sutter here, those numbers
20              came in with prior express consent.

21           A. Correct.
22           Q. And then those were numbers that could be auto dialed?
23
             A. Correct.
24
             Q. A.nd the reason they could be auto dialed, as you understood it, was
25              that because you would have prior express consent that would be
26              TCPA compliant?

27           A. Correct.
28           Q. And then phone fields five through ten, where you weren't sure that
                                              -8-
                        RASH CURTIS'TRIAL BRIEF RE: PHASE II -TREBLE DAMAGES
      Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 62 of 124
          Gase 4:16-cv-03396-YGR Document 362 Filed 05/20119 Page 1d of 17


 1              you had —the numbers were qualified, or skip-traced numbers
                could or could not be put in —what was the policy and procedure as
 2              to those numbers?
 3
            A. To either dial with the pop-a11 campaign or call manually.
 4
            Q. Now,I'm not sure that anyone has defined what apop-all campaign
 5             is. Can you explain that to the court?
 6
            A. Just where the dialable calls, one ofthe numbers it's allowed to call
 7             through express permission, and then the list of numbers wi11 come
               up for the collector to click on to call the next number.
 8

 9          Q. And the reason that the clicking ofthe number is important is why?
10          A. Human intervention.
11          Q. And can you explain to the court why human intervention is
12             important as you understand it for TCPA compliance?
13          A. Because it was like a manual ca11. It's done so by having the
14
               collector initiate the phone ca11.

15 (TT, at pp. 819:19-821:13.)

16       Mr. Keith's testimony continued at 833 to 834 ofthe trial transcript:
17
            Q. ...Was there a time period where you believed that you couldn't
18             call a cellphone even if it had been what you now call a qualified,
               that is, coming from the client?
19

20
            A. Yes.

21          Q. So I don't want you to reveal attorney-client privilege between my
               assisting the company in that regard, but is it fair to say at some
22
               point in time you began to understand that there's this defense
23             called prior express consent?
24          A. Correct.
25
            Q. Is that what you and the company began to build it's TCPA
26             compliance program around?
27          A. Yes.
28

                                              -9-
                       RASH CURTIS' TRIAL BRIEF RE: PHASE II -TREBLE DAMAGES
       Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 63 of 124
          Case 4:16-cv-03396-YGR Document 362 Filed 05/20/19 Page 11 of 17


 1           Q. So to the extent that there were numbers that came in qualified by
                the client as having prior express consent, you built a compliance
 2              program where those numbers were put in certain phone fields,
 3               correct?

 4           A. Correct.

 5           Q..And it was those phone fields that you would auto dial`?
 6
             A. Right.
 7
             Q. Because you understood that was TCPA compliant?
 8
 9           A. Correct.

10           Q• And then you had other fields where numbers may have come in
                from skip-tracing or may have come in from the clients, or
11              something, these are phone fields five through ten, true?
12
             A. True.
13
             Q. Those were the numbers that even though loaded into auto dialers,
14              Wire manually called in some sense or called with human
15              intervention?

16           A. Yes, to my knowledge.

1~           Q. ...The dialing platforms that you used, VIC, TCN,Global Connect,
1g              your attempts at TCPA compliance, those were all workarounds
                that you folks had to do to use the existing technology, correct?
19
20           A. Correct.

21           Q. And that's why you have now moved onto the live VOX System so
                that you are hopefully a hundred percent TCPA compliant, true?
22

23           A. Correct.
          Confirmation that this was Rash Curtis' TCPA compliance program and its policy
24
   and procedure from at least 2014,forward, is found in E~ibit 8, at pp. 9-10, a February
25
2~ 2014 email trail wherein Bob Keith writes:

27          To get started on this I believe we need phone number fields in the
            header that are labeled specifically for cell phones. I believe we should
28

                                              -10-
                         RASR CURTIS'TRIAL BRIEF RE:PHASE II -TREBLE DAMAGES
       Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 64 of 124
          Case 4:16-cv-03396-YGR Document 362 Filed 05/20/19 Page 12 of 17


 1           have 3, one that shows we got the number from the client(which is ok
             for us to robo dial), one that the debtor gives us directly (implied
 2           expressed consent that allows us to robo dial it) and a 3rd field that
 3           would be for the numbers we get from our skip tracing efforts like ECA
             and or Accurint, etc. The 3`d number would need to call manually until
 4           we get contact with the debtor and they tell us it's a good contact
 5           number for them.
 b In E~ibit 9, also from February of 2015, Nick Keith writes:

 7           I was talking to Chris and Bob and Chris's theory is if we have all ECA
 $           and Accurint skip tracing phone numbers placed in fields 5-10, we can
             make the dialer and global not call these phone numbers and only the
 9           first four fields which are ALWAYS reserved for client given phone
10           numbers or approved phone numbers by the debtor.

11 (Accord Exh. 10, p. 3 ("Collectors are to only use the first four sequences for verified
12 phone numbers and/or phone numbers that have been provided by the client."); Exh. 11,
13 p. 3 and Exh. 77.) In Exhibit 77, Rash Curtis' "skip tracing quick reference" guide
14 emphatically states that skip traced phone numbers should be placed in phone fields 5-10
15 because they are considered "unverified."
16        In bold, underlined and red font on the first page ofE~ibit 77, the guide says:
1 ~ "All phone numbers found using TLO should be placed in fields's [sic] #5-#10 only,
1 g these fields are considered unverified." The same is repeated verbatim on page 2. Page 4
19 ofE~ibit 77, which discusses ECA Advance Traces, says the same: "[these reports]
20 may have additional information like phone numbers (All phone numbers found in ECA
21 should be placed in field's [sic] #5-#10 only, these fields are considered unverified.").
22        The following testimony also supports Rash Curtis' TCPA compliance policies and
23 procedures: TT at pp 160, 163, 164, 171-172, 172-173, 173-174, 174-175, 589:5-590:14,
24 592:15-24, 625:1-17, 625:18-626:8, 626:9-15, 626:16-627:2; 627:16-628:12, 634:21-23,
25 608:1-16, 609:3-6, 809:24-810:1, 810, 815:11-18, 818:20-22, 819:23-820:5, 820-821,
26 825:5-7, 828-829, 833:2-13, 834:12, 835-836, 837-838; see also Kizer Clips from his
2~ deposition, pp. 31;2-9, 121:1-6, 121:14-20, 123:21-124:5, 127:4-10.
28        Not only did Rash Curtis implement what it believed was a compliant TCPA

                                               -11-
                         RASH CURTIS' TRIAL BRIEF RE:PHASE II -TREBLE DAMAGES
       Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 65 of 124
           Case 4:16-cv-03396-YGR Document 362 Filed 05/20119 Page 13 of 17



 1 policy and procedure program, since this lawsuit, it has implemented the Live Vox HCI
 2 software which eliminates any "capacity" for the dialing platform to be configured so as
 3 to meet the TCPA's definition of an ATDS. (TT at pp. 821:14-822:9.)
 4         Numerous courts throughout the country have repeatedly ruled that the same
 5 equipment now used by Rash Curtis lacks the capacity to constitute an ATDS under the
 6 TCPA,as a matter oflaw. See, e.g., Pozo v. Stellar Recovery Collection Agency, Inc.,
 7 2016 WL 7851415, at *3-5 and passim (M.D. Fla. Sept. 2, 2016)(TCPA claim predicated
 g upon use of Live Vox HCI dismissed at summary judgment, finding that plaintiff's
 9 expert's affidavit "does not controvert the simple fact that HCI required human
10 intervention to place all ca11s"); Smzth v. Stellar Recovery, Inc., 2017 WL 1336475, at *5-
11 ~ (E.D. Mich. Feb. 7, 2017)("Plaintiff has failed to create a genuine material dispute of
12 fact over whether the HCI dialing system constitutes an autodialer"); Schlusselberg v.
13 Receivables Performance Mgmt., LLC, 2017 WL 2812884, at *4(D. N.J. Jun. 29, 2017)
14 (~~Defendant's HCI system is not an autodialer for the purposes of TCPA"); Fleming v.
15 Associated Credit Services, Inc., 342 F.Supp.3d 563, 578(D. N.J. 2018)(same); Agora v.
16 Transworld Systems, Inc., 2017 WL 3620742, at *3(N.D. Ill. Aug. 23,2017(same);
1 ~ Hatuey v. IC Systems, Inc., 2018 WL 5982020, at *7(D. Mass. Nov. 14, 2018)(same);
1 g Collins v. National Student Loan Program, 2018 WL 6696168, at *4-5(D. N.J. Dec. 20,
19 2018 (same); see also Marshall v. CBE Group, Inc., 2018 WL 1567852, at *4-8(D. Nev.
20 Mar. 30, 2018)("the Live Vox system used in this case does not have the capacity to
21 operate as an ATDS"); Maddox v. CBE Group, Inc., 2018 WL 2327037, at *5 (N.D. Ga.
22 May 22, 2018)("[t]he focus is on whether the system can automatically dial a phone
23 number, not whether the system makes it easier for a person to dial the number
24 ...Defendant's system requires human intervention....the system does not use any kind
25 of predictive or statistical algorithm to engage in predictive dialing...[fJor these reasons,
26 it does not qualify as an AIDS").
27        Next, although the Court noted during Phase II that Rash Curtis seemed slow to
28 implement its TCPA compliance program, it is clear that sl~ch is not easy or mechanical.
                                               -12-
                         RASH CURTIS' TRIAL BRIEF RE: PHASE II -TREBLE DAMAGES
        Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 66 of 124
           Case 4:16-cv-03396-YGR Document 362 Filed 05120/19 Page 14 of 17


 1   The legal issues as to what constitutes an ATDS, when is a safe harbor appropriate, prior
 2 express consent, and the like, continue to bedevil the courts. In assessing the FCC's 2015

 3 Order, the ACA v. FCC court held, "[t]he order's lack of clarity about which functions

 4 qualify a device as an autodialer compounds the unreasonableness of the Commission's

 5 expansive understanding of when a device has the `capacity' to perform the necessary

 6 functions. We must therefore set aside the Commission's treatment ofthose matters."

 7 ACA v. FCC,885 F.3d 687,703(D.0 Cir. 2018).

 8         Following the ACA decision, courts across the country do not agree on whether
 9 ACA v. FCC only set aside the 2015 Order, or all previous FCC orders with respect to its

10 treatment ofthe ATDS issue, let alone whether ACA was even binding. See McMillion v.

11 Rash Curtis &Associates, 2018 WL 3023449, at *3 (N.D. Ca1. Jun. 18, 2018)("The D.C.

12 Circuit Court's decision in ACA International may influence a future ruling by the Ninth

13 Circuit regarding the TCPA, but it does not itself constitute a change in controlling law.

14 First ACA International invalidated only the 2015 FCC Order"}; cf. Masks v. Crunch San

15 Diego, LLC,904 F.3d 1041, 1049(9t~' Cir. 2018)("we conclude that the FCC's prior

16 orders on that issue are no longer binding on us").

17         Along with the scope ofthe ACA decision, the Circuits are now split with respect
18 to the definition of an ATDS. See Marks, supra, 904 F.3d at 1051 ("After struggling with

19 the statutory language ourselves, we conclude that it is not susceptible to a

20 straightforward interpretation based on the plain language alone. Rather, the statutory text

21   is ambiguous on its face"); cf. Dominguez v. Yahoo, Inc., 894 F.3d 116, 121 (3`d Cir.
22 2018)("[plaintiff] cannot point to any evidence that creates a genuine dispute offact as to

23 whether the Email SMS Service had the present capacity to function as an autodialer by

24 generating random or sequential telephone numbers and dialing those numbers"}; King v.

25   Time Warner Cable, Inc., 894 F.3d 473,479(2"d Cir. 2018)("We view the D.C. Circuit's
26 discussion as correctly drawing a distinction between a device that currently has features

27 that enable it to perform the functions of an autodialer —whether those features are

28 actually in use during the offending call — and a device that can perform those functions

                                               -13-
                         RASH CURTIS'TRIAL BRIEF RE: PHASE II -TREBLE DAMAGES
              Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 67 of 124
                  Case 4:16-cv-Q3396-YGR Document 362 Filed 05/20/19 Page 15 of 17



          (only if additional features are added. We find that distinction persuasive; accordingly, we
           would conclude that the former category falls within the definition of an AIDS,and the
          ~ latter does not.")
                  Due process is also relevant to the issue of treble damages here, where the TCPA's
      5 "adding-machine" damages were created to incentivize individual actions (for a nominal

      6 harm not otherwise likely to be pursued by individual plaintiffs) but can quickly create

      7 ruinous liability on a class-wide basis. While the TCPA's statutory damages are not

      8 facially unconstitutional, they "may become unconstitutional asapplied in an individual

      9 case." Maryland v. Universal electronics, Inc., 862 F.Supp.2d 457,465(D. Md.2012)

     10 ("In such situations, a damages award may violate due process or constitute an `excessive

     11   file' under the Eighth Amendment"); see also Forman v. Data Tr~ansfe~, Inc., 164 F.R.D.
     12 400, 405 (E.D. Pa. 1995}(noting that the statutory damages allowed under the TCPA

     13 were designed by Congress to be sufficient to incentivize individual actions and that class

     14 actions posed the risk of"horrendous, possibly annihilating punishment, unrelated to any

     15 damage to the purported class"); see also Texas v. American Blastfax, Inc., 164

     16 F.Supp.2d 892, 900-901 (W.D. Tex. 2001)(awarding 7 cents per TCPA violation, instead

     17 of $500 or more, for equitable, reasonableness, and due process concerns); Hale v.

     18 Morgan, supra, 22 Ca1.3d at 402("adding machine" liability).

     19
                                                 IV.      CONCLUSION
;~   zo
,,             For the reasons given above, Defendant Rash Curtis respectfully requests        - -- the Court
i    21
        find its conduct
                     _.
                         as to Mr.
                               -
                                   Perez
                                     -~-,,.
                                            was
                                             _
                                                nit_ .__
                                                     willfi~l,
                                                           __..
                                                               anti fi~rtherthat it not ir~Ll~ ~iaiilu~~~s
                                                                                                      a
                                                                                                           as
     22
          to Mr. Perez. Likewise, ~~~('~n~l~lnt r~~~u~~l~ tl~~ ~'uuet not find its conduct as to the class
     23
          is wil l I~u l ~~nd knowing, alitl ~>tlitr» i~t ~llut it ~~~ ~~~ i ~~ i l< discretion to not treble damages
     24
        as to tl~~ class.
     25          -~
               //1
     26
                 ///
     27

     28

                                                             -14-
                                   RASH CURTIS'TRIAL BRIEF RE:PHASE II -TREBLE DAMAGES
        Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 68 of 124
           Case 4:16-cv-03396-YGR Document 362 Filed 05120/19 Page 16 of 17


     I~ Dated: May 20,2019               ELLIS LAW GROUP LLP
 1
 2                                       By Isl Mark E. Ellis
                                           Mar E. E is
 3                                         Attorn~ey for
 4
                                           DEFENDANT RASH CURTIS &
                                           ASSOCIATES
 5

 6

 7



 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            -15-
                        RASH CURTIS' TRIAL BRIEF RE: PHASE II -TREBLE DAMAGES
             Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 69 of 124
                  Case 4:16-cv-03396-YGR Document 362 Filed 05/20/19 Page 17 of 17


 1                                                     TABLE OF CONTENTS
     .
 2

 3
         I. INTRODUCTION .........................................................................................................1
 4
         II. STANDARD OF REVIEW ...........................................................................................3
 5 III.          ANALYSIS ................................................................................................................5
 6          A. Calls to Mr. Perez(Reynosa)..................................................................................... 5
 7         B. Calls to the Class ........................................................................................................7

 8 IV.           CONCLUSION ........................................................................................................14

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                      -1-

                                                                      Tables
Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 70 of 124




                i               i
     Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 71 of 124
                                                                      271
                              WEIR - DIRECT / BURSOR


 1      A.   ACCORDING TO THE CALL DETAIL RECORD, YES.

 2      Q.   AND NONE OF THOSE PHONE CALLS WERE MADE TO PEOPLE WHO OWED

 3      MONEY ON A RASH CURTIS ACCOUNT; IS THAT TRUE?

 4      A.   AS I UNDERSTAND IT, THEY ARE NON-DEBTORS.

 5      Q.   SO, THERE ARE NONE IN HERE?

 6     A.    RIGHT.   THEY WOULD NOT OWE ANY MONEY TO RASH CURTIS.

 7     Q.    ALL RIGHT.    NOW, SAME QUESTION FOR THE TCN AUTO DIALER.

 8      IF WE NEED TO DETERMINE HOW MANY CALLS THE TCN AUTO DIALER

 9     MADE TO CLASS MEMBERS, IS THE ANSWER TO THAT QUESTION ON

10     TABLE 4 OF YOUR REPORT?

11     A.    YES, IT IS.

12     Q.    AND IS IT RIGHT HERE, THIS NUMBER RIGHT HERE (INDICATING)?

13     A.    YES.   31,064 CAZLS WERE PLACED TO CLASS MEMBERS.

14     Q.    SO IS IT YOUR UNDERSTANDING EVERY ONE OF THOSE PHONE

15     NUMBERS WAS OBTAINED BY SKIP-TRACING?

16     A.    YES.

17     Q.    EVERY ONE WAS CALLED WITH AN AUTO DIALER?

18     A.    YES.

19     Q.    EVERY ONE OF THEM WAS A CELLPHONE NUMBER?

20     A.    YES.

21     Q.    EVERY ONE OF THEM WAS A NON-DEBTOR?

22     A.    YES.

23     Q.    MEANING THESE PEOPLE DIDN'T OWE -- THEY WERE NOT NAMED ON

24     AN ACCOUNT AT RASH CURTIS FOR OWING MONEY?

25     A.    THEY ARE NnT NAMED ON THE ACCOUNT FOR WHICH THESE CALLS



              DIANE E. SKILLMAN, OFFICIAL COURT REPORTER, USDC
     Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 72 of 124
                                                                      272
                               WEIR - DIRECT / BURSOR


 1      WERE PLACED.

 2      Q.   NOW, I WANT TO ASK THE SAME QUESTION FOR THE VIC DIALER.

 3      A.   OKAY.

 4      Q.   BECAUSE THAT ONE IS HARDER BECAUSE I THINK WE HAVE TO ADD

 5      THREE NUMBERS TOGETHER.        WELL, LET ME TRY.

 6           IF WE WANT TO KNOW HOW MANY PHONE CALLS THE VIC DIALER

 7     MADE TO CLASS MEMBERS, CAN WE GET THAT NUMBER FROM TABLE 4 OF

 8      YOUR REPORT?

 9     A.    I APOLOGIZE THAT YOU HAVE TO DO A SMALL AMOUNT OF MATH,

10     BUT YOU WOULD ADD UP THE LAST THREE NUMBERS IN THE LAST COLUMN

11     TO GET THAT.

12           SO 1,679 PLUS 237 PLUS 675 WOULD BE THE NUMBER OF CALLS

13     PLACED TO CLASS MEMBERS BY THE VIC AUTO DIALER.

14     Q.    YESTERDAY I DID IT IN OPENING STATEMENT AND I GOT IT

15     RIGHT.       BUT IS IT 2,591?

16     A.    YES, THAT SOUNDS RIGHT.

17     Q.    SO DID YOU FIND THAT THE VIC AUTO DIALER MADE 2,591 CALLS

18     TO CLASS MEMBERS?

19     A.    YES, I DID.

20     Q.    YOU DID THAT BY ADDING THESE THREE NUMBERS?

21     A.    THAT'S CORRECT.

22     Q.    AND EVERY ONE OF THOSE PHONE CALLS WAS TO A PHONE NUMBER

23     OBTAINED BY SKIP-TRACING AND NO OTHER SOURCE?

24     A.    YES.

25     Q.    EVERY ONE OF THOSE PHONE CALLS IS MADE BY AN AUTO DIALER?



               DIANE E. SKIL~MAN, OFFICIAL COURT REPORTER, USDC
     Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 73 of 124
                                                                           ~•

                               R. KEITH - DIRECT / ELLIS


 1            AND I THINK THAT YOU WERE SITTING IN THE COURTROOM WHEN

 2      THIS EXHIBIT WAS PUT UP AND I TALKED WITH MS. VERKHOVSKAYA

 3      ABOUT THAT.       DO YOU RECALL THAT?

 4     A.     MR. WHO?                                  @

 5     Q.    MS. VERKHOVSKAYA.

 6     A.     YES, YES.

 7     Q.    LET'S GO TO THE NEXT PAGE.      LET'S GO TO THE NEXT PAGE.

 8                   MR. ELLIS:   OKAY.   LET'S BLOW THAT UP.

 9     BY MR. ELLIS:

10     Q.    S0, MS. VERKHOVSKAYA INDICATED THAT DIANE STEELE WAS A

11     NON-DEBTOR.       DO YOU REMEMBER THAT TESTIMONY?

12     A.    I DO.

13     Q.    IS THAT CORRECT?

14     A.    N0.

15     Q.    HOW DO YOU KNOW THAT THAT WAS INCORRECT TESTIMONY?
                                   .~,~ ~~.
16     A.    I, MYSELF, PERSONALLY WORKED ON THIS ACCOUNT.

17     Q.    ON MS. STEELE'S ACCOUNT?

18     A.    YES.

19     Q.    AND SO SHE WAS A DEBTOR?

2~     A,     YES.
            ~- .<

21     Q.    ALL RIGHT.     IN RASH CURTIS, WHEN -- FIRST OF ALL, STEVE

22     KIZER, DO YOU KNOW WHO HE IS?

23     A.    YES.

24     Q.    DID MR. KIZER USED TO WORK AT RASH CURTIS?

25     A.    YES.



               DIANE E. SKILLMAN, OFFICIAL COURT REPORTER, USDC
     Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 74 of 124
                                                                      551
                             R. KEITH - CROSS / BURSOR


 1      FLOOR WE'RE BEING SUED OR WORDS TO THAT EFFECT BECAUSE WE'RE

 2      NOT TCPA COMPLIANT?

 3      A.   N0.    I WOULD NEVER COME OUT AND SCREAM AT MY STAFF LIKE

 4      THAT.

 5      Q.   WELL, ALL RIGHT.

 6           THAT'S ALL I HAVE, THANK YOU.

 7                  THE COURT:   CROSS?

 8                               CROSS-EXAMINATION

 9     BY MR. BUR50R:

10     Q.    GOOD MORNING, MR. KEITH.

11     A.    GOOD MORNING.

12     Q.    WAS DIANE STEELE THE DEBTOR ON THAT ACCOUNT?

13     A.    YES.

14     Q.    ON THE ACCOUNT THAT YOU JUST SAW ON EXHIBIT 523?

15     A.    YES.

16     Q.    MR. KEITH, ISN'T IT TRUE THAT A MAN NAMED STEPHEN MILLIGAN

17     IS THE NAME OF THE DEBTOR ON THAT ACCOUNT?

18     A.    I BELIEVE HE WAS ALSO A DEBTOR ON THAT ACCOUNT, YES.

19     Q.    DID DIANE STEELS SUE YOUR COMPANY?

20     A.    YES.

21     Q.    WHY?

22     A.    I BELIEVE IT WAS TCPA AND ROSENTHAL, IF I REMEMBER

23     CORRECTLY.

24     Q.    SHE SUED YOU FOR VIOLATING THE TCPA, RIGHT?

25     A.    SHE CLAIMED THAT WE VIOLATED.



                DIANE E. SKILLMAN, OFFICIAL GOURT REPORTER, USDC
     Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 75 of 124
                                                                      632
                                PAFF - DIRECT ELLIS


 1      BY MR. ELLIS:

 2      Q.   CAN YOU TELL ME, DO YOU SEE THE THIRD LINE DOWN MAY 28,

 3      2015?

 4      A.   YES, I DO.

 5      Q.   CAN YOU TELL ME FROM YOUR INTERPRETATION OF THESE NOTES

 6      WHETHER A LIVE CONVERSATION OCCURRED THAT DAY?

 7     A.    THERE WAS NO -- THERE WAS NO -- SAYS NO LINK BACK.        THERE

 8      WAS NO CONVERSATION AT ALL.

 9                 MR. ELLIS:   AND, MR. VALENTI, IF YOU CAN SCROLL DOWN

10     SLOWLY.

11     BY MR. ELLI5

12     ¢.    STOP ME, MR. PAFF, IF THERE WAS A LIVE CONVERSATION BEFORE

13     THAT JUNE 67TH ENTRY.

14     A.    THE ONE YOU HIGHLIGHTED IS THE ONLY CONVERSATION WE'VE HAD

15     WITH THIS DEBTOR.

16                 MR. ELLIS:   YOUR HONOR, I HAVE MARKED AS 6088 A NEW

17     EXHIBIT.     MAY I APPROACH MS. STONE?

18                 THE COURT:   A NEW EXHIBIT?

19                 MR. ELLIS:   IT'S AN EXHIBIT THAT GOES WITH 608A THAT

20     WE... THAT WE -- THAT WAS ENTERED YESTERDAY.

21                 THE COURT:   MR. ELLIS, I DON'T UNDERSTAND.     THAT WAS

22     FOR IMPEACHMENT?

23                 MR. ELLI5:   CORRECT.

24                 THE COURT:   SO IF IT IS NOT ON YOUR LIST --

25                 MR. ELLI5:   OKAY.   FAIR ENOUGH.



                DIANE E. SKILLMAN, OFFICIAL COURT REPORTER, USDC
     Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 76 of 124
                                                                             633
                                      PAFF - DIRECT ELLIS


 1      BY MR. ELLIS:

 2      Q.        MR. PAFF, LET ME JUST ASK YOU:         A DEBTOR BY THE NAME OF
                                                                          ~_-:
 3      ROY MACABEE {PHONETIC), HAVE YOU EVER HEARD OF THAT?

 4      A.        I BELIEVE SO, YES.

 5      Q.        AND WAS THAT SOMEONE THAT RASH CURTIS COLLECTED A DEBT

 6      AGAINST?

 7     A.         I BELIEVE SO, BUT I WOULD NEED TO SEE THE DOCUMENTATION.

 8      I MEAN, I'M PRETTY SURE.

 9     Q.         OKAY.

10                       MR. ELLIS:   YOUR HONOR, MAY I SHOW HIM A DOCUMENT?

11                       THE COURT:   N0.      IT'S NOT OKAY.   NOT TO HAVE AN

12     EXHIBIT NOT ON THE LIST.

13                       MR. ELLIS:   OKAY.

14     BY MR. ELLIS:

15     Q.         LET ME ASK YOU, MR. PAFF, HAVE YOU EVER HEARD OF A DEBTOR

16     BY THE NAME OF JI              ;OSAS?
          _,_-~          _ _
17     A.         OH, YEAH.
             ~-      - _.
18     Q.         AND YOU HAVE HEARD THAT?

19     A.         YES.

20     Q.         AND WAS THAT A DEBTOR THAT RASH CURTIS COLLECTED AGAINST?

21     A.         CORRECT.

22     Q.  AND HAVE YOU HEARD OF A DEBTOR BY THE NAME OF KATHLEEN
                                                       __  -
23     HURLEY?

24     A.         I HAVE.
                     -: - -.
25     Q.         AND WAS THAT SOMEONE THAT RASH CURTIS COLLECTED AGAINST?



                    DIANE E. SKILLMAN, OFFICIAL COURT REPORTER, USDC
     Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 77 of 124
                                                                      •    ~

                                PAFF - CROSS / BURSOR


 1      A.   YES, IT WAS.

 2      Q.  AND H~      ~ YOU HEARD OF SOMEONE BY THE NAME OF ANTHONY
                 -=- --         -          --- ----                 -
 3      BANCHERC,
       •~  - -, - ~-
 4      A.   YES, I HAVE.

 5      Q.   AND WHO IS THAT?

 6     A.    A DEBTOR.

 7                MR. ELLI5:     THANK YOU.   I HAVE NO FURTHER QUESTIONS.

 8                MR. BURSOR:    CAN WE SWITCH THIS OFF?     WE ARE NOT

 9      USING THIS ANYMORE.     I'M GOING TO USE THE ELMO.

10                               CROSS-EXAMINATION

11     BY MR. BURSOR

12     Q.    GOOD AFTERNOON, MR. PAFF.

13           I WANT TO ASK YOU, DOES THE RASH CURTIS COMPANY LOAD PHONE

14     NUMBERS FROM PHONE FIELDS FIVE THROUGH TEN INTO THE GLOBAL

15     CONNECT DIALER?

16     A.    I DON'T BELIEVE SO.    THAT WOULDN'T BE... N0, THAT IS NOT

17     OUR POLICY.

18     Q.    SO, IF WE LOOK AN AT THE CALL LOGS FOR THE GLOBAL CONNECT

19     DIALER, WE ARE NOT GOING TO FIND ANY CALLS TO NUMBERS IN PHONE

20     FIELDS FIVE THROUGH TEN, RIGHT?

21     A.    I DON'T BELIEVE SO.

22     Q.    THERE WOULDN'T BE ANY?

23     A.    I DON'T BELIEVE SO.

24

25                MR. BURSOR:    NO FURTHER QUESTIONS.



               DIANE E. SKILLMAN, OFFICIAL COURT REPORTER, USDC
     Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 78 of 124
                                                                      ;: 1



 1      AND THEY ALL SAT DOWN.      WE TALKED FOR A LONG TIME.    WE WILL

 2      SEE WHAT THEY HAVE TO SAY.

 3                 MR. BURSOR:    OKAY.

 4           (RECESS TAKEN AT 10:26 A.M.; RESUMED AT 11:19 A.M.)

 5                 THE CLERK:    REMAIN SEATED.   COURT IS IN SESSION.

 6      COME TO ORDER.

 7                 THE COURT:    LET'S GO BACK ON THE RECORD.

 8          THE RECORD WILL REFLECT THAT WE HAVE THE PARTIES PRESENT

 9      AND THAT EVERYONE HAS HAD AN OPPORTUNITY, I GUESS, TO SPEAK TO

10      SOME OF THE JURORS AND ENJOY SOME PIE.

11          FROM WHAT I UNDERSTAND, THE FOREPERSON SAID HE WAS

12     INSPIRED BY MY SUGGESTION THAT WHEN I WAS A STATE COURT JUDGE

13     MY YOUNG SON, AT THAT TIME YOUNG AND MUCH SMALLER THAN I, USED

14     TO BAKE THINGS AND I WOULD BRING THEM IN FOR JURORS.         SO HE

15     BROUGHT IN TWO PIES HOMEMADE TODAY THAT EVERYBODY GOT A CHANCE

16     TO EAT.     BUT I GUESS THEY MUST HAVE BEEN FULL ON BREAKFAST

17     BECAUSE THERE WAS A LOT LEFT SO HE GAVE IT TO FOLKS OUT IN THE

18     HALLWAY.    DIDN'T WANT TO TAKE HOME ALL THE CALORIES.

19          SO A GOOD GROUP OF PEOPLE.     THEY WERE VERY EXCITED ABOUT

20     HAVING BEEN JURORS, WHICH I THINK IS OUR JOB TO D0.         SO IT'S

21     ALL GOOD.

22          IF I CAN GET THE LAWYERS AT THE MILS, I WANT TO ASK A

23     COUPLE OF QUESTIONS IN TERMS OF WHERE WE GO FROM HERE.

24          AND AS YOU ALL KNOW, WE WERE IN THE MIDDLE OF -- OR JUST

25     GETTING STARTED ON TAKING ADDITIONAL EVIDENCE ON PHASE II FOR



              DIANE E. SKILLMAN, OFFICIAL COURT REPORTER, USDC
     Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 79 of 124




 1      WILLFULNESS.

 2          THIS MAY BE ABOVE YOUR PAY GRADE, MY QUESTION, BUT MY

 3      QUESTION TO THE PLAINTIFFS IS:       IS THIS REALLY NECESSARY AT

 4      THIS POINT?    THAT IS, THE NUMBERS THAT WE ARE TALKING ABOUT

 5      EXCEED $250 MILLION.     SO IS THERE -- ARE THE PLAINTIFFS

 6      PURSUING AN AWARD IN ADDITION UPON WHICH THEY ARE LOOKING FOR

 7      A WILLFULNESS FINDING?

 8                MR. BURSOR:    YOUR HONOR, THE ANSWER IS YES.        AND I'LL

 9     TELL YOU THAT WE -- IT'S NOT IMPORTANT TO US TO GET A LARGER

10      DOLLAR AMOUNT ON THE AWARD.      THAT IS NOT IMPORTANT TO US.

11          I EXPECT THAT THERE ARE GOING TO BE FURTHER PROCEEDINGS IN

12     THIS CASE, POSSIBLY IN COURTS OTHER THAN THIS ONE, AND I WANT
                                                              ~~~~.,
13     TO ENSURE
              ~_~ THAT
                  ~      --_ WHAT WE WANT IS A RULING FROM YOUR HONOR ON
                  .4. _=         __ __ _       __         ..~a~,d_..     ~~-
                                                                     -- - _ -~..
14     WILLFULNESS.
          .-=  --
15          I THINK IT'S IMPORTANT THAT THERE'S A RECORD OF WHAT

16     HAPPENED HERE BOTH IN TERMS OF THE CASE AND WHAT HAPPENED AT

17     THIS TRIAL, AND WE THINK IT'S IMPORTANT THAT SOME RECORD BE

18     MADE OF WHAT THE COURT'S FINDING IS AS TO WILLFULNESS AND

19     FINDING IS AS TO THE CONDUCT OF THIS TRIAL.

20          I EXPECT THERE'S GOING TO BE PROCEEDINGS IN OTHER COURTS

21     THAT ARE GOING TO FOLLOW THIS ONE, AND THAT'S WHY WE WANT

22     ~~

23          SO WE UNDERSTAND THAT WE ARE TALKING -- WE ARE PROBABLY

24     TALKING ABOUT MONOPOLY MONEY AT THIS POINT, AND I DON'T WANT

25     TO IMPOSE ANY MORE OF A BURDEN ON THE COURT THAN NEED BE.             SO



              DIANE E. SKILLMAN, OFFICIAL COURT REPORTER, USDC
     Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 80 of 124
                                                                      .~




 1      IF THERE IS AN EFFICIENT WAY TO DO THAT, WE ARE ALL FOR

 2      EFFICIENCY, BUT I WOULD LIKE A FINDING FROM THE COURT ON

 3      WILLFULNESS.
            _._
 4                THE COURT:    MR. ELLIS, THERE WAS ONZY TWO RESULTS

 5      COMING OUT OF LAST WEEK'S EVIDENCE, AS YOU ARTFULLY ARGUED,

 6      ZERO OR UPWARDS OF $250 MILLION.

 7                MR. EI~LIS:   RIGHT.

 8                THE COURT:    ARE YOUR CLIENTS INTERESTED IN TRYING

 9     TO -- INTERESTED IN TRYING TO SETTLE THIS CASE OR, AS I TELL

10     MY LAW CLERKS, YOU KNOW, TRIALS ARE THE GIFT THAT KEEPS ON

11     GIVING.    THEY JUST NEVER SEEM TO STOP.

12          SO WHAT ARE WE GOING TO BE DOING HERE?       YOU HAVE A

13     JUDGMENT FROM THE -- A VERDICT.        YOU MUST HAVE TALKED TO YOUR

14     CLIENTS ABOUT THIS POSSIBILITY.

15               NlR. ELLIS:    SURE.

16               THE COURT:     ARE THEY INTERESTED IN GOING NOW IN A

17     DIFFERENT POSTURE TO A SETTLEMENT CONFERENCE OR ARE WE

18     PROCEEDING TO THE NINTH CIRCUIT?

19               MR. ELLIS:     WELL, PROBABLY BOTH, I MEAN, HONESTLY.

20     SO -- YEAH.     SURE, WE'RE INTERESTED IN SETTLEMENT NEGOTIATIONS

21     AND GETTING IN FRONT PERHAPS OF A MAGISTRATE OR

22     COURT-APPOINTED MEDIATOR.        AND THE ANSWER IS YES.

23               THE COURT:     ALL RIGHT.   HAVE I SENT YOU TO A

24     MAGISTRATE JUDGE --

25               MR. ELLIS:     I DON'T THINK --



              DIANE E. SKILLMAN, OFFICIAL COURT REPORTER, USDC
     Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 81 of 124
                                                                           L
                         R. KEITH - FURTHER REDIRECT / ELLIS


 1      NUMBERS GO OUT THROUGH ALL OF THOSE DIALING PLATFORMS?

 2      A.   YES.     IF WE DID A POP-ALL CAMPAIGN, THEY WOULD COME UP AND

 3      HAVE THE HUMAN CLICK THE BUTTON.

 4     Q.    THAT'S THE --

 5     A.    A DIFFERENT NUMBER.

 6     Q.    THAT'S THE HUMAN INTERVENTION THAT YOU WERE TALKING ABOUT?

 7     A.    CORRECT.

 8     Q.    THAT WOULD BE IN PHONE FIELDS FIVE THROUGH TEN?

 9     A.    YES.

10     Q.    OKAY.

11     A.    I MEAN THEY CAN CLICK ANY OF THEM, BUT YEAH.

12     Q.    IT COULD BE ALL TEN; IS THAT WHAT YOU ARE SAYING?

13     A.    YES.

14                   MR. ELLIS:     THANK YOU, YOUR HONOR.   THAT'S IT.

15                   THE COURT:     CROSS ON MY QUESTIONS PLAINTIFFS' (SIC)

16     QUESTIONS, ANY?

17                   MR. KRIVOSHEY:      WE HAVE NOTHING FURTHER.

18                   THE COURT:   ALL RIGHT.    MR. KEITH, YOU MAY STEP DOWN.

19     YOU ARE EXCUSED.

20                   THE WITNESS:     DO YOU WANT ME TO LEAVE ALL THESE HERE?

21                   THE COURT:   YES.

22           OKAY.     I NEED THE FOLLOWING:     I WOULD LIKE TO SEE FROM
                                                                      -_:-~
23     EACH SIDE A PROPOSED FORM OF JUDGMENT FROM -- BASFD T~p~N THE

24     JURY'S VERDICT.      AND I'LL GIVE YOU UNTIL WEDNESDAY CLOSE OF
       ~'< <        ._>
25     BUSINESS TO FILE YOUR PROPOSAL.



              DIANE E. SKILLMAN, OFFICIAL COURT REPORTER, USDC
     Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 82 of 124
                                                                      i •~



 1          I STILL HAVE TO DEAL W,TTH PHASE II, BUT I DO NEED TO KNOW
                                __ - _ _             ~_: _     __
                                                              ,__.  ___y
 2      AND WANT TO KNOW WHAT YOUR PROPOSED FnRM OF Jui~GMENTS WOULD

 3      LOOK LIKE BASED UPON THAT VERDICT.

 4          I AM ASSUMING YOU CAN'T AGREE, SO I'M NOT ASKING YOU TO

 5      MEET AND CONFER.

 6          NEXT, WITH RESPECT TO PHASE II AND WITH RESPECT TO THE

 7      PARTIES' SUBMISSIONS, DOCKETS 344 AND 345, DO YOU WANT TO

 8      BRIEF THE ISSUES DR DO YOU JUST WANT TO ARGUE?

 9          IF YOU ARE GOING TO ARGUE, WE ARE GOING TO DO IT AFTER

10     LUNCH.

11                  MR. KRIVOSHEY:     YOUR HONOR, I'M HAPPY TO ARGUE IT.

12                  MR. ELLIS:   I PREFER TO HAVE ARGUMENTATIVE BRIEFING

13     WHERE WE TAKE THE LAW THAT WE HAVE PROVIDED TO YOU AND THEN

14     USE THE EVIDENCE THAT'S COME IN.

15                  THE COURT:   OKAY.

16          GIVEN THAT DEFENDANTS HAVE LOST IN PHASE I, I'M GOING TO

17     GIVE THEM THE OPPORTUNITY TO DO IT IN WRITING GIVEN THAT THAT

18     IS THEIR PREFERENCE.

19          OKAY.    ONE WEEK FOR BRIEFS.

20               MR. ELLIS:      THAT WOULD BE FINE, YOUR HONOR.

21     SIMULTANEOUSLY SUBMITTED?

22               THE COURT:      CORRECT.   BY THE CLOSE OF BUSINESS NEXT

23     MONDAY, 5/20.

24          HOW MANY PAGES DO YOU WANT?

25               MR. EI,I,IS:    15?



              DIANE E. SKILLMAN, OFFICIAL COURT REPORTER, USDC
Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 83 of 124




                i
     Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 84 of 124
          Case 4:16-cv-03396-YGR Document 370 Filed Q9/09/19 Page 1 of 3




 1   BURSOR &FISHER,P.A.
     L. Timothy Fisher(SBN 191.626)
 2   Yeremey O. Krivoshey(SBN 295032)
     1990 Not-th California Blvd., Suite 940
     Walnut Creek, CA 94596
     Telephone:(92S) 30Q-4455
 4   Facsimile:(925)407-2700
     E-Mail: Itfisher@bursor.com
 5            ykrivoshey@bursor.com
 6   BURSOR &FISHER,P.A.
     Scott A. Bursor (State Bar No. 276006)
 7   2665 S. Bayshore Dr., Suite 220
     Miami, FL 33133-5402
 8   Telephone:(305) 330-5512
     Facsimile:(305} 676-9006
 9   E-Mail: scoff@bursor.com
10
     Attorneysfor ~'laintiff and the Classes
11

12                                  UNITED STATES DISTRICT COURT

13                               NORTHERN DISTRICT OF CALIFORNIA

14

15    SANDRA MCMILLION, JESSICA                 Case No. 4:16-cv-03396-YGR
      ADEKOYA,and IGNACIO PEREZ,on
16    Behalf of Themselves and all Others      {gR~~-FINAL JUDGMENT
      Similarly Situated,
17                                              Judge: Yvanne Gonzalez Rogers
                                 Plaintiffs,
18
             v.
19
     RASH CURTIS &ASSOCIATES,
20
                                 Defendant.
21

22

23

24

25

26

27

28
     {~9~~8}FINAL JUDGMENT
     CASE NO. ~:I6-cv-03396-YGR
     Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 85 of 124
          Case 4:16-cv-03396-YGR Document 370 Filed 09/09/19 Page 2 of 3




 1                                           FINAL JUDGMENT

 2            Pursuant to Federal Rules of Civil. Procedure 23, 54, and 58, the Court now enters Final

 3    Judgment on behalf of the certified Classes, defined as follows:

 4           (a) Skip-Trace Class 1: All persons who received a call on their cellular
             telephones from June 17, 2012 through April 2, 2019 from Rash Curtis'
 5           DAKCS VIC dialer and/or Global Connect dialer whose cellular telephone
             was obtained by Rash Curtis through skip tracing.
 6
             (b) Skip-Trace Class 2: All persons who received a prerecorded message
 7           or robocall on their cellular telephones [or] landline phones from June 17,
             2012 through Apri12,2019 from Rash Curtis whose telephone number was
 8           obtained by Rash Curtis through skip tracing.
 9           (e) Non-Debtor Class L All persons who received a call on their cellular
             telephones from June 17, 2012 through April 2, 2019 from Rash Curtis'
10           DAKCS VIC dialer and/or Global Connect dialer whose telephone number
             was obtained by Rash Curtis through skip tracing and for whom Rash Curtis
11           never had adebt-collection accotmt in their name.
12           (d)Non-Debtor Class 2: All persons who received a prerecorded message
             or robocall an their cellular telephones [or] ]andline phones from June l 7,
13           2012 through Apri12, 20l 9 from Rash Curtis whose telephone number was
             obtained by Rash Curtis through skip tracing and for whom Rash Curtis has
14           never had adebt-collection account in their name.
15           Excluded from. the Classes are persons who provided their cellular
             telephone in an application for credit to a creditor that has opened an
16           account with Rash Curtis in such debtor's name prior to Rash Curtis first
             placing a call. using an automatic telephone dialing system and/or
17           prerecorded voice.
18           The dissemination of the Class Notice, ECF Nos. 249, 293:(a) constituted the best

19    practicable notice to Class Members under the circumstances,(b)constituted notice that was

20    reasonably calculated, under the circumstances, to apprise Class Members of the pendency ofthe

2]    Action, their right to exclude themselves, and the binding effect ofthe Final Judgment,(c) and met

22    all applicab]e requirements of law, including, but not limited to, the Federal Rules of Civil

23   Procedure, the United States Constitution (including the Due Process Clause), and the Rules of this

24   Court, as well as complied with the Federal Judicial Center's illustrative class action notices. No

25   Class Members requested exclusion.

26           Consistent with. the jury's verdict on May 13, 2019, ECF No. 347, each member of the

27   Classes shall recover from the Defendant, Rash Curtis &Associates, the amount of $500 per call

28
     {~E~F~E~rE~} FINAL JUDGMENT
     CA5E NO. 4:16-cv-03396-YGR
     Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 86 of 124
          Case 4:16-cv-03396-YGR Document 370 Filed 09/09/19 Page 3 of 3




 l
      made in violation of the Telephone Consumer Protection Act, for an aggregate award in favor of
 2
      the Classes of $267,349,000.

               With regard to Plaintiff Ignacio Perez's individual claim under the Telephone Consumer
 4
      Protection Act, Plaintiff Perez shall recover from Defendant. Rash Curtis &Associates, the amount
 5
      of $500 per call made in violation of the Telephone Consumer Protection Act, for an aggregate
 6
      award. in favor of Plaintiff Perez of $7,000.
 7
               The Classes and Plaintiff Perez are entitled to postjudgment interest on the jurys award at
 8
      a rate of 2.36% per annum.
 9
               Pursuant to Federal Rules of Civil Procedure 23(h}(1) and 54(d), and Local Rule 54, any
10
      motion for attorneys' tees, expenses, costs, and incentive awards shall be filed no later than 14
11
      days after entry of this Judgment. Notice of the motion shall be directed to Class Members
12
      pursuant to Fed. R. Civ. P. 23(h)(l ). C1ass Members may object to the motion pursuant to Fed. R.
13
      Civ. P. 23(h)(2). Plaintiff shall ale a motion for a proposed notice plan in accordance with Fed. R.
14    Civ. P. 23(h)(2) within 28 days ofthe entry of Final Judgment.
15
               IT IS SO ORDERED.
16

17

18    Dated:     September 9, 2019
                                                             VONNE GO ZALEZ ROGER
I9                                                         United States District Judge

20

21

22

23

24

25

26

27

28

     {~8~~-H}FINaL JUDGIvIEN'T                                                                            2
     CASE NO. 4:16-cv-03396-YGR
Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 87 of 124




                i ;,~
       Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 88 of 124



i~                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

           STANDING ORDER RE:PRETRIAL INSTRUCTIONS IN CIVIL
                                                            CASES
                          Judge Yvonne Gonzalez Rogers
                             (Updated Apri12,2019)
1.       PRETRIAL CONFERENCE: Trials are scheduled to begin Monda
                                                                                  y mornings. The
         trial day is from 8:00 a.m. through 1:30 p.m. with two 15-minute
                                                                              breaks. Fridays are
         generally dark. Pretrial Conferences generally are scheduled
                                                                         on the third Friday
         preceding the trial at 9:00 a.m. Parties shall comply in all respec
                                                                             ts with Fed. R. Civ.
         P. 16.
2.       PRETRIAL CONFERENCE STATEMENT: The parties shall
                                                                              file a joint Pretrial
         Conference Statement containing the information listed below
                                                                        . To comply with this
         requirement, trial counsel shall meet and confer at least twenty-one
                                                                               (21)days in advance
         ofthe Pretrial Conference. Mare complicated cases may requir
                                                                          e the meet and confer
         process to occur even earlier. The Statement is due fourteen (14)
                                                                             days prior to the
         Pretrial Conference.
        A compliance calendar hearing will be set by the Court to confir
                                                                            m that counsel have met
        and conferred timely, as required by these Pretrial Instructions.
                                                                           Five (5) business days
        prior to the date ofthe compliance hearing, the parties shall file
                                                                           a Joint Statement
        confizming they have complied with this requirement or explaining
                                                                               their failure to
        comply. If compliance is complete, the Court will vacate the
                                                                        compliance hearing and the
        parties need not appear. Telephonic appearances maybe allowe
                                                                           d if the parties have
        submitted a Joint Statement in a timely fashion. Failure to do so
                                                                            many result in sanctions.
     a. The Action.
             i. Substance ofthe Action. A brief description ofthe substance
                                                                                 of claims and
                defenses which remain to be decided, including a list ofthe claims
                                                                                       and defenses
                to be tried. In addition, each party shall attach to the Statement the
                                                                                       elements of
                prooffor any claim and/or defense which they assert and a summa
                                                                                     ry ofthe
                evidence anticipated to prove the same.
            ii. ReliefPrayed. A detailed statement of all the relief claimed,
                                                                                particularly
                itemizing all elements of damages claimed as well as witnesses,
                                                                                   documents or
                other evidentiary material to be presented concerning the amoun
                                                                                   t ofthose
                damages.
 b. The Factual Basis of the Action.
            i. Undisputed Facts. A plain and concise statement of all releva
                                                                                    nt facts not in
               dispute, as well as all facts the parties will stipulate for admission
                                                                                        into the trial
               record without the necessity of supporting testimony or exhibi
                                                                                   ts.
           ii. Disputed Factualissues. A plain and concise statement
                                                                              of all disputed factual
               elements of a claim which remain to be decided.
          iii. Agreed Statement. A statement assessing whether all or
                                                                             part of the action maybe
               presented upon an agreed statement of facts.
          Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 89 of 124




               iv. Stipulations. A statement of stipulations requested or proposed for pretrial or
                   trial purposes.
         c. Disuuted Leal Issues.
                 i. Points ofLaw. Without extended legal argument, a concise statement of each
                    disputed point of law concerning liability or relief, citing supporting statutes and
                    decisions setting forth the nature of each party's contentions concerning each
                    disputed point of law, including procedural and evidentiary issues. Supporting
                    statutes and decisions and the parties' contentions regarding the same shall be
                    brief and provided in an outline or bullet-point format.
                ii. Proposed Conclusions ofLaw. If the case is to be tried without a jury, unless
                    otherwise ordered, parties should briefly indicate objections to Proposed
                    Conclusions of Law. See Paragraph 7, below.
         d. Further Discovery or Motions. A statement of any remaining discovery and why the
            same was not completed by the cutoff dates and pending motions.
         e. Estimate of Trial Time. An estimate ofthe number of court days requested for the
            presentation of each party's case, indicating possible reductions in time through proposed
            stipulations, agreed statements of facts, or expedited means of presenting testimony and
            exhibits.
         f. List of Motions in Limine. See Item 4 below. The list shall include only contested,
            non-duplicative motions.
         g. Juror Questionnaire. Whether the parties intend to file proposed additional questions
            for jury selection. See Item 3.h below.
         h. Trial Alternatives and Options.
                i. Settlement Discussions. A statement summarizing the status of settlement
                   negotiations and indicating whether fizrther negotiations are likely to be
                   productive.
                ii. Consent to Trial Before a Magistrate Judge. A statement of whether reference
                    of all or part of the action to a master or magistrate judge is feasible, including
                    whether the parties consent to a court or jury trial before a magistrate judge, with
                    appeal directly to the Ninth Circuit. The Court will entertain requests for
                    reference to a specific magistrate.
~              iii. Amendments,Dismissals. A statement of requested or proposed amendments to
                    pleadings or dismissals of parties, claims or defenses and any objections thereto.
               iv. Bifut-cation, Separate Trial ofIssues. A statement of whether bifurcation or a
                   separate trial of specific issues is feasible and desired.
    3.      TRIAL READINESS FILINGS AND BINDER and PROPOSED ORDER
            THEREON: The parties shall file each ofthe documents listed below and deliver to
            chambers two copies of a JOINT TRIAL READINESS BINDER. To provide the Court
            with sufficient time to prepare, the binder of documents is due by noon no less than seven
             7 da s prior to the Pretrial Conference. The Joint Trial Readiness Binders shall contain



                                                     2
 Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 90 of 124




    copies of filed documents with the ECF header reflecting the item's docket number and
    filing date.
   It is the responsibility ofthe parties to provide two copies of revised or updated trial
   documents to insert into the Court's Trial Readiness Binders. The parties shall provide a
   labeled tab to identify the dacument(s) being added to the binder. The parties may also
   provide updated indexes for the Court, if an index was provided with the original binders.
a. Proposed Order Re: Trial Stipulations. During the meet and confer process, the Court
   expects that the parties will agree to a variety of stipulations regarding the conduct of the
   trial. A Proposed Order outlining all such stipulations shall be presented to the Court.
b. Witness List. A list of all witnesses likely to be called at trial (other than solely for
   impeachment or rebuttal), with a brief statement following each name that describes the
   substance ofthe testimony to be given and provides a time estimate ofthe direct and
   cross examinations. This information shall be presented in chart format and organized by
   party. Witnesses not included on the list will be excluded from testifying unless the
   Court orders otherwise. The list shall identify by an asterisk or other notation whether
   the witness listed is viewed as a primary witness or only included as a precautionary
   measure. Such identification tends to be useful during pretrial discussions.
c. Expert Witness List. A list of all expert witnesses with a summary plainly stating the
   expert's theories and conclusions and the basis therefore, accompanied by a curriculum
   vitae. If the expert has prepared a report in preparation for the testimony, a copy thereof
   shall be furnished to opposing counsel and included in the Trial Readiness Binder.
   Witnesses not included on the list will be excluded from testifying unless the Court
   orders otherwise.
d. Exhibit Lists Annotated with Stipulations/Objections.
        i. The parties shall comply with Item 6 below regarding the meet and confer process
           for exhibits.
       ii. As part of the Trial Readiness Binder, the parties shall include a list of all
           documents and other items to be offered as exhibits at the trial (other than solely
           for impeachment or rebuttal). Each entry shall include a brief description of the
           contents, and the identity of each sponsoring witness. The Exhibit List shall
           specify for each exhibit:(1)if it is being marked for identification only, not for
           admission;(2) whether the parties stipulate to its admission; and(3)the grounds
           for any objection to its admission. The Exhibit List shall also include an
           additional column so that the Court can track the date on which each exhibit is
           admitted. Prior to submitting the list, the parties shall meet and confer and
           attempt to stipulate as to the admissibility of each exhibit. This information sha11
           be presented in chart format and organized numerically. The parties should
           consult the Appendix for a suggested format of the Exhibit List.
      iii. Parties shall meet and confer and agree on numeric designations for exhibits, such
           as plaintiffs shall have numbers 1-99, defendant one: numbers 100-199, defendant
           two: numbers 200-299, etc. The agreed-upon designations shall be noted for the
           Court.




                                             3
 Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 91 of 124




      iv. The parties shall also provide the Court with a copy of any exhibit or
          representative samples of any exhibits which require discussion at the Pretrial
          Conference.
e. List of Discovery Excerpts, Audios, and Videos. The parties shall list (i) those excerpts
   from depositions, from interrogatory answers, or from responses to requests for
   admission (other than those solely for impeachment or rebuttal) and (ii) any other audio
   or video likely to be used at trial.
   Prior to submitting the list, the parties shall meet and confer and attempt to resolve any
   disagreements regarding designations or counter-designations. The parties sha11(i)
   identify any remaining legal objections to the excerpts on the list itself, and (ii) attach in a
   separate appendix copies ofthe disputed excerpts/ transcripts so that the Court can review
   the disputed materials. The parties should consult the Appendix for a suggested format
   ofthe List of Discovery/Audio/ Video Excerpts. EACH disputed designation shall be
   separately numbered and shall correspond to the materials provided to the Court for
   resolution of the dispute. Further, they shall be highlighted, underlined or otherwise
   marked for ease of the Court's reference and contain sufficient contextual information.
   The parties shall provide a single proposed order with each disputed designation which
   will allow the Court to rule whether permission to use each is granted, granted with
   modification, or denied. The parties should consult the Appendix for a suggested format
   of a chart to be contained within the Proposed Order Re: Discovery Excerpts.
   Parties are advised that the Court will not resolve more than six pages of disputed
   excerpts. However, the parties can provide a representative sample to obtain guidance
   from the Court so that the parties can resolve their disputes independently.
f. Jury Instructions.
       i. .Toint Set of.Jury Instructions.
              (A) The parties shall meet and confer and prepare one Joint Set of Jury
                  Instructions provided to the Court in the logical sequence to be read to
                  the jury. Authority shall be provided for all instructions.
              (B) The parties shall prepare an index which identifies: (i) whether the parties
                  stipulate or object to each instruction; and (ii) the competing
                  instructions) preferred on a given topic such that the Court can readily
                  compare and contrast the same.
              (C) Disputed instructions must be annotated with:(i) the proponent's
                  authority for seeking the instruction and a brief explanation of how the
                  authority supports the instruction; and (ii) the opponent's reason for
                  opposition with any applicable authority and a brief explanation why the
                  instruction should not be given. It shall clearly identify which party is
                  proposing each disputed instruction, the nature of the dispute, and any
                  competing instruction.
              (D) Every instruction submitted (whether disputed or stipulated) must include
                  "Date Submitted: [insert date]" or "Date Revised: [insert date]"(as
                  applicable).
 Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 92 of 124




       ii. If the parties resolve any disputes prior to the Pretrial Conference, the parties must
           immediately inform the Court which proposed instructions are withdrawn, and
           submit the stipulated instruction to the Court.
      iii. If the parties wish to revise any proposed instructions, they must be identified as a
           "revised" instructions, such that the Court can easily identify and remove the
           previously proposed instruction, and insert the revised instruction into the Trial
           Readiness Binders.
      iv. If the parties wish to propose additional instructions, they must be clearly
          identified as "supplemental" instructions. Competing supplemental instructions
          must be filed jointly such that the Court can readily compare and contrast the
          same. The parties must identify where in the sequence of previously submitted
          instructions the supplemental instructions should be added.
       v. The parties wi11 be required to re-organize and re-submit a complete set of
          instructions once the Court has resolved all disputes. Clean sets of all jury
          instructions (without the parties' arguments and authorities) must be provided to
          the Court in electronic format(MS Word)upon request.
      vi. Substance and Format ofInstructions. The instructions sha11 cover all
          substantive issues and other points not covered by the Ninth Circuit Manual of
          Model Jury Instructions. A11 instructions submitted to the Court, whether
          stipulated or disputed, shall contain a table of contents. Each requested
          instruction shall be typed in full on a separate page with annotations or citations to
          the authorities upon which the instruction is based included below the instruction.
          Instructions shall be brief, clear, written in plain En l~ ish, and free of argument.
          Model Instructions shall be revised to address the particular facts and issues of
          this case. The parties shall give a brief explanation oftheir authorities and any
          revisions to Model Instructions.
      vii. routine Instructions. Absent objection, and as appropriate, the Court will give
           the Model Instructions in Chapter 1 (Instructions on the Trial Process) and 3.1-3.3
           (concerning deliberations) from the most recent version of the Manual of Model
           Civil Jury Instructions for the Ninth Circuit. If any party seeks to alter the above-
           referenced Model Instructions, that party (or parties, if stipulated) shall provide
           the Court with a redline in MS Word reflecting the proposed changes to the
           Model Instructions. The parties should not file the redline document, but should
           send an electronic copy to y~rchambers(a,cand.uscourts.gov and
           y~rpo(a,cand.uscaurts. ov.
g. Preliminary Statement of the Case and Instructions. The parties shall propose a joint
   statement of the case to be read to the jury. The parties may also propose additional
   preliminary instructions where appropriate.
h. Jury Selection.
       i. Parties are advised that jury selection may occur on the Wednesday or Friday
          preceding the Monday trial date to allow for a full day of voir dire.




                                            5
      Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 93 of 124




            ii. The Court will conduct most ofthe voir dire and will provide limited time for
                attorney follow-up. Parties may file proposed additional questions for jury voir
                dire.
            iii. Parties are advised that juror questionnaires are not mailed in advance to any
                 prospective jurors unless the trial is scheduled to proceed three weeks or more. In
                 those cases, the parties must submit a proposed joint questionnaire, not to exceed
                 two pages, at least seven weeks prior to jury selection. The standard form used is
                 attached in the Appendix.
            iv. For shorter trials,jurors will be provided a basic one-page questionnaire.(See
                Appendix.) Parties may jointly request one additional page of questions.
            v. To determine whether prospective jurors know any ofthe parties, attorneys or
               potential trial witnesses, the parties shall provide the Court with one alphabetical
               list of all names for distribution to the prospective jurors.
            vi. Generally, in civil cases, the jury commissioner will summon 20 to 25 prospective
                jurors. The Court will seat 8 jurors and no alternates.
     i. Proposed Verdict Forms. The parties shall meet and confer and prepare a joint
        proposed Verdict Form. If an agreement cannot be reached, each may file their own
        proposed verdict form.
4.      MOTIONS INLI~VIINE.
     a. Any party wishing to have motions in limine heard prior to the commencement of trial
        must exchange (but not file) the same no later than twenty-eight(28) days prior to the
        date set for the Pretrial Conference. Each motion may not exceed more than four(4)
        pages. No more than fifteen(15) motions maybe exchanged, and each motion shall be
        numbered. The parties shall then meet and confer and attempt to resolve the issues raised
        in the motions prior to the filing of the Pretrial Statement. Parties frequently misuse
        motions in limine in an attempt to exclude broad categories of possible evidence. Such
        motions are routinely denied. Any motion in limine must specify the precise exhibits or
        proffered testimony the party seeks to exclude.
     b. Any motions in limine not resolved shall be filed at the same time as the Pretrial
        Conference Statement. To the extent the motion in limine refers to exhibits, the moving
        party must provide a copy ofthe e~ibit(s) along with the motion. Any party opposing
        such a motion in limine shall file and serve its opposition papers no later than nine (9)
        days prior to the Pretrial Conference. Each opposition shall reference the moving
        party's motion in limine number. Reply papers are not permitted.
        Chambers copies shall be provided in a separate binder entitled MOTIONS INLIMINE
        and collated with the opposition papers following the motion papers. Said binder shall be
        delivered no later than noon,seven (7) days prior to the Pretrial Conference. The binder
        shall include copies ofthe motions and oppositions with the ECF header reflecting the
        item's docket number and filing date.
     d. One Proposed Order on Motions zn Limine per side shall be provided, briefly identifying
        the requested relief and the legal basis therefor. The proposed order shall be formatted to




                                                 G
      Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 94 of 124




         allow the Court state a ruling of granted, granted with modification, or denied for each
         motion in limine.
5.       ELECTRONIC COPIES OF TRIAL DOCUMENTS.
         Parties shall send an electronic copy in MS Word format to
         ygrchambers cr,cand.uscourts,gav and Y rpo(a,cand.uscourts.gov ofthe following
         documents listed above:(i) Proposed Order Re: Trial Stipulations;(ii) Proposed Order
         Re; Discovery Excerpts; (iii) Joint Set of Jury Instructions;(iv) any revised or
         supplemental jury instructions;(v)Proposed Juror Questionnaire (if any);(vi)Proposed
         Verdict Forms; and (vii) Proposed Orders)on Motions in limine.
6.       EXHIBITS
     a. Delivery of Exhibits to Other Parties. At least twenty-eight(28) days before the
        Pretrial Conference, the parties shall exchange with every other party one set of all
        proposed exhibits, charts, schedules, summaries, diagrams, recordings, and other similar
        documentary materials in theform to be used at trial, together with a complete list of all
        such proposed exhibits. By joint agreement only, the parties may exchange the above-
        referenced documents by providing only a complete list of proposed exhibits through
        reference to bates labels or other identification.
     b. Voluminous or lengthy exhibits shall be reduced by the elimination ofirrelevant
        portions and/or through the use of summaries, if possible. For particularly lengthy
        exhibits, the offering party should indicate why a summary is not being offered.
     c. Audio/Video Evidence. A written transcript of all audio or video recordings to be used
        at trial must be delivered to opposing counsel twenty-eight(28) days in advance, and
        discussed during the meet and confer process. The exhibit list must identify the specific
        portions of the recording the party intends to offer in its case in chief by reference to
        transcript pages. The parties sha11 meet and confer and attempt to resolve any
        disagreements regarding designations or counter-designations. The Court recommends
        that the parties confer in advance ofthe 28 days to discuss the issue and avoid duplicative
        costs. Parties are reminded to designate those portions of deposition transcripts which
        introduce the deponent to the jury.
     d. Subparts. All groups of exhibits containing multiple parts (including photographs) shall
        be marked separately for each part (e.g., 1-A, 1-B, and 1-C).
     e. Stipulations re: Admissibility. The parties shall make a good faith effort to stipulate to
        admissibility of exhibits. If stipulation is not possible, the parties shall make every effort
        to stipulate to authenticity and foundation absent a legitimate (not tactical) objection. To
        reduce the number of disputes, if a potential exhibit is identified by a party "in an
        abundance of caution," it shall be identified as such.
     f. Until it is admitted, NO EXHIBIT maybe shown to the jury, including during Opening
        Statements, without the express approval ofthe Court.
     g. A11 exhibits which have not been exchanged as required are subject to exclusion.




                                                  7
       Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 95 of 124




     h. Copies of Exhibits to Court.
             i. Unless otherwise ordered, a final set of exhibits shall be provided to the Court on
                the Friday prior to the trial date as follows:
                    (A) One original set is for use in the trial and to be provided to the jurors.
                    (B) The second set is for the Court and shall be provided in binders, marked,
                        tabbed, and indexed. However, if a party uses witness binders, a copy of
                        the witness binder for the Court is sufficient.
                    (C) If a bench trial, a third set for Court staff which shall also be in binders,
                        marked, tabbed, and indexed.
             ii. Exhibits sets shall be delivered to Chambers in coordination with the Courtroom
                 Deputy.
            iii. Each exhibit shall be pre-marked with an exhibit tag placed in the top right corner
                 of the first page of a document. Parties are to use different colors than white for
                 the exhibit tags. A page of blank trial exhibit tags can be found on the Court's
                 website.
            iv. If an exhibit is a physical object (rather than a document), a picture should be
                taken and placed in the respective binders.
             v. Updated E~ibit Lists shall be included in the binders.
     i. No later than the start of closing arguments, the parties shall provide the Courtroom
        Deputy with a list of Admitted Exhibits for use by the jury in its deliberations.
     j. Disposition of Exhibits after Trial. Upon the conclusion of the trial, the Court will
        retain the original of all exhibits in accordance with Local Rule 79-4.

7.       NON-JURY TRIALS.
        In nonjury cases, each party shall serve and lodge with the Court fourteen (14) days
        prior to the Pretrial Conference, proposed Findings of Fact and Conclusions of Law on all
        material issues. Proposed Findings shall be brief, written in plain English and free of
        pejorative language, conclusions, and argument. In addition to the copy in the binder,
        parties shall send an electronic copy in Word format to ygrchambers cr,cand.uscourts.gov
        and Y~rpo a,cand.uscourts.gov.
8.       MISCELLANEOUS.
     a. The parties sha11 take and provide a photograph of each witness who testifies on the day
        of their testimony to assist the trier of fact with recalling the testimony. Sufficient copies
        for the Court and all jurors shall be provided by the end ofthe day of testimony.
     b. If a party wishes to use electronic equipment or other large items (such as bookshelves),
        the party must file a request and proposed order with the Court by the second Friday
        preceding the trial. Equipment not provided by the Court must be tested in the courtroom
        prior to the day when it will be used. Arrangements maybe made with the Courtroom
        Deputy, Frances Stone, at(510)637-3540 as to an appropriate time for doing so.




                                                  0
      Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 96 of 124




     c. Please DO NOT call Chambers. If you need to contact the Courtroom Deputy, please
        call(510} 637-3540 and leave a message i~the Deputy is not available.
9.      PROFESSIONAL.RESPONSIBILITY.
     a. The Court expects all parties to meet and confer in good faith, which will have the effect
        ofreducing the costs of trial for all involved. This requires that all parties comply
        independently, and simultaneously, then jointly. Any breakdown in the meet and confer
        process should be reported so that the Court may take action we11 in advance ofthe
        Pretrial Conference.
     b. No party is relieved of any of the requirements of this Standing Order without a
        prior written order of this Court.
        IT Is So O~E~v.
Dated: April 2, 2019

                                                         VONNE GON     LEZ     GERS
                                                       United States District Judge
    Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 97 of 124




        STANDING ORDER RE:PRETRIAL INSTRUCTIONS IN CIVIL CASES
                       Judge Yvonne Gonzalez Rogers .

                                       APPENDIX

When printing and providing these documents to the Court,please use the "portrait"
orientation only. (Do not use "landscape" orientation.)

                              (SAMPLE EXHIBIT LIST)

  Ex.        Description       Sponsoring      Stipulation     Objection        Date
  No.                            Witness        to Admit                      Admitted




            (SAMPLE LIST OF DISCOVERY/AUDIO/VIDE~ EXCERPTS)

  No.     Form of Excerpt         Designation in Dispute             Legal t3bjectian




   (SAMPLE PRQPOSED ORDER RE: DISCOVERY/AUDIO/VIDEO EXCERPTS)

  No.    Form of Excerpt          Designation in Dispute             Court's Ruling
Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 98 of 124
    Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 99 of 124
         Case 4;16-cv-03396-YGR Document 369 Filed 09/09/19 Page 1 of 1



                                                                    . .r4.


2665 S. BAYSHORE DR.                                                            SCOTT t1. BURSOR
SUITE 220                                                                          Te1:305.330.5512
MIAMI, FL 33133                                                                    Fax: 305.676.9006
www.bursor.com                                                                   scott(a;bursor.com


                                        September 9, 2019

Via ECF

Honorable Yvonne Gonzalez Rogers
U.S. District Court, Northern District of California
Oakland Courthouse, Courtroom 1 — 4th Floor
1301 Clay Street
Oakland, CA 94612

Re:    Ignacio Perez, et al. v. Rash Curtis &Associates; Case No. 4:16-cv-03396-YGR JSC

Dear Judge Gonzalez Rogers:

       Plaintiff, on behalf of himself and the Class, hereby withdraws the claim that Defendant
violated the TCPA "willfully or knowingly."

        The issue of whether Defendant violated the TCPA "willfully or knowingly" was
presented to the Court during a brief"Phase 2" of the trial of this matter, which began while the
jury was deliberating. When the jury returned its verdict, your Honor asked "is this [Phase 2]
really necessary at this point?" Trial Tr. at 803. I responded that it was, and the presentation of
evidence for Phase 2 was completed that day. The parties submitted closing arguments
concerning Phase 2 on May 20, 2019. Docs. 361 & 362. Thereafter the parties had two
settlement conferences, but no settlement has been reached.

        Class Counsel recognize that our decision to withdraw the claim is a reversal of the
position we took during Phase 2 of the trial. We also understand that our failure to withdraw the
claim earlier, when your Honor suggested it, may have caused the Court to do extra work that
could have been avoided. Nevertheless, we now believe that withdrawing the claim will best
serve the interests of the Class.

       Class Counsel respectfully requests that the Court simply enter final judgment in the form
that we previously submitted, Doc. 359.

                                                       Very truly yours,
                                                                           ,~
                                                                    _~
                                                              ._~


                                                       Scott A. Bursor
Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 100 of 124
                Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 101 of 124


 Lawrence Iglesias

 From:                                    Mark Ellis
 Sent:                                    Thursday, September 05, 2019 9:40 AM
 To:                                      Scott A. Bursor
 Cr.                                      Mark Ellis; Paula Crary; Anthony Paul John Valenti;- Lawrence Iglesias; Crystal Strong
 Subject:                                 PEREZ v. Rash Curtis-- Protected confidential settlement- communication


Scott

  hope you had a good summer and have survived the tropical storm.

 am reaching out to you in light of the fact that the court has still not issued any order, much less judgment. I believe
that this signals that the legal and factual issues are in fact very complex here with issues of first impression under the
TCPR.




You and I are not only attorneys, but we run/administer our firms. Because of this I strongly urge you to consider this
offer because this money may be off the table soon.

                                                                                      While threats of putting Rash out of
business are well and good that will not get some recovery to the class or get you paid for your work in the case.

If the case does not settle and judgment is entered, we will not only tie the case up in righteous appeals for years, but
Rash will file for bk protection and be protected from judgment enforcement by virtue of 11 USC sec 362.

This offer is open until close of business (S:OOpm PST) on September 12, 2019 or upon entry ofjudgment-whichever
occurs first.

Thanks Scott; If you want to chat about this more please call or email me.

Mark



Maxk E. Ellis
Certified Specialist, Legal Malpractice
Managing Partner
ELLIS LAW GROUP,LLP
1425 River Park Drive, Suite 400
Sacramento, CA 95$15

Tel: (916)283-8820
Fax:(916)2$3-8821
Web: ellislawgrp.com

This e-ni~ril transniissiorr afad rrfa3~ docume~at,frle or previous message attached to it, may contain coiaf~tlential information t{aat is
legally privileged Ifyou are not tfie inteticle~t reeipteiat(or ca persona responsiblefir cleliveri~ig if to the ir~tenrled recipient), you are
/iereby notified that arty disetosrrre, copying, lX7SlPlbd[1lOi? OP tiSC oftiltj~ Dftlt6 (ttfOYit?CtllOit COi1fl[ttiCt~ Itt~ or uttached to, this
tr~rzsntission is STRICTLY PROHI&ITED. Ifyou /rave received 11ris trunsmissio~t itt error, please:(1)immediately notify me by
                                                                          1
               Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 102 of 124
reply e-maPt, or by telephone ca1C to 916-283-$82~; ~ut~l(2) destroy the orig~~inl trairsmissi~rt aiad its attachments rvitfi~r{t rea~lrng or
strv~ng in tcny manner.
Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 103 of 124




                                           _~
     Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 104 of 124
          Case 4:16-cv-03396-YGR Document 283 Filed 03/04/19 Page 1 of 9



 1    BURSOR &FISHER,P.A.                                ELLIS LAW GROUP LLP
      L. Timothy Fisher (State Bar No. 191626)           Mark E. Ellis - 127159
 2    Yeremey O. Krivoshey (State Bar No. 295032)        Anthony P. J. Valenti - 284542
      Blair E. Reed (State Bar No. 316791)               Lawrence K. Iglesias - 30370Q
 3    1990 North California Blvd., Suite 940             1425 River Park Drive, Suite 400
      Walnut Creek, CA 94596                             Sacramento, CA 95815
 4    Telephone:(925)3Q0-4455                            Tel:(916)283-8$20
      Facsimile:(925)407-2700                            Fax:(916)283-8821
 5    E-Mail: ltfisher@bursor.com                        mellis@ellislawgrp.com
               ykrivoshey@bursor.com                     avalenti@ellislawgrp.com
 6             breed@bursor.com                          liglesias@ellislawgrp.com

 7                                                       Attorneysfor Defendant
      BURSOR &FISHER,P.A.                                RASH CURTIS &ASSOCIATES
 8    Scott A. Bursor (State Bar No. 276006}
      888 Seventh Avenue
 9    New York, NY 10019
      Telephone:(212)989-9113
10    Facsimile: (212)989-9163
      E-Mail: scoff@bursor.com
11
      Attorneysfor Plaintiff
12

13

14
                                  UNITED STATES DISTRICT COURT
15
                               NORTHERN DISTRICT OF CALIFORNIA
16

17    SANDRA MCMILLION,JESSICA                            Case No, 4:16-cv-03396-YGR
      ADEKOYA,and IGNACIO PEREZ,on Behalf
18    of Themselves and all Others Similarly Situated,    THE PARTIES'PROPOSED VERDICT
                                                          FORMS
19                         Plaintiffs,                    Date: April 12, 2019
             v.                                           Time: 9:00 a.m.
20
                                                          Courtroom 1, 4th Floor
21    RASH CURTIS &ASSOCIATES,
                                                          Hon. Yvonne Gonzalez Rogers
22
                           Defendant.
23

24

25

26

27

28

      THE PARTIES'PROPOSED VERDICT FORMS
      CASE NO. 4:16-cv-03396-YGR
     Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 105 of 124
         Case 4:16-cv-03396-YGR Document 283 Filed 03/04/19 Page 2 of 9



 1
                                    Plaintiffs Proposed Verdict Form
 2
            We,the jury in the above-entitled action, find as follows:
 3
            On Class Members' claims under the Telephone Consumer Protection Act:
 4

 5          1. Did Rash Curtis make calls with its Global Connect dialer to Class Members' cellular
                telephone numbers during the class period without their prior express consent?
 6

 7
                        Yes                   No
 8

 9             If you answered "no" to Question No. 1, skip to Question No. 4. If you answered

10             "yes" to Question No. 1, answer Question Nos. 2 and 3.

11
            2. State the number of ca11s Rash Curtis made with its Global Connect dialer to Class
12
               Members' cellular telephone numbers during the class period without their prior express
13             consent:
14

15

16
            3. How many of the calls in your answer to Question No. 2 were made using an artificial
17             or prerecorded voice?
18

19

20
            4. Did Rash Curtis make calls with its VIC dialer to Class Members' cellular telephone
21             numbers during the class period without their prior express consent?
22

23                                            No

24
               If you answered "no" to Question No. 4,skip to Question No. 7. If you answered
25             "yes" to Question No. 4, answer Question Nos. 5 and 6.
26

27          5. State the number of calls Rash Curtis made with its VIC dialer to Class Members'

28             cellular telephone numbers during the class period without their prior express consent:

      THE PARTIES' PROPOSED VERDICT FORMS                                                             1
      CASE NO. 4:16-cw03396-YGR
     Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 106 of 124
         Case 4:16-cv-03396-YGR Document 283 Filed 03!04119 Page 3 of 9




 1

 2
            6. How many of the calls in your answer to Question No. 5 were made using an artificial
 3
                or prerecorded voice?
 4

 5

 6
            7. Did Rash Curtis make calls with its TCN dialer to Class Members' cellular telephone
 7              numbers during the class period without their prior express consent?
 8

 9

10
               If you answered "no" to Question No. 7, skip to Question No. 9. If you answered
11
               "yes" to Question No. 7,answer Question No. 8.
12

13          8. State the number of calls Rash Curtis made with its TCN dialer to Class Members'

14             cellular telephone numbers during the class period without their prior express consent:

15

16

17          9. Did Rash Curtis call PlaintiffIgnacio Perez on his cellular telephone during the class

18             period with the Global Connect dialer?

19

20

21              If you answered "no" to Question No. 9, skip Question Nos. 10 and 11. If you
22              answered "yes" to Question No. 9, answer Question Nos. 10 and 11.

23
            On Plaintiff Perez's individual claims under the Telephone Consumer Protection Act:
24

25
            10. How many times did Rash Curtis call Plaintiff Ignacio Perez on his cellular telephone
26             during the class period with the Global Connect dialer?
27

28
      THE PARTIES'PROPOSED VERDICT FORMS                                                                 2
      CASE NO. 4:16-cv-03396-YGR
     Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 107 of 124
         Case 4:16-cv-03396-YGR Document 283 Filed 03!04/19 Page 4 of 9




 1
              11. How many of the calls in your answer to Question No. 10 were made using an artificial
 2
                 or prerecorded voice?
 3

 4

 5

 6    Date:
                                                                    Presiding Juror
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      THE PARTIES'PROPOSED VERDICT FORMS                                                             3
      CASE NO.4:16-cv-03396-YGR
     Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 108 of 124
          Case 4:16-cv-03396-YGR Document 283 Filed Q3iQ4/19 Page 5 of 9



                                     Defendant's Proposed Verdict Form
 1

 2            Pursuant to the Court's Local Rules and Standing Orders, Defendant Rash Curtis &
 3     Associates hereby submits the following verdict form:
 4            We,the jury in the above-entitled action, find as follows:
 5            As to the Plaintiffs Individual TCPA Claim:
 6            1.     Did Defendant place calls to Plaintiff using an "automatic telephone dialing system?"
 7

 8

 9

10
              If you answered "yes" to Question No. 1, answer Question No.2. If you answered "no"
11
      to Question No. 2, skip to Question No. 3.
12

13
             2.      How many calls did Defendant place to Plaintiff's cellular telephone using an
14
      "automatic telephone dialing system?"
15

16

17

18
             3.      Did Defendant place calls to Plaintiff using a prerecorded or artificial voice?
19

20

21
                     .„~                    1VV



22

23           If you answered "yes" to Question No.3, answer Question No. 4. If you answered "no"
24    to Question No. 3, skip to Question No. 5.
25

26           4.      How many calls did Defendant place to Plaintiff's cellular telephone using a
27    prerecorded or artificial voice?
28
      THE PARTIES'PROPOSED VERDICT FORMS                                                               4
      CASE NO.4:16-cv-03396-YGR
     Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 109 of 124
          Case 4:16-cv-03396-YGR Document 283 Filed 03/04/19 Page 6 of 9




 1

 2

 3

 4            5.      Did Defendant possess Plaintiff's prior express consent to ca11 Plaintiff's cellular

 5    telephone?

 6

 7
                      Yes                    No
 8

 9
             If you answered "no" to Question No.5, answer Question No. 6. If you answered "yes"
10
      to Question No. 5,skip to Question No. 10.
11

12
             6.      Did Defendant have a good faith belief that Plaintiff provided his prior express
13
      consent to be called on his cellular telephone?
14

15

16                   Yes                     No
17

1$           7.      Did Defendant reasonably rely on the telephone number provided by its creditor-

19    client, Sutter General Hospital, such that its calls fell within the "safe harbor" defense?

20

21
                     Yes                     No
22

23
             8.      Did Plaintiff suffer any actual monetary loss as a result of Defendant's conduct?
24

25

26                   Yes                     No
27

28
      TI-~ PARTIES'PROPOSED VERDICT FORMS                                                                5
      CASE NO. 4:16-cv-03396-YGR
     Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 110 of 124
          Case 4:16-cv-03396-YGR Document 283 Filed 03104/19 Page 7 of 9




 1           If you answered "yes" to Question No.8, answer Question No. 9. If you answered "no"

 2    to Question No. 8, skip to Question No. 10.

 3

 4           9.      What was Plaintiff's actual monetary loss as a result of Defendant's conduct?

 5

 6

 7

 8           As to the Class Members' TCPA Claims:

 9           10.     Did Plaintiff establish that Defendant used an "automatic telephone dialing system"

10    to place telephone calls to cellular telephone numbers obtained through skip-tracing?

11

12
                     Yes                   No
13

14
             If you answered "yes" to Question No. 10, answer Question No. 11. If you answered
15
      "no" to Question No. 10, skip to Question No. 12.
16

17
             11.    How many calls did Defendant place to the Class Members' skip-traced cellular
18
      telephones using an "automatic telephone dialing system?"
19

20

21

22
             12.    Did Plaintiff establish that Defendant used a prerecorded or artificial voice during
23
      telephone calls placed to Class Members' cellular telephone numbers obtained through skip-tracing?
24

25

26                  Yes                    No
27

28
      THE PARTIES'PROPOSED VERDICT FORMS                                                              6
      CASE NO. 4:16-cv-03396-YGR
     Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 111 of 124
          Case 4:16-cv-03396-YGR Document 283 Filed 03/04/19 Page 8 of 9




 1             If you answered "yes" to Question No. 12, answer Question No. 13. If you answered

 2    "no" to Question No. 12, skip to Question No. 14.

 3

 4             14.   How many calls did Defendant place to the Class Members' skip-traced cellular

 5    telephones using a prerecorded or artificial voice?

 6

 7

 8

 9             15.   Did the Class Members suffer any actual monetary loss as a result of Defendant's

10    conduct?

11

12
                     Yes
13

14
               If you answered "yes" to Question No. 15, answer Question No. 16. If you answered
15
      "no" to Question No. 15, have the presiding juror sign this Verdict Form and return it to the
16
      clerk.
17

18
               16    What was the Class Members' actual monetary loss as a result of Defendant's
19
      conduct?
20

21

22

23
      Once you have completed this Verdict Form, have the presiding juror sign it and return it to
24
       the clerk.
25
      Dated:
26

27                                                          Presiding Juror
28
      THE PARTIES' PROPOSED VERDICT FORMS                                                          7
      CASE NO. 4:16-cv-03396-YGR
     Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 112 of 124
         Case 4:16-cv-03396-YGR Document 283 Filed 03/04/19 Page 9 of 9




 1    Dated: March 4, 2019                 Respectfully submitted,

 2                                         BURSOR &FISHER,P.A.
 3
                                           By:    /s/ Yeremev Krivoshey
 4                                                  Yeremey Krivoshey

 5                                         L. Timothy Fisher (State Bar No. 191626)
                                           Yeremey Krivoshey (State Bar No.295032)
 6                                         1990 North California Bivd., Suite 940
                                           Walnut Creek, CA 94596
 7                                         Telephone:(925)3Q0-4455
                                           Email: ltfsher@bursor.com
 8                                                ykrivoshey@bursor.com

 9                                         BURSOR &FISHER,P.A.
                                           Scott A. Bursor (State Bar No. 276006)
10                                         888 Seventh Avenue
                                           New York, NY 10019
11                                         Telephone:(212)989-9113
                                           Facsimile: (212)989-9163
12                                         E-Mail: scoff@bursor.com
13                                         Attorneys,for Plaintiff

14    Dated: March 4, 2019                 ELLIS LAW GROUP LLP
15
                                           By:/s/Mark E. Ellis
16                                               Mark E. Ellis

17                                         Mark E. Ellis (State Bar No. 127159)
                                           Anthony P.J. Valenti (State Bar No. 288164)
18                                         Lawrence K. Iglesias (State Bar No. 303700)
                                           1425 River Park Drive, Suite 400
19                                         Sacramento, CA 95815
                                           Tel:(916)283-8820
20                                         Fax:(916)283-8821
                                           mellis@ellislawgrp.com
21                                         avalenti@ellislawgrp.com
                                           liglesias@ellislawgrp.com
22
                                           Attorneysfor Defendant
23

24

25

26

27

28
      THE PARTIES'PROPOSED VERDICT FORMS                                                 8
      CASE NO. 4:16-cv-03396-YGR
Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 113 of 124




               i                                  i
    Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 114 of 124
         Case 4:16-cv-03396-YGR Document 353-1 Filed 05/15/19 Page 1 of 2


                                 ELLIS LAW GROUP,LLP
                         1425 River Park Drive, Suite 400, Sacramento, California 95815
                    Phone: 916-283-8820 Fax: 916-283-8821 Web: www.ellislawgrp.com
                                        e-mail: mellis cx,ellislaw~rp.com

                                           May 15, 2019




Honorable Yvonne Gonzalez Rogers
U.S.D.C. Northern District of California
1301 Clay Street
Courtroom 1-4th Floor
Oakland, CA 95612

       Case Name:             PEREZ v. RASH CURTIS
       Case No.:              4:16-cv-03396-YGR JSC
       Our File Number:       16-0457

Dear Judge Gonzalez Rogers:

       Pursuant to the Court's order from the bench on May 13, 2019, Defendant Rash Curtis
respectfully submits its proposed judgment.

        From its research, Rash Curtis submits that any judgment that could be entered at this point
in time would only be partial, not disposing of all claims, and thus not final. See, e.g., Riley v.
Kennedy, 553 U.S. 406, 419, 128 S.Ct. 1970,.1981 (2008); Catlin v. United States, 324 U.S. 229,
233,65 S.Ct. 631 (1945)(A final judgment is "one which ends the litigation on the merits and
leaves nothing for the Court to do but execute the judgment."); HSBC Bank USA v. Townsend, 793
Fad 771, 775(7th Cir. 2015).

        Defendant submits any "final"judgment must await the court's separate determination as to
whether the purported violations as to (a)Perez, individually, andlor(b)the class he represents
were willful and knowing within the meaning of47 U.S.C. § 227(b)(3)(C), and/or whether the
Court exercises its discretion not to increase the amount ofthe award. Even a $500 award under §
227(b)(3)(B) appears to be subject to reduction where the statutory $500 damages as applied would
constitute an unconstitutional violation of due process because of the imposition of annihilating
damages. See Maryland v. Universal Elections, Inc., 729 F.3d 370(4th Cir. 2013), affirming 862
F.Supp.2d 457, 465; Texas v. American Blastfax, Inc., 164 F.Supp.2d 892, 900-901.(W.D. Tex.
2001)(application of$SQO per violation excessive and "inequitable and unreasonable"); Golan v.
Veritas Ent., LLC, 2017 WL 3923162 at *2(E.D. Mo. Sept. 7, 2017)(awarding less than $500 per
violation).
    Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 115 of 124
         Case 4:16-cv-03396-YGR Document 353-1 Filed 05/15/19 Page 2 of 2

 Honorable Yvonne Gonzalez Rogers
 Perez v. Rash Curtis
 Case No. 4:16-cv-03396-YGR ,ISC
 May 15, 2019
 Page 2




       Defendant submits entering judgment piecemeal will be confusing as to the time to appeal,
which the federal rules seek to avoid. See, e.g., Fed. R. Civ. Proc. 54(b). No party will be
prejudiced and, indeed, Defendant submits that final judgment on all claims should be held in
abeyance while the parties negotiate settlement before Magistrate Hixson.

                                           Respectfully submitted,

                                           /s/Mark E. Ellis

                                           Mark E. Ellis
                                           Attorney for Defendant Rash Curtis &Associates




cc: All counsel through CM/ECF
Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 116 of 124




                               ~'
     Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 117 of 124
                                                                       D



 1      ECONOMIST E'ROM MIT.     AND I WENT TO AN ANTITRUST CONFERENCE OF

 2      JUDGES RECENTLY, AND THE JOKE WAS THAT THERE ARE TWO LAWS IN

 3      ECONOMICS.     THE FIRST LAW IS THAT FOR EVERY ECONOMIST, THERE

 4      IS AN EQUAL AND OPPOSITE ECONOMIST.       THE SECOND LAW IS THAT

 5      THEY ARE BOTH WRONG.

 6          S0, YOU HAVE ISSUES.      THEY ARE VALID THINGS, BUT YOU WILL

 7      RAISE THEM AT TRIAL.      TO THE EXTENT THAT YOU NEEDED TO DO THIS

 8      IN THE CONTEXT OF A DAUBER T, THE ISSUES ARE PRESERVED, BUT I'M

 9      NOT GRANTING THE MOTIONS.

10                  MR. ELLIS:   THANK YOU, YOUR HONOR.

11                  THE COURT:   WITH RESPECT TO THE ADMIN MOTIONS.        I WAS

12      VERY SURPRISED WHEN I SAW THE MOTION TO SHORTEN TIME AND THERE

13      WAS A NOTE IN THE BRIEFING THAT I HAD BEEN REMISS IN MY

14      DUTIES.     AND SO I WENT BACK TO THE DOCKET AND REALIZED THAT

15      YOU ALL DID NOT FILE YOUR MOTION PROPERLY.

16          SO YOU FILED SOME NOTICE.      WELL, YOU DIDN'T ASK ME TO DO

17      ANYTHING.    AND BECAUSE THERE WAS, IN OUR PARLANCE, WE HAVE

18      GAVELS FOR MOTIONS, ADMIN MOTIONS, REGULAR MOTIONS, BUT WE

19      KNOW WE HAVE TO DO SOMETHING WHEN THE PARTY FILES THEIR

20      DOCUMENTS PROPERLY.      PUTTING SOME NOTICE ON THE DOCKET TELLS

21      ME NOTHING UNLESS I READ EACH AND EVERY PAGE, WHICH I DON'T.

22      I DON'T READ THINGS ON THE DOCKET UNLESS THERE'S SOMETHING FOR

23      ME TO D0.    SO, I WAS SURPRISED, AND THEN I LEARNED IT WAS

24      BECAUSE IT WAS FILED -- OR FILED NOT PROPERLY.

25          BUT I THINK THAT I'M GOING TO GRANT THE RELIEF IN ANY



              DIANE E. SKILLMAN, OFFICIAL COURT REPORTER, USDC
     Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 118 of 124




 1      EVENT.     WE ARE GOING TO TRY THIS CASE.    THIS CASE HAS BEEN OUT

 2      THERE FOR A LONG TIME.     I'M NOT GRANTING YOU LEAVE TO FILE A

 3      MOTION TO DECERTIFY.     AND, YOU KNOW, THIS HAS BEEN A

 4      HARD-FOUGHT CASE, AND IT HAS TO COME TO A RELATIVE END.         I USE

 5      THE WORD "RELATIVE" BECAUSE AS I TELL MY LAW CLERKS, TRIALS

 6      ARE THE GIFT THAT KEEPS ON GIVING.       EVERYONE THINKS THAT IT'S

 7      THE END BUT IT IS ACTUALLY NOT.      WE GET SOME ANSWER AND THEN I

 8      GET POST-TRIAL BRIEFS AND APPEALS AND EVERYTHING ELSE.         BUT,

 9      IN EFFECT, WE DO HAVE TO BRING THIS TO A CLOSE.

10           AND SO IF THAT MEANS I HAVE TO SHORTEN THE CLASS NOTICE

11      PERIOD, SO BE IT.    IN THESE KINDS OF CASES, YOU KNOW, YOU'RE

12      LOOKING AT A 2 PERCENT RETURN IN ANY EVENT PERHAPS, 2 TO

13      5 PERCENT.    SO THE FACT THAT WE'RE DECREASING THE NOTICE

14      PERIOD, I THINK, GIVEN ALL OF THE CONSIDERATIONS IS FINE.

15          THE REASON THAT I ASKED YOU TO BRING YOUR TRIAL BINDERS ZS

16      THAT ONCE I DECIDED I WAS GOING TO DENY THE MOTIONS, I THOUGHT

17      THAT HAVING -- I TOOK A QUICK LOOK AT YOUR BINDERS.         IT LOOKS

18      LIKE THERE'S ACTUALLY -- WE COULD PROBABLY MOVE THROUGH THIS

19      PRETTY QUICKLY.    AND IF I CAN AVOID HAVING YOU COME BACK AND

20      SPEND MORE TIME HERE, WE CAN PROBABLY DO THAT.

21          WE CAN TALK BRIEFLY -- WE STILL HAVE TO DEAL WITH THE

22      MOTIONS BECAUSE I HAD NOT BEEN GIVEN COURTESY COPY OF THE

23      MOTIONS.    THEY WEREN'T ACTUALLY DUE, BUT IT LOOKED LIKE YOU

24      WERE ALL DONE.

25          SO I THOUGHT I WOULD RUN THROUGH THIS QUICKLY WITH YOU IN



               DIANE E. SKILLMAN, OFFICIAL COURT REPORTER, USDC
Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 119 of 124




                               i
                Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 120 of 124


 Lawrence Iglesias

From:                                      Victoria Feltner <Victoria.Feltner@computershare.com>
Sent:                                      Monday, October 07, 2019 11:33 AM
To:                                        Lawrence Iglesias; Mark Ellis; Shawn Gilhula
Cc:                                        Anthony Paul John Valenti; Paula Crary; Crystal Strong; Rosanne Estrella; Jennifer
                                           Mueller; Jennifer Mueller
Subject:                                   RE: McMillion, et al. v. Rash Curtis &Associates, Case No. 16-cv-03396-YRG
Attachments:                               v6_RRM_PC_032919_FINAL.pdf; v7_RRM_WebNotice_032819_FINA~.pdf; McMillion v
                                           Rash Curtis &Associates Statistical Report.pdf


Hi Lawrence and Mark,

As discussed aver the phone, attached is the Post Card Notice, Long Form Notice and updated report.

Kind regards,

Victoria

Victoria Feltner
KCC
Project Manager > Ciass Action Services
M + 1 519 709 4512
www.kccllc.com

~ CERTAINTY ( INGENUITY ~ AQVANTAGE ~


From: Lawrence Iglesias [mailto:liglesias@ellislawgrp.com]
Sent: Monday, October 07, 2019 1:53 PM
To: Victoria Feltner; Mark Ellis; Shawn Gilhula
Cc: Anthony Paul John Valenti; Paula Crary; Crystal Strong; Rosanne Estrella; Jennifer Mueller; Jennifer Mueller
Subject: RE: McMillion, et al. v. Rash Curtis &Associates, Case No. 16-cv-03396-YRG

Thank you Victoria.

Lawrence Iglesias, Esq.
Associate Attorney
Ellis Law Group, LLP
1425 River Park Drive, Suite 400
Sacramento, CA 95815

Tel:(916) 283-8820
Fax:(916) 283-8821
Web: ellislaw~roup.com

WARNING: The information contained in this e-mar!is intendedfor the use of the individual or entity to which it is addressed, and maybe
privileged, confidential and exemptfrom disclosure under appficabte taw. if the reader of this message is not the intended recipient, or the
employee or agent responsiblefor delivery to the intended recipient you are hereby notified that any dissemination, distribution or copying of this
communication is strictly prohibited. if you have received this e-mail in error, please notify us immediately at the telephone number listed above, or
by return e-mail to liplesias@eifislawprp.tom and delete this communication in a manner that permanently removes itfrom any computer drive in
your possession. This document was not intended or written to be used and it cannot be usedfor the purpose of avoiding tax penalties that maybe
imposed on the taxpayer.

                                                                          1
                 Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 121 of 124



From: Victoria Feltner <Victoria.Feltner@computershare.com>
Sent: Monday, October 07, 2019 10:51 AM
To: Mark Ellis <mellis@ellislawgrp.com>; Lawrence Iglesias <liglesias@ellislawgrp.com>; Shawn Gilhula
<sgilhula@ricepoint.com>
Cc: Anthony Paul John Valenti <AValenti@ellislawgrp.com>; Paula Crary <perary@ellislawgrp.com>; Crystal Strong
<cstrong@ellislawgrp.com>; Rosanne Estrella <restrella@ellislawgrp.com>; Jennifer Mueller
<jmueller@ellislawgrp.com>; Jennifer Mueller <jmueller@ellislawgrp.com>
Subject: RE: McMillion, et al. v. Rash Curtis &Associates, Case No. 16-cv-03396-YRG

 Hi all,

Here is a stat report I made to shave the statistics of the Direct Notice Campaign to help during the meeting.
    -                              — _-■ - -:
Kind regards,

Victoria

Victoria Feltner
KCC
Project Manager > Class Action Services
M + 1 519 709 4512
www.kccilc.com

~ CERTAINTY ( IN~ENUITl` ~ ADVANTAGE ~


From: Mark Ellis [mailto:mellisC~ellislawgrp com]
Sent: Monday, October 07, 2019 1:11 PM
To: Victoria Feltner; Lawrence Iglesias; Shawn Gilhula
Cc: Mark Ellis; Anthony Paul John Valenti; Paula Crary; Crystal Strong; Rosanne Estrella; Jennifer Mueller; Jennifer
Mueller
Subject: RE: McMillion, et al. v. Rash Curtis &Associates, Case No. 16-cv-03396-YRG

thanx

Mark E, Ellis
Certified Specialist, Legal Malpractice
Managing Partner
ELLIS LAW GROUP,LLP
1425 River Park Drive, Suite 400
Sacramento, CA 95815

Tel: (916)283-$820
Fax:(916)2$3-8821
Web: ellislawgrp.com

This e-~ruti/ tra~tsrnissiort rntd trrt,~~ rl~~cutrtent,,fiJe ~rr~revi~us message trf~uched to it, mny cottf~ri~t cott~dei7tirrl ifzfnrmatiota ttz~rt is
legrzfly ~rivilege~l. Ifyou nre fiat the intenrletf recipietat(~r ra persarz responsiblefor delivering it to tfte irttertded recipient),~~ou fire
hereb~~ ttnti~ed tltut cz~ty disclosure, cr~~ying, distributiUrz ~r aase ~f'rnzy oftb~e ihfornztitio~a contcrit~erl rn, or attucJrec~ to, this
trrtnsrraissiott is STRI~'TLYPRONIBITF<n. Ifyo« Irrzve received tleis transrnissi~ft in error, please:(1~ irntnecliately xotify me Uy
reply e-nzrril, or by telephone call t~ 416-283-882(J; rind(2) ~lestrcty the original tra~zshzission ararf dts ~rtl~rclrments witftout rerr~lirig or
snvin~ in arr~~ ratrrraner.


                                                                           ~]
                             Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 122 of 124


-----Original Appointment-----
From: Victoria Feltner <Victoria.Feltner@computershare.com>
Sent: Monday, October 07, 2019 10:07 AM
To: Lawrence Iglesias; Mark Ellis; Shawn Gilhula
Subject: McMillion, et al. v. Rash Curtis &Associates, Case No. 16-cv-03396-YRG
When: Monday, October 07, 2019 2:00 PM-2:30 PM (UTC-05:00) Eastern Time (US &Canada).
Where: Skype Meeting

Hi all,

Here is the meeting invite for our scheduled call.

Kind regards,

Victoria
.........................................................................................................................................
~ Join Skype Meeting
Trouble Joining? Try Skype Web App

Join by phone
1 781 298 2909(US)                                      English (United States)
1$55 258 4369(US)                                       French (Canada)
1 855 321 4789(US)                                      English (United States)
1 781 298 2908(US)                                      French (Canada)
1 781 298 2909 {US)                                     English (United States)
Find a lacai number


Conference ID: 48981895
Forgot your dial-in PIN? ~ Help


~rd
.........................................................................................................................................


******************************************************************************
Please visit the following website to read the Computershare legal notice:
httq:/iwww.computershare.com/disclaimer/americas/en

Veuillez visiter le site Web suivant afin de prendre connaissance de I'avis juridique de Computershare:
http:/1www.computershare.com/disclaimer/americas/fr




                                                                                                                                   3
Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 123 of 124




                       '       ~
                               i
 ~`                ~                                                                            ~om2ois                                                                               as2 s. Fo~rtn st
 `~~                                                                                   Weekly Case Status Report                                                                   Louisville, KY 40202




PROJECT
MANAGER                Victoria Feilner                                                                                                      Mailing Date:              4/2/2019
Direct Telephone       (519) 709-4512                                                                                                        Opt-out Deadline:          5/3/2019
Email:                 victoria.fellner(c~compufershare.com                                                                                  Trial:                     5/6/2019




                                                                i Deal cuss memoers                            X2,025
                                                                i ofal opt-outs.                                     0
                                                                  Oqf-o4tS:                                    0.a^0°/n




                                                                                                                                                    ~                   o
                           4~18r2019                   501              0                  1 <<~           p                       p
                                                                                                                                                                  ~_    -
                                . -.^'~                 0               fl                               2,875
                                                                                              7            0'                     NSF-              L,                  p
                           5l,a,~o19            __ _    Q
                                                        o         _     0
                                                                        ~          _     _ _. L    _ _     ~_             _   _              __
                                                            .           D...
                           g. 70/201_;                 0                                     Q            74                       D                             __..   p
                                                                                                                                         _          fl                  0
                                          '<'      17,703             34.8<3                 261         2,949                    561


NOTES                  A RUM is an acronym for Returned Undeliverable Mail, indicating mail returned by the United States Postal Service (USPSj.
                       'The numbers and statistics on this report are for your reference only and will change throughout the administration process
                       Final numbers and statisfics shall be provided by the Senior Project Manager once response deadlines have passed and all
                       responses have been properly validated.
                                                                                                                                                                                                          Case 4:16-cv-03396-YGR Document 396-1 Filed 11/06/19 Page 124 of 124
